


Exhibit 10.11

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is
made as of this 15th day of August, 2008, among the Grantors listed on the
signature pages hereof and those additional entities that hereafter become
parties hereto by executing the form of Supplement attached hereto as Annex 1
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and SUNTRUST BANK, in its capacity as administrative agent (together
with its successors, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
as of even date herewith (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”), the
Lender Group (as defined therein) is willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, Administrative Agent has agreed to act as agent for the benefit of the
Lender Group in connection with the transactions contemplated by this Agreement;
and

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrowers as provided for in the Credit Agreement, Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, (a) all of the present and future obligations of Grantors
arising from this Agreement, the Credit Agreement, the other Loan Documents and
the Bank Products Documents and (b) all Obligations of Borrowers, including, in
the case of each of clauses (a) and (b), reasonable attorneys’ fees and expenses
and any interest, fees or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding (clauses (a) and (b) being hereinafter
referred to as the “Secured Obligations”);

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Defined Terms. All capitalized terms
used herein (including in the preamble and recitals hereof) without definition
shall have the meanings ascribed thereto in the Credit Agreement.  Any terms
used in this Agreement that are defined in the UCC shall be construed

 

--------------------------------------------------------------------------------


 

and defined as set forth in the UCC unless otherwise defined herein or in the
Credit Agreement; provided, however, that to the extent that the UCC is used to
define any term herein and such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:

 

(a)                                  “Books” means books and Records (including
each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s
assets (including the Collateral) or liabilities, each Grantor’s Records
relating to such Grantor’s business operations or financial condition, and each
Grantor’s Goods or General Intangibles (other than Trademarks and Intellectual
Property Licenses related thereto) related to such information).

 

(b)                                 “Borrowers” has the meaning specified
therefor in the recitals to this Agreement.

 

(c)                                  “Chattel Paper” means chattel paper (as
that term is defined in the UCC) and includes tangible chattel paper and
electronic chattel paper.

 

(d)                                 “Collateral” has the meaning specified
therefor in Section 2.

 

(e)                                  “Commercial Tort Claims” means commercial
tort claims (as that term is defined in the UCC), and includes those commercial
tort claims listed on Schedule 2.

 

(f)                                    “Copyrights” means copyrights and
copyright registrations, including the copyright registrations and applications
for registration listed on Schedule 3, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof and (iv) all of each Grantor’s rights
corresponding thereto throughout the world (other than copyrights included in
the definition of “Trademarks” hereunder).

 

(g)                                 “Copyright Security Agreement” means each
Copyright Security Agreement among Grantors, or any of them, and Administrative
Agent, for the benefit of the Lender Group, in substantially the form of
Exhibit A attached hereto, pursuant to which Grantors have granted to
Administrative Agent, for the benefit of the Lender Group, a security interest
in all their respective Copyrights.

 

(h)                                 “Credit Agreement” has the meaning specified
therefor in the recitals to this Agreement.

 

(i)                                     “Deposit Account” means any deposit
account (as that term is defined in the UCC).

 

(j)                                     “Documents” means documents (as that
term is defined in the UCC).

 

(k)                                  “Draft” means a draft (as that term is
defined in the UCC).

 

--------------------------------------------------------------------------------


 

(l)                                     “Equipment” means equipment (as that
term is defined in the UCC).

 

(m)                               “First-Tier Foreign Subsidiary” shall mean any
Foreign Subsidiary that is directly held by Parent or its Domestic Subsidiaries.

 

(n)                                 “Fixtures” means fixtures (as that term is
defined in the UCC).

 

(o)                                 “General Intangibles” means general
intangibles (as that term is defined in the UCC) and, in any event, including
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill
(including the goodwill associated with any Trademark), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs, other industrial or
Intellectual Property or rights therein or applications therefor, whether under
license or otherwise, programs, programming materials, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, uncertificated
Equity Interests not constituting a security (as defined in the UCC), and any
other personal property other than commercial tort claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

(p)                                 “Goods” means goods (as that term is defined
in the UCC).

 

(q)                                 “Grantor” and “Grantors” has the meaning
specified therefor in the recitals to this Agreement.

 

(r)                                    “Insolvency Proceeding” means (a) any
case, action or proceeding before any court or other Governmental Authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshalling of assets for creditors or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, in each of case (a) and (b) undertaken
under federal, state or foreign law, including the Bankruptcy Code.

 

(s)                                  “Instrument” means an instrument (as that
term is defined in the UCC).

 

(t)                                    “Intellectual Property” means any and all
Intellectual Property Licenses, Patents, Copyrights, Trademarks and trade
secrets.

 

(u)                                 “Intellectual Property Licenses” means a
license or other agreement granting a right to use any Patent, Trademark,
Copyright or other Intellectual Property, to which a Grantor is a party, whether
as a licensee or a licensor, including the license agreements listed on Schedule
4, and the right to use any such Patent, Trademark, Copyright or other
Intellectual Property (to the extent permitted by such license) in connection
with the enforcement of the Lender Group’s rights under the Loan Documents,
including the right to prepare for sale and sell

 

--------------------------------------------------------------------------------


 

any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses.

 

(v)                                 “Inventory” means inventory (as that term is
defined in the UCC).

 

(w)                               “Investment Related Property” means
(i) investment property (as that term is defined in the UCC), and (ii) all of
the following regardless of whether classified as investment property under the
UCC:  all Pledged Interests; Pledged Operating Agreements; and Pledged
Partnership Agreements.

 

(x)                                   “Letter-of-Credit Rights” means
letter-of-credit rights (as that term is defined in the UCC).

 

(y)                                 “Negotiable Collateral” means Instruments,
Letter-of-Credit Rights, Promissory Notes, Drafts and Documents.

 

(z)                                   “Patents” means patents and patent
applications, including the patents and patent applications listed on Schedule
5, and (i) all continuations and continuations-in-part, (ii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, and (iv) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(aa)                            “Patent Security Agreement” means each Patent
Security Agreement among Grantors, or any of them, and Administrative Agent, for
the benefit of the Lender Group, in substantially the form of Exhibit B attached
hereto, pursuant to which Grantors have granted to Administrative Agent, for the
benefit of the Lender Group, a security interest in all their respective
Patents.

 

(bb)                          “Pledged Companies” means, each Person listed on
Schedule 6 as a “Pledged Company”, together with each other Person, all or a
portion of whose Equity Interests, are acquired or otherwise owned by a Grantor
after the Agreement Date and are required to be pledged to Administrative Agent
under Section 6.20 of the Credit Agreement, other than any such Equity Interest
excluded from the term “Collateral” under the last paragraph of Section 2.

 

(cc)                            “Pledged Interests” means all of each Grantor’s
right, title and interest in and to all of the Equity Interests now or hereafter
owned by such Grantor, regardless of class or designation, in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, including any certificates
representing the Equity Interests, the right to request after the occurrence and
during the continuation of an Event of Default that such Equity Interests be
registered in the name of Administrative Agent or any of its nominees, the right
to receive any certificates representing any of the Equity Interests and the
right to require that such certificates be delivered to Administrative Agent
together with undated powers or assignments of investment securities with
respect thereto, duly endorsed in blank by such Grantor, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind,

 

--------------------------------------------------------------------------------


 

and cash, Instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing
except that Pledged Interests shall not include any property or assets which are
excluded from the term “Collateral” under the last paragraph of Section 2.

 

(dd)                          “Pledged Interests Addendum” means a Pledged
Interests Addendum substantially in the form of Exhibit C to this Agreement.

 

(ee)                            “Pledged Operating Agreements” means all of each
Grantor’s rights, powers, and remedies under the limited liability company
operating agreements of each of the Pledged Companies that are limited liability
companies.

 

(ff)                                “Pledged Partnership Agreements” means all
of each Grantor’s rights, powers, and remedies under the partnership agreements
of each of the Pledged Companies that are partnerships.

 

(gg)                          “Proceeds” has the meaning specified therefor in
Section 2.

 

(hh)                          “Promissory Note” means a promissory note (as that
term is defined in the UCC).

 

(ii)                                  “Real Property” means any estates or
interests in real property now owned or hereafter acquired by any Grantor and
the improvements thereto.

 

(jj)                                  “Record” means a record (as that term is
defined in the UCC).

 

(kk)                            “Security Interest” has the meaning specified
therefor in Section 2.

 

(ll)                                  “Secured Obligations” has the meaning
specified in the recitals to this Agreement.

 

(mm)                      “Securities Account” means a securities account (as
that term is defined in the UCC).

 

(nn)                          “Supporting Obligations” means supporting
obligations (as such term is defined in the UCC), and includes Letter-of-Credit
Rights and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Related Property.

 

(oo)                          “Trademarks” means trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks, service mark applications, and Copyrights (whether or not registered)
embodied in any of the foregoing or related to works with which the goodwill of
any Grantor has become associated, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, (iv) the goodwill of each

 

--------------------------------------------------------------------------------


 

Grantor’s business symbolized by the foregoing and connected therewith, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

 

(pp)                          “URL” means “uniform resource locator,” an
internet web address.

 

2.                                       Grant of Security.  Each Grantor hereby
unconditionally grants, assigns, and pledges to Administrative Agent, for the
benefit of the Lender Group, a continuing security interest (hereinafter
referred to as the “Security Interest”) in all personal property of such Grantor
whether now owned or hereafter acquired or arising and wherever located,
including such Grantor’s right, title, and interest in and to the following,
whether now owned or hereafter acquired or arising and wherever located (the
“Collateral”):

 

(a)                                  all of such Grantor’s Accounts (other than
Accounts related to the Grantor’s Trademarks and Intellectual Property Licenses
related thereto);

 

(b)                                 all of such Grantor’s Books;

 

(c)                                  all of such Grantor’s Chattel Paper;

 

(d)                                 all of such Grantor’s interest with respect
to any Deposit Account;

 

(e)                                  all of such Grantor’s Equipment and
fixtures;

 

(f)                                    all of such Grantor’s General Intangibles
(other than Trademarks or Intellectual Property Licenses related thereto);

 

(g)                                 all of such Grantor’s Inventory;

 

(h)                                 all of such Grantor’s Investment Related
Property;

 

(i)                                     all of such Grantor’s Negotiable
Collateral;

 

(j)                                     all of such Grantor’s rights in respect
of Supporting Obligations;

 

(k)                                  all of such Grantor’s interest with respect
to any Commercial Tort Claims listed on Schedule 2;

 

(l)                                     all of such Grantor’s money, Cash
Equivalents, or other assets of each such Grantor that now or hereafter come
into the possession, custody, or control of Administrative Agent or any other
member of the Lender Group; and

 

(m)                               all of the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
or commercial tort claims covering or relating to any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
General Intangibles (other than Trademarks or Intellectual Property Licenses
related thereto), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in

 

--------------------------------------------------------------------------------


 

condemnation with respect to any of the property of Grantors constituting
Collateral, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing Collateral (the
“Proceeds”).  Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Administrative Agent from
time to time with respect to any of the Investment Related Property.

 

Notwithstanding anything contained in this Section 2 to the contrary, the term
“Collateral” shall not include: (i) any of the Equity Interests of a Foreign
Subsidiary of a Grantor other than a First-Tier Foreign Subsidiary of such
Grantor, (ii) with respect to any First-Tier Foreign Subsidiary of a Grantor,
any Equity Interests in excess of sixty-five percent (65%) of the Equity
Interests of such First-Tier Foreign Subsidiary, together with all certificates
representing such Equity Interests, all Proceeds thereof and all rights relating
thereto, (iii) any Equity Interests in an Excluded Subsidiary, (iv) any Equity
Interests in Patch Licensing LLC, (v) any Trademark or any Intellectual Property
License related thereto owned by any Grantor (as licensor or as licensee) and
any Proceeds related thereto.

 

3.                                       Security for Obligations.  This
Agreement and the Security Interest created hereby secures the payment and
performance of all of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Administrative
Agent or any other member of the Lender Group, but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any other Grantor.

 

4.                                       Grantors Remain Liable.  Anything
herein to the contrary notwithstanding, (a) each of the Grantors shall remain
liable under the contracts and agreements included in the Collateral, including
the Pledged Operating Agreements and the Pledged Partnership Agreements, to
perform all of the duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by Administrative Agent
or any other member of the Lender Group of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under such contracts
and agreements included in the Collateral, and (c) no member of the Lender Group
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any member of
the Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or other Loan Documents, Grantors shall have the right to possession
and enjoyment of the Collateral for the purpose of conducting the ordinary
course of their respective businesses, subject to and upon the terms hereof and
of the Credit Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the

 

--------------------------------------------------------------------------------


 

Pledged Interests, including all voting, consensual, and dividend rights, shall
remain in the applicable Grantor until the occurrence of an Event of Default and
until Administrative Agent shall notify the applicable Grantor of Administrative
Agent’s exercise of voting, consensual, or dividend rights with respect to the
Pledged Interests pursuant to Section 15 hereof.

 

5.                                       Representations and Warranties.  Each
Grantor hereby represents and warrants as follows:

 

(a)                                  The exact legal name of each of the
Grantors is set forth on the signature pages of this Agreement or a written
notice provided to Administrative Agent pursuant to Section 8.7(f) of the Credit
Agreement.  No Grantor conducts, and, during the five-year period immediately
preceding the Agreement Date, no Grantor has conducted, business under any trade
name or other name other than those set forth on Schedule 1 attached hereto.

 

(b)                                 Such Grantor’s organizational identification
number (within the meaning of Section 9-516(b)(5)(C)(iii) of the UCC), and its
chief executive office, principal place of business and the place where such
Grantor maintains its records concerning the Collateral is set forth on
Schedule 1.  If such Grantor is a corporation, limited liability company,
limited partnership, corporate trust or other registered organization, the state
under whose law such registered organization was organized is set forth on
Schedule 1.

 

(c)                                  Intentionally Omitted.

 

(d)                                 Intentionally Omitted.

 

(e)                                  This Agreement creates a valid security
interest in the Collateral of each of Grantors, to the extent a security
interest therein can be created under the UCC, securing the payment of the
Secured Obligations.  Except to the extent a security interest in the Collateral
cannot be perfected by the filing of a financing statement under the UCC, all
filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken or will have been taken upon the filing
of financing statements listing each applicable Grantor, as a debtor, and
Administrative Agent, as secured party, in the jurisdictions listed next to such
Grantor’s name on Schedule 7.  Upon the making of such filings, Administrative
Agent shall have a first priority perfected security interest in the Collateral
of each Grantor to the extent such security interest can be perfected by the
filing of a financing statement subject only to Permitted Liens.  All action by
any Grantor necessary to protect and perfect such security interest on such
Collateral has been duly taken.

 

(f)                                    (i) Except for the Security Interest
created hereby, each Grantor is and will at all times be the sole holder of
record and the legal and beneficial owner, free and clear of all Liens of the
Pledged Interests indicated on Schedule 6 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the
Agreement Date; (ii) all of the Pledged Interests are duly authorized, validly
issued, fully paid and nonassessable and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of such Grantor identified on Schedule 6 as supplemented
or modified by any Pledged Interests Addendum or any Supplement to this
Agreement; (iii) such Grantor has the right and requisite authority to pledge
the Investment Related Property pledged

 

--------------------------------------------------------------------------------


 

by such Grantor to Administrative Agent as provided herein; (iv) all actions
necessary to perfect, establish the first priority (subject to any Permitted
Liens) of, or otherwise protect, Administrative Agent’s Security Interest in the
Investment Related Collateral, and the proceeds thereof, will have been duly
taken, (A) upon the execution and delivery of this Agreement; (B) upon the
taking of possession by Administrative Agent of any certificates constituting
the Pledged Interests, to the extent such Pledged Interests are represented by
certificates, together with undated powers endorsed in blank by the applicable
Grantor, (C) upon the filing of financing statements in the applicable
jurisdiction set forth on Schedule 7 for such Grantor with respect to the
Pledged Interests of such Grantor that are not represented by certificates, and
(D) with respect to any Securities Accounts, upon the delivery of control
agreements with respect thereto; and (v) each Grantor has delivered to and
deposited with Administrative Agent (or, with respect to any Pledged Interests
created or obtained after the Agreement Date, will deliver and deposit in
accordance with Sections 6(a) and 8 hereof) all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers endorsed in blank with respect
to such certificates. None of the Pledged Interests owned or held by such
Grantor has been issued or transferred in violation of any securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject.

 

(g)                                 No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (i) for the grant of a
Security Interest by such Grantor in and to the Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
such Grantor, or (ii) for the exercise by Administrative Agent of the voting or
other rights provided for in this Agreement with respect to the Investment
Related Property or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition of
Investment Related Property by laws affecting the offering and sale of
securities generally.

 

6.                                       Covenants.  Each Grantor, jointly and
severally, covenants and agrees with Administrative Agent and the other members
of the Lender Group that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 22 hereof:

 

(a)                                  Possession of Collateral.  In the event
that any Collateral, including proceeds, is evidenced by or consists of
Negotiable Collateral, Investment Related Property, or Chattel Paper,
individually or in the aggregate, in the face amount of at least $1,000,000, and
if and to the extent that perfection or priority of Administrative Agent’s
Security Interest is dependent on or enhanced by possession, the applicable
Grantor, promptly, but in any case within ten (10) Business Days thereof, upon
the request of Administrative Agent and in accordance with Section 8 hereof,
shall execute such other documents and instruments as shall be requested by
Administrative Agent or, if applicable, endorse and deliver physical possession
of such Negotiable Collateral, Investment Related Property, or Chattel Paper to
Administrative Agent, together with such undated powers endorsed in blank as
shall be requested by Administrative Agent;

 

--------------------------------------------------------------------------------


 

(b)                                 Chattel Paper.

 

(i)                                     Each Grantor shall take all steps
reasonably necessary to grant Administrative Agent control of all electronic
Chattel Paper in accordance with the UCC and all “transferable records” as that
term is defined in Section 16 of the Uniform Electronic Transaction Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction with respect to Chattel Paper,
individually or in the aggregate, in the face amount of at least $1,000,000;

 

(ii)                                  If any Grantor retains possession of any
Chattel Paper or Instruments, individually or in the aggregate, in the face
amount of at least $1,000,000 (which retention of possession shall be subject to
the extent permitted hereby and by the Credit Agreement), promptly upon the
request of Administrative Agent, such Chattel Paper and Instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of SunTrust Bank, as
Administrative Agent for the benefit of the Lender Group”;

 

(c)                                  Control Agreements.

 

(i)                                     Each Grantor shall obtain an
authenticated Blocked Account Agreement, in form and substance satisfactory to
Administrative Agent, as required pursuant to Section 6.15 of the Credit
Agreement;

 

(ii)                                  Each Grantor shall obtain authenticated
control agreements, all in form and substance satisfactory to Administrative
Agent, from each issuer (other than a Pledged Company) of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for any Grantor, individually
or in the aggregate, having a value of more than $1,000,000 and to the extent
otherwise constituting Collateral;

 

(d)                                 Letter-of-Credit Rights.  Each Grantor that
is or becomes the beneficiary of a letter of credit shall promptly (and in any
event within thirty (30) days after becoming a beneficiary), notify
Administrative Agent thereof and, as to Letter-of-Credit Rights arising under
letters of credit, individually or in the aggregate, having a face amount of
more than $1,000,000, upon the request by Administrative Agent, enter into a
tri-party agreement with Administrative Agent and the issuer or confirmation
bank with respect to Letter-of-Credit Rights assigning such Letter-of-Credit
Rights to Administrative Agent and directing all payments thereunder to
Administrative Agent, all in form and substance satisfactory to Administrative
Agent;

 

(e)                                  Commercial Tort Claims.  Each Grantor shall
promptly (and in any event within ten (10) Business Days of receipt thereof),
notify Administrative Agent in writing upon incurring or otherwise obtaining a
Commercial Tort Claim which if successful would involve a claim having a
projected value of at least $1,000,000, after the date hereof against any third
party and, upon request of Administrative Agent, promptly amend Schedule 2 to
this Agreement, authorize the filing of additional financing statements or
amendments to existing financing statements and do such other acts or things
deemed necessary or desirable by Administrative

 

--------------------------------------------------------------------------------

 

 

Agent to give Administrative Agent a first priority, perfected security interest
in any such Commercial Tort Claim;

 

(f)                                    Intentionally Omitted;

 

(g)                                 Intellectual Property.

 

(i)                                     Upon request of Administrative Agent, in
order to facilitate filings with the United States Patent and Trademark Office
and the United States Copyright Office, each Grantor shall execute and deliver
to Administrative Agent one or more Copyright Security Agreements or Patent
Security Agreements to evidence Administrative Agent’s Lien on such Grantor’s
Patents or Copyrights, and the General Intangibles (other than Trademarks and
Intellectual Property Licenses related thereto) of such Grantor relating thereto
or represented thereby, in each case, except to the extent excluded from the
term “Collateral” under the last paragraph of Section 2;

 

(ii)                                  Each Grantor shall have the duty, to the
extent materially necessary or economically desirable, in the good faith
judgment of such Grantor, in the operation of such Grantor’s business, (A) to
promptly sue for infringement, misappropriation, or dilution and to recover any
and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any trademark application or service mark application that
is part of the Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights and Intellectual Property Licenses related
thereto, and its rights therein, including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.  Any expenses incurred in connection
with the foregoing shall be borne by the appropriate Grantor.  Each Grantor
further agrees not to abandon any Trademark, Patent, Copyright, or Intellectual
Property License related thereto that is materially necessary or economically
desirable in the operation of such Grantor’s business without the prior written
consent of Administrative Agent, except as permitted by the Credit Agreement;

 

(iii)                               Grantors acknowledge and agree that the
members of the Lender Group shall have no duties with respect to the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses related thereto.  Without
limiting the generality of this Section 6(g), Grantors acknowledge and agree
that no member of the Lender Group shall be under any obligation to take any
steps necessary to preserve rights in the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses related thereto against any other Person, but
Administrative Agent or any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and shall be chargeable to the Loan Account;

 

(iv)                              Promptly upon any filing of an application for
the registration of any Patent with the United States Patent and Trademark
Office or any Copyright with the United

 

--------------------------------------------------------------------------------


 

States Copyright Office or any similar office or agency, each Grantor shall
comply with Section 6(g)(i) hereof;

 

(h)                                 Investment Related Property.

 

(i)                                     If any Grantor shall receive or become
entitled to receive any Pledged Interests after the Agreement Date (other than
Dividends paid in cash), it shall promptly (and in any event within thirty (30)
Business Days of receipt thereof) deliver to Administrative Agent a duly
executed Pledged Interests Addendum identifying such Pledged Interests;

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default, all sums of money and property paid or
distributed in respect of the Pledged Interests which are received by any
Grantor shall be held by the Grantors in trust for the benefit of Administrative
Agent segregated from such Grantor’s other property, and such Grantor shall
deliver it forthwith to Administrative Agent in the exact form received;

 

(iii)                               No Grantor shall make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
Pledged Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests to the extent prohibited under the terms and conditions of the Credit
Agreement;

 

(iv)                              Each Grantor agrees that it will cooperate
with Administrative Agent in obtaining all necessary approvals and making all
necessary filings under federal, state or local law in connection with the
Security Interest on the Pledged Interests or any sale or transfer thereof;

 

(v)                                 As to all limited liability company or
partnership interests, issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby represents, warrants and covenants
that the Pledged Interests issued pursuant to such agreement (A) are not and
shall not be dealt in or traded on securities exchanges or in securities
markets, (B) do not and will not constitute investment company securities, and
(C) are not and will not be held by such Grantor in a securities account.  In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provide or shall provide that such Pledged Interests are securities governed by
Article 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction;

 

(i)                                     Intentionally Omitted;

 

(j)                                     Transfers and Other Liens.  Grantors
shall not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral, except
expressly permitted by the Credit Agreement, or (ii) create or permit to exist
any Lien upon or with respect to any of the Collateral of any of Grantors,
except for Permitted Liens.  The inclusion of Proceeds in the Collateral shall
not be deemed to constitute Administrative Agent’s consent to any sale or other
disposition of any of the Collateral otherwise prohibited under this Agreement
or the other Loan Documents; and

 

--------------------------------------------------------------------------------


 

(k)                                  Other Actions as to Any and All
Collateral.  Each Grantor shall promptly (and in any event within ten (10))
Business Days of acquiring or obtaining such Collateral) notify Administrative
Agent in writing upon acquiring or otherwise obtaining any Collateral after the
date hereof consisting of Investment Related Property (other than any security
or security entitlement that is maintained in a securities account which is
subject to a tri-party control agreement among the Administrative Agent, the
applicable Grantor and the securities intermediary), Chattel Paper (electronic,
tangible or otherwise), promissory notes (as defined in the UCC), or
Instruments, in each case, individually or in the aggregate, having a face
amount of at least $1,000,000 and upon the request of Administrative Agent and
in accordance with Section 8 hereof, promptly execute such other documents, or
if applicable, deliver such Chattel Paper, other documents or certificates
evidencing any Investment Related Property in accordance with Section 6 hereof
and do such other acts or things deemed necessary or desirable by Administrative
Agent to protect Administrative Agent’s Security Interest therein.

 

7.                                       Relation to Other Security Documents. 
The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated.

 

(a)                                  Credit Agreement. In the event of any
conflict between any provision in this Agreement and a provision in the Credit
Agreement, such provision of the Credit Agreement shall control.

 

(b)                                 Patent and Copyright Security Agreements. 
The provisions of the Copyright Security Agreements and Patent Security
Agreements are supplemental to the provisions of this Agreement, and nothing
contained in the Copyright Security Agreements or the Patent Security Agreements
shall limit any of the rights or remedies of Administrative Agent hereunder.

 

8.                                       Further Assurances.

 

(a)                                  Each Grantor agrees that from time to time,
at its own expense, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that Administrative Agent may reasonably request, in order to perfect and
protect any Security Interest granted or purported to be granted hereby or to
enable Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any of the Collateral.

 

(b)                                 Each Grantor authorizes the filing by
Administrative Agent financing or continuation statements, or amendments
thereto, and such Grantor will execute and deliver to Administrative Agent such
other instruments or notices, as may be necessary or as Administrative Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

 

(c)                                  Each Grantor authorizes Administrative
Agent at any time and from time to time to file, transmit, or communicate, as
applicable, financing statements and amendments describing the Collateral as
defined herein.

 

(d)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in

 

--------------------------------------------------------------------------------


 

connection with this Agreement without the prior written consent of
Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

9.                                       Administrative Agent’s Right to Perform
Contracts.  Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent (or its designee) may proceed to perform any and
all of the obligations of any Grantor contained in any contract, lease, or other
agreement and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could.

 

10.                                 Administrative Agent Appointed
Attorney-in-Fact.  Each Grantor hereby irrevocably appoints Administrative Agent
its attorney-in-fact, with full authority in the place and stead of such Grantor
and in the name of such Grantor or otherwise, at such time as an Event of
Default has occurred and is continuing under the Credit Agreement, to take any
action and to execute any instrument which Administrative Agent may reasonably
deem necessary or advisable to accomplish the purposes of this Agreement,
including:

 

(a)                                  to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in connection with the Accounts constituting Collateral or
any other Collateral of such Grantor;

 

(b)                                 to receive and open all mail addressed to
such Grantor and to notify postal authorities to change the address for the
delivery of mail to such Grantor to that of Administrative Agent;

 

(c)                                  to receive, indorse, and collect any Drafts
or other Instruments, Documents, Negotiable Collateral or Chattel Paper;

 

(d)                                 to file any claims or take any action or
institute any proceedings which Administrative Agent may deem necessary or
desirable for the collection of any of the Collateral of such Grantor or
otherwise to enforce the rights of Administrative Agent with respect to any of
the Collateral;

 

(e)                                  to repair, alter, or supply Goods, if any,
necessary to fulfill in whole or in part the purchase order of any Person
obligated to such Grantor in respect of any Account of such Grantor constituting
Collateral;

 

(f)                                    to use any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, advertising
matter or other industrial or intellectual property rights, in advertising for
sale and selling Inventory and other Collateral and to collect any amounts due
under Accounts constituting Collateral, contracts or Negotiable Collateral of
such Grantor to the extent permitted under applicable licenses agreements or as
permitted by Applicable Law; and

 

(g)                                 Administrative Agent on behalf of the Lender
Group shall have the right, but shall not be obligated, to bring suit in its own
name to enforce the Patents, Copyrights and Intellectual Property Licenses
related to Patents and Copyrights and, if Administrative Agent shall commence
any such suit, the appropriate Grantor shall, at the request of Administrative

 

--------------------------------------------------------------------------------


 

Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by Administrative Agent in aid of such enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.                                 Administrative Agent May Perform.  If any of
Grantors fails to perform any agreement contained herein, Administrative Agent
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of Administrative Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

 

12.                                 Administrative Agent’s Duties.  The powers
conferred on Administrative Agent hereunder are solely to protect Administrative
Agent’s interest in the Collateral, for the benefit of the Lender Group, and
shall not impose any duty upon Administrative Agent to exercise any such
powers.  Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Administrative Agent accords its own property.

 

13.                                 Collection of Certain Accounts, Certain
General Intangibles and Negotiable Collateral.  At any time upon the occurrence
and during the continuation of an Event of Default, Administrative Agent or
Administrative Agent’s designee may (a) notify Account Debtors of any Grantor to
pay all amounts owing on Accounts constituting Collateral to Administrative
Agent, for the benefit of the Lender Group, and (b) collect the Accounts,
General Intangibles and Negotiable Collateral (in each case to the extent
constituting Collateral) directly, and any collection costs and expenses shall
constitute part of such Grantor’s Secured Obligations under the Loan Documents.

 

14.                                 Disposition of Pledged Interests by
Administrative Agent.  None of the Pledged Interests existing as of the date of
this Agreement are, and none of the Pledged Interests hereafter acquired on the
date of acquisition thereof will be, registered or qualified under the various
federal or state securities laws of the United States and disposition thereof
after an Event of Default may be restricted to one or more private (instead of
public) sales in view of the lack of such registration.  Each Grantor
understands that in connection with such disposition, Administrative Agent may
approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market.  Each
Grantor, therefore, agrees that:  (a) if Administrative Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Administrative Agent shall have the right
to rely upon the advice and opinion of any nationally recognized brokerage or
investment firm (but shall not be obligated to seek such advice and the failure
to do so shall not be considered in determining the commercial reasonableness of
such action) as to the best manner

 

--------------------------------------------------------------------------------


 

in which to offer the Pledged Interest or any portion thereof for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Administrative Agent has handled the
disposition in a commercially reasonable manner.

 

15.                                 Voting Rights.

 

(a)                                  Upon the occurrence and during the
continuation of an Event of Default, (i) Administrative Agent may, at its
option, and with prior notice to any Grantor, and in addition to all rights and
remedies available to Administrative Agent under any other agreement, at law, in
equity, or otherwise, exercise all voting rights, and all other ownership or
consensual rights in respect of the Pledged Interests owned by such Grantor, but
under no circumstances is Administrative Agent obligated by the terms of this
Agreement to exercise such rights, and (ii) if Administrative Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Administrative Agent, such Grantor’s true and lawful attorney-in-fact
and IRREVOCABLE PROXY to vote such Pledged Interests in any manner
Administrative Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be.  The power-of-attorney granted hereby is coupled with an interest
and shall be irrevocable.

 

(b)                                 For so long as any Grantor shall have the
right to vote the Pledged Interests owned by it, such Grantor covenants and
agrees that it will not, without the prior written consent of Administrative
Agent, vote or take any consensual action with respect to such Pledged Interests
which would materially adversely affect the rights of Administrative Agent and
the other members of the Lender Group with respect to the Borrower Parties taken
as a whole.

 

16.                                 Remedies.  Upon the occurrence and during
the continuance of an Event of Default:

 

(a)                                  Administrative Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the UCC or any other
Applicable Law.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Administrative Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any of Grantors or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the UCC or any other Applicable Law), may take immediate possession
of all or any portion of the Collateral and (i) require Grantors to, and each
Grantor hereby agrees that it will at its own expense and upon request of
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by Administrative Agent and make it available to Administrative Agent
at one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of
Administrative Agent’s offices or elsewhere, for cash, on credit, and upon such
other terms as Administrative Agent may deem commercially reasonable.  Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least 10 days notice to any of Grantors of the time and place of any public sale
or the time after

 

--------------------------------------------------------------------------------


 

which any private sale is to be made shall constitute reasonable notification
and specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC. 
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)                                 Administrative Agent is hereby granted a
license or other right to use, without liability for royalties or any other
charge, each Grantor’s labels, Patents, Copyrights, rights of use of any name,
trade secrets, trade names, Trademarks, service marks and advertising matter,
URLs, domain names, industrial designs, other industrial or Intellectual
Property or any property of a similar nature, whether owned by any of Grantors
or with respect to which any of Grantors have rights under license, sublicense,
or other agreements, as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of
Administrative Agent in each case, to the extent permitted under applicable
licenses and franchise agreements or as permitted by Applicable Law.

 

(c)                                  Any cash held by Administrative Agent as
Collateral and all cash proceeds received by Administrative Agent in respect of
any sale of, collection from or other realization upon all or any part of the
Collateral shall be applied against the Secured Obligations in the order set
forth in the Credit Agreement.   In the event the proceeds of Collateral are
insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

 

(d)                                 Each Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that if an
Event of Default shall occur and be continuing, Administrative Agent shall, to
the extent permitted by Applicable Law, have the right to an immediate writ of
possession without notice of a hearing.  Administrative Agent shall have the
right to the appointment of a receiver for the properties and assets of each of
Grantors, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantors may have thereto or the right to
have a bond or other security posted by Administrative Agent.

 

17.                                 Remedies Cumulative.  Each right, power, and
remedy of Administrative Agent as provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Administrative
Agent, of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by Administrative Agent of any or all such
other rights, powers, or remedies.

 

18.                                 Marshaling.  Administrative Agent shall not
be required to marshal any present or future collateral security (including but
not limited to the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or

 

--------------------------------------------------------------------------------


 

other assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising.  To the extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Administrative Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

19.                                 Intentionally Omitted.

 

20.                                 Merger, Amendments; Etc.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of any provision of this
Agreement, and no consent to any departure by any of Grantors herefrom, shall in
any event be effective unless the same shall be in writing and signed by
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Administrative Agent and each of Grantors to
which such amendment applies.

 

21.                                 Addresses for Notices.  All notices and
other communications provided for hereunder shall be given in the form and
manner and delivered to Administrative Agent at its address specified in the
Credit Agreement, and to any of the Grantors at their respective addresses
specified in the Credit Agreement or, as to any party, at such other address as
shall be designated by such party in a written notice to the other party.

 

22.                                 Continuing Security Interest: Assignments
under Credit Agreement.  This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the Obligations have been repaid in full in cash, or otherwise satisfied to the
satisfaction of the Lender Group, in accordance with the provisions of the
Credit Agreement and the Revolving Loan Commitment has expired or has been
terminated, (b) be binding upon each of Grantors, and their respective
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
Administrative Agent, and its successors, transferees and assigns.  Without
limiting the generality of the foregoing clause (c), any Lender may, in
accordance with the provisions of the Credit Agreement, assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.  Upon repayment in full in cash, or other satisfaction to the
satisfaction of the Lender Group, of the Obligations in accordance with the
provisions of the Credit Agreement and the expiration or termination of the
Revolving Loan Commitment, the Security Interest granted hereby shall terminate
and all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto.  At such time, Administrative Agent will authorize the filing
of appropriate

 

--------------------------------------------------------------------------------


 

termination statements to terminate such Security Interests.  No transfer or
renewal, extension, assignment, or termination of this Agreement or of the
Credit Agreement, any other Loan Document, or any other instrument or document
executed and delivered by any Grantor to Administrative Agent nor any additional
Advances or other loans made by any Lender to Borrowers, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Administrative Agent, nor any other act of any member of the
Lender Group shall release any of Grantors from any obligation, except a release
or discharge executed in writing by Administrative Agent in accordance with the
provisions of the Credit Agreement.  Administrative Agent shall not by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by
Administrative Agent and then only to the extent therein set forth.  A waiver by
Administrative Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which
Administrative Agent would otherwise have had on any other occasion.

 

23.                                 GOVERNING LAW; JURISDICTION; WAIVER OF JURY
TRIAL.

 

(a)                                  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

(b)                                 FOR PURPOSES OF ANY LEGAL ACTION OR
PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS
AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION
OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK, ADMINISTRATIVE BORROWER, OR SUCH
OTHER PERSON AS SUCH GRANTOR SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN
TO ADMINISTRATIVE AGENT (THE “DESIGNEE”).  THE CONSENT TO JURISDICTION HEREIN
SHALL NOT BE EXCLUSIVE.  THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY,
AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH
GRANTOR AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH GRANTOR
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH GRANTOR SERVED
WHEN DELIVERED TO THE DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO
SUCH GRANTOR; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE
DEEMED TO BE MADE WHEN PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE
ADMINISTRATIVE BORROWER OR AN AFFILIATE OF ADMINISTRATIVE BORROWER, SERVICE
SHALL BE MADE ON DESIGNEE BY DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH
THE NEW YORK SECRETARY OF STATE FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR
ANY REASON, SUCH DESIGNEE SHALL NO LONGER SERVE AS DESIGNEE FOR A GRANTOR TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, SUCH GRANTOR SHALL SERVE
AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH GRANTOR
WILL MAINTAIN AN

 

--------------------------------------------------------------------------------


 

AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH
GRANTOR WITH RESPECT TO THIS AGREEMENT.  IN THE EVENT THAT, FOR ANY REASON,
SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH
SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

(c)                                  EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN
THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK,
AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(d)                                 EACH GRANTOR AND EACH MEMBER OF THE LENDER
GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE AGREES NOT
TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM OF ANY TYPE IN WHICH ANY GRANTOR, ANY MEMBER OF THE LENDER GROUP OR
ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND
THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT.

 

24.                                 New Subsidiaries.  Pursuant to Section 6.20
of the Credit Agreement, any new direct or indirect Domestic Subsidiary (whether
by acquisition or creation) of a Grantor (other than an Excluded Subsidiary) is
required to enter into this Agreement by executing and delivering in favor of
Administrative Agent a supplement to this Agreement in the form of Annex 1
attached hereto.  Upon the execution and delivery of Annex 1 by such new
Domestic Subsidiary, such Domestic Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.

 

25.                                 Administrative Agent.  Each reference herein
to any right granted to, benefit conferred upon or power exercisable by the
“Administrative Agent” shall be a reference to Administrative Agent, for the
benefit of the Lender Group.

 

26.                                 Miscellaneous.

 

(a)                                  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an

 

--------------------------------------------------------------------------------

 

 

original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

 

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

 

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(e)           Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and 
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

SCHEDULES TO THE

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

by and among

 

OXFORD INDUSTRIES, INC.,
TOMMY BAHAMA GROUP, INC.,

and the other Grantors party thereto

 

and

 

SUNTRUST BANK,
as the Administrative Agent,

 

As of August 15, 2008

 

Certain information set forth in these Schedules has been included and disclosed
solely for informational purposes and may not be required to be disclosed
pursuant to the terms and conditions of the Amended and Restated Pledge and
Security Agreement described above (the “Agreement”).  No information so
included and disclosed shall be deemed to establish a standard of materiality or
otherwise be used to determine whether such information or any other information
is material.

 

Capitalized terms used but not defined in the Schedules shall have the meanings
ascribed to them in the Agreement, including terms defined by reference to the
Credit Agreement, as defined therein.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TRADE NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHIEF EXECUTIVE OFFICES

 

A.  Trade names and prior names.

 

1.  On July 30, 2004, Oxford Clothing Corporation, a Georgia corporation,
changed its name to Ben Sherman Clothing, Inc., a Georgia corporation.

 

2.  In January 2005, Viewpoint International, Inc., a Delaware corporation,
changed its name to Tommy Bahama Group, Inc., a Delaware corporation.

 

3.  The following names have been used by Tommy Bahama R&R Holdings, Inc. (or by
entities which have been merged into Tommy Bahama R&R Holdings, Inc.) within the
past five years:

 

Tommy Bahama Ala Moana

Tommy Bahama Palm Desert

Tommy Bahama Atlantic City

Tommy Bahama Palo Alto

Tommy Bahama Austin

Tommy Bahama Pasadena

Tommy Bahama Biltmore

Tommy Bahama Phipps Plaza

Tommy Bahama Birmingham

Tommy Bahama Primm

Tommy Bahama Boca Raton

Tommy Bahama Relax

Tommy Bahama’s Tropical Café &

Tommy Bahama San Diego Fashion

Emporium

Valley

Tommy Bahama Café Emporium

Tommy Bahama San Jose

Tommy Bahama Charleston

Tommy Bahama Sarasota

Tommy Bahama Cherry Creek

Tommy Bahama South Park

Tommy Bahama Dallas

Tommy Bahama St. Augustine

Tommy Bahama Dallas Galleria

Tommy Bahama Troy

Tommy Bahama Farmers Market

Tommy Bahama Tucson

Tommy Bahama’s Island Grille

Tommy Bahama Tysons Galleria

Tommy Bahama Kansas City

Tommy Bahama Wailea

Tommy Bahama La Jolla

Tommy Bahama Walnut Creek

Tommy Bahama Las Olas

Tommy Bahama Whalers Village

Tommy Bahama Las Vegas

Tommy Bahama Woodbury Commons

Tommy Bahama Las Vegas Fashion

Tommy Bahama International Plaza

Show

Tommy Bahama Short Hills

Tommy Bahama Las Vegas Forum

Tommy Bahama Wellington Green

Tommy Bahama Manhattan Village

Tommy Bahama Woodlands

Tommy Bahama Mauna Lani

Tommy Bahama Womens Swimwear

Tommy Bahama Mission Viejo

Tommy Bahama Golf

Tommy Bahama Myrtle Beach

Indigo Palms Fashion Island

Tommy Bahama Newport Beach

Indigo Palms Las Vegas Forum

Tommy Bahama North Scottsdale

Indigo Palms Santana Row

Tommy Bahama Orlando

Indigo Palms Las Olas

Tommy Bahama Palm Beach Gardens

 

 

--------------------------------------------------------------------------------


 

4.  The following Subsidiaries have used the following names:

 

Piedmont Apparel Corporation has used Airman Shirt Co., Ltd.

 

Lionshead Clothing Company has used Manchester Shirts, Inc.

 

SFI of Oxford Acquisition Corporation has used Arnold Brant.

 

Tommy Bahama Group, Inc. has used the names Tommy Bahama Golf, Indigo
Palms, Island Soft and Tommy Bahama Relax.

 

Oxford of South Carolina, Inc. has used the name Next Day Apparel, Inc. (asset
purchase).

 

--------------------------------------------------------------------------------


 

B.  Organizational Information.

 

Grantor

 

Jurisdiction of
Formation or
Incorporation

 

Organizational
Identification
Number

 

Chief Executive Office and Principal
Place of Business

Oxford Industries, Inc.

 

Georgia

 

J313189

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Tommy Bahama Group, Inc.

 

Delaware

 

2304525

 

428 West Lake Avenue North

Seattle, WA  98109

Ben Sherman Clothing, Inc.

 

Georgia

 

K420057

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Lionshead Clothing Company

 

Delaware

 

3061645

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Oxford Caribbean, Inc.

 

Delaware

 

2550988

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Oxford Garment, Inc.

 

Delaware

 

2209382

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Oxford International, Inc.

 

Georgia

 

J204283

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Oxford Lockbox, Inc.

 

Delaware

 

4132945

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Oxford of South Carolina, Inc.

 

South Carolina

 

None

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Piedmont Apparel Corporation

 

Delaware

 

3061644

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

SFI of Oxford Acquisition Corporation

 

Delaware

 

4029893

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Tommy Bahama Beverages, LLC

 

Delaware

 

3882133

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Tommy Bahama R&R Holdings, Inc.

 

Delaware

 

2691928

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

Tommy Bahama Texas Beverages, LLC

 

Texas

 

800416300

 

9595 Six Pines Drive, Suite 700

The Woodlands, TX 77380

Viewpoint Marketing, Inc.

 

Florida

 

P07000063076

 

222 Piedmont Avenue

Atlanta, GA  30308-1545

 

C.  Records regarding Collateral.

 

Records regarding the Collateral are maintained at 222 Piedmont Avenue, Atlanta,
GA  30308-1545.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR REGISTRATION

 

(See attached pages)

 

--------------------------------------------------------------------------------

 

 

COPYRIGHTS SPRING 2002

 

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

TB3750 TB1095 (21) LA NINA COLADA CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-389

 

2002

 

Fabric Design

TB 3754 (21) LEAF AND LET LEAF CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-390

 

2002

 

Fabric Design

T83803 (21) VINTAGE VINES

 

 

 

Viewpoint International, Inc.

 

VA 1-245-391

 

2002

 

Fabric Design

TB3778 (21) LOVERS LANE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-392

 

2002

 

Fabric Design

TB3752 (21) PERSIAN PROMISE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-393

 

2002

 

Fabric Design

TB3770 (21) CATALINA CORSAGE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-394

 

2002

 

Fabric Design

TB3747 TB9051 (21) GARDEN OF HOPE AND COURAGE MENS

 

 

 

Viewpoint International, Inc.

 

VA 1-245-395

 

2002

 

Fabric Design

TB3777 (21) KIMONO

 

 

 

Viewpoint International, Inc.,

 

VA 1-245-396

 

2002

 

Fabric Design

TB3667 (21) FLORAL IMPRESSION (BORDER)

 

 

 

Viewpoint International, Inc.

 

VA 1-245-397

 

2002

 

Fabric Design

TB3788 (21) FOULARD’S GOLD CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-398

 

2002

 

Fabric Design

TB3749 (21) NO MONEY, NO HONEY CAMP

 

 

 

Viewpoint International, Inc.,

 

VA 1-245-399

 

2002

 

Fabric Design

TB3792 (21) EL JARDIN CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-400

 

2002

 

Fabric Design

TB3748 TB9052 (21) BAHAMARAMA

 

 

 

Viewpoint International, Inc.

 

VA 1-245-401

 

2002

 

Fabric Design

TB2370 (21) GARDEN OF EDEN

 

 

 

Viewpoint International, Inc.

 

VA 1-245-402

 

2002

 

Fabric Design

TB2390 (21) OOH LA LEI POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-403

 

2002

 

Fabric Design

TB2398 (21) ST. LUCIO POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-404

 

2002

 

Fabric Design

TB3781 TB1093 TB9056 (21) LOBSTER LIASON CAMP

 

 

 

Viewpoint International, Inc..

 

VA 1-245-405

 

2002

 

Fabric Design

TB3736 TB9048 (21) ISLAND OF DESIRE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-406

 

2002

 

Fabric Design

TB2397 (21) WATER LILY

 

 

 

Viewpoint International, Inc.

 

VA 1-245-407

 

2002

 

Fabric Design

TB2396/TB3799 (21) MAKIN’ WAVES/BLOW ME AWAY CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-408

 

2002

 

Fabric Design

TB3763 (21) PAISLEY PASSION

 

 

 

Viewpoint International, Inc.

 

VA 1-245-409

 

2002

 

Fabric Design

TB2371 (21) FLORAL RHAPSODY

 

 

 

Viewpoint International, Inc.

 

VA 1-245-410

 

2002

 

Fabric Design

TB3756 (21) PLAID TASTIK CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-411

 

2002

 

Fabric Design

TB3734/TB9045 BONGO CONGO CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-412

 

2002

 

Fabric Design

TB3739 (21) SEISMO-PLAID CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-413

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

 

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

TB3745 (21) A SHORE THING CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-414

 

2002

 

Fabric Design

TB3773 TB9048 (21) HERMIT THE CRAB CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-352

 

2002

 

Fabric Design

TB1091 (21) PARADISE PAISLEY

 

 

 

Viewpoint International, Inc.

 

VA 1-245-353

 

2002

 

Fabric Design

TB3735 (21) FAN FLORA CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-354

 

2002

 

Fabric Design

TB2373 (21) SOLSTICE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-355

 

2002

 

Fabric Design

TB3761 (21) TRYST IN THE MIST CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-358

 

2002

 

Fabric Design

TB1086 (21) PINA POWER

 

 

 

Viewpoint International, Inc.

 

VA 1-245-356

 

2002

 

Fabric Design

TB2372 121) PINEAPPLE-PICK-ME-UP POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-357

 

2002

 

Fabric Design

TB2344 (21) PANDA CHOW POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-360

 

2002

 

Fabric Design

TB3800 TB9047 TB1094 (21) BRUCE’S BALLAD CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-359

 

2002

 

Fabric Design

TB3806 (21) SHELL SHOCKED CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-361

 

2002

 

Fabric Design

TB3740 (21) BE THERE OR BE SQUARE CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-362

 

2002

 

Fabric Design

TB1092 (21) CALYPSO QUEEN

 

 

 

Viewpoint International, Inc.

 

VA 1-245-363

 

2002

 

Fabric Design

TB3755 (21) PLAID TO SEE YOU CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-364

 

2002

 

Fabric Design

TB3753 (21) FLORENTINE SHELL

 

 

 

Viewpoint International, Inc.

 

VA 1-245-365

 

2002

 

Fabric Design

TB3918 (21) SHADY PALMS CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-368

 

2002

 

Fabric Design

TB3917 (21) SUGAR PLAIDY CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-357

 

2002

 

Fabric Design

TB3757 (21) PARADISE BOUND CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-368

 

2002

 

Fabric Design

TB3775 (21) GARDEN OF HOPE AND COURAGE WOMENS

 

 

 

Viewpoint International, Inc.

 

VA 1-245-369

 

2002

 

Fabric Design

TB3780 TB9053 (21) SOLSTICE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-370

 

2002

 

Fabric Design

TB3759 (21) HELLUVA HONEYMOON

 

 

 

Viewpoint International, Inc.

 

VA 1-245-371

 

2002

 

Fabric Design

TB3782A/TB9054 (21) BIM-BAM-BOOM

 

 

 

Viewpoint International, Inc.

 

VA 1-245-372

 

2002

 

Fabric Design

TB2384 (21) TWILIGHT WHISPER

 

 

 

Viewpoint International, Inc.

 

VA 1-245-373

 

2002

 

Fabric Design

TB3733 (21) PAISLEY PALACE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-374

 

2002

 

Fabric Design

TB3772 (21) ALTANIS DELIGHT

 

 

 

Viewpoint International, Inc.

 

VA 1-245-375

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

 

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

TB3779 (21) FLORAL SUSPENSE

 

 

 

Viewpoint International, Inc.

 

VA 1-245-376

 

2002

 

Fabric Design

TB3910 (21) FERN EUPHORIA

 

 

 

Viewpoint International, Inc.

 

VA 1-245-377

 

2002

 

Fabric Design

TB2404 (21) BANDITO LITO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-378

 

2002

 

Fabric Design

TB3798 TB9060 (21) HALO HALO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-379

 

2002

 

Fabric Design

TB3632 (21) JURASSIC PALMS CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-380

 

2002

 

Fabric Design

TB3922 (21) T1KI TIME CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-381

 

2002

 

Fabric Design

TB3789 (21) PINEAPPLE TWIST CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-382

 

2002

 

Fabric Design

TB3758 TB9057 (21) TAKEN BY STORM CAMP

 

 

 

Viewpoint International, Inc.

 

VA 1-245-383

 

2002

 

Fabric Design

TB2374 (21) KING OF THE JUNGLE POLO

 

 

 

Viewpoint International, Inc.

 

VA 1-245-384

 

2002

 

Fabric Design

TB3792 (21) FLORAL IMPRESSION (BACKGRD)

 

 

 

Viewpoint International, Inc.

 

VA 1-245-385

 

2002

 

Fabric Design

TB3737 (21) SINGAPORE SENSATION

 

 

 

Viewpoint International, Inc.

 

VA 1-245-386

 

2002

 

Fabric Design

TB30012 (23) BIG KAHUNA POND

 

 

 

Viewpoint International, Inc.

 

VA 1-247-502

 

2002

 

Fabric Design

TB30006 (23) PLAD ABOUT PAISLEY

 

 

 

Viewpoint International, Inc.

 

VA 1-247-503

 

2002

 

Fabric Design

TB3925 (23) BAMBOO BLIND

 

 

 

Viewpoint International, Inc.

 

VA 1-247-504

 

2002

 

Fabric Design

TB2410 (23) FERNTASIA

 

 

 

Viewpoint International, Inc.

 

VA 1-247-505

 

2002

 

Fabric Design

TB30029 (23) SANDPIPER PLAID

 

 

 

Viewpoint International, Inc.

 

VA 1-247-506

 

2002

 

Fabric Design

TB3920 (23) TAHITIAN TANGO

 

 

 

Viewpoint International, Inc.

 

VA 1-247-507

 

2002

 

Fabric Design

TB3997 (23) RUM RUNNER STRIPE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-508

 

2002

 

Fabric Design

TB30011/TB9062 (23) FLORAL ANTIQUITY

 

GARDEN OF HOPE AND COURAGE

 

Viewpoint International, Inc.

 

VA 1-247-509

 

2002

 

Fabric Design

TB3935 (23) EASY CHECK

 

 

 

Viewpoint International, Inc.

 

VA 1-247-510

 

2002

 

Fabric Design

TB3982/TB9072 (23) CAPE CARNIVAL

 

 

 

Viewpoint International, Inc.

 

VA 1-247-511

 

2002

 

Fabric Design

TB2433 (23) TAHITIAN TANGO

 

 

 

Viewpoint International, Inc.

 

VA 1-247-512

 

2002

 

Fabric Design

TB3957/TB2413/TB1108 (23) HYPNOTIC PALMS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-513

 

2002

 

Fabric Design

TB30034 (23) PALMOA PALMS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-514

 

2002

 

Fabric Design

TB3985/TB9075 (23) HANA HEAVEN

 

 

 

Viewpoint International, Inc.

 

VA 1-247-515

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

 

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

TB2412 (23) POPPY FIELDS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-516

 

2002

 

Fabric Design

TB3949 (23) TWIN FALLS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-517

 

2002

 

Fabric Design

TB1105 (23) PLANT PAGEANT

 

 

 

Viewpoint International, Inc.

 

VA 1-247-518

 

2002

 

Fabric Design

TB30036 (23) PALM SOLO

 

 

 

Viewpoint International, Inc.

 

VA 1-247-519

 

2002

 

Fabric Design

TB2414 (23) WONDER WOODS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-520

 

2002

 

Fabric Design

TB30027 (23) STARLIGHT PLAID

 

 

 

Viewpoint International, Inc.

 

VA 1-247-521

 

2002

 

Fabric Design

TB1104 (23) LOTSA PINEAPPLE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-522

 

2002

 

Fabric Design

TB30004 123) TALLY ME BANANAS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-523

 

2002

 

Fabric Design

TB3932 (23) TIKI CORSAGE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-524

 

2002

 

Fabric Design

TB3926 (23) TROPICAL VINEYARD

 

 

 

Viewpoint International, Inc.

 

VA 1-247-525

 

2002

 

Fabric Design

TB3950/TB9064 (23) FLASHBACK FLORAL

 

 

 

Viewpoint International, Inc.

 

VA 1-247-526

 

2002

 

Fabric Design

TB30013 (23) LATIN LEAF

 

 

 

Viewpoint International, Inc.

 

VA 1-247-527

 

2002

 

Fabric Design

TB3945 (23) GARDEN OF HOPE AND COURAGE

 

RAINFOREST

 

Viewpoint International, Inc.

 

VA 1-247-528

 

2002

 

Fabric Design

TB3973 (23) PALM IN A BOX

 

 

 

Viewpoint International, Inc.

 

VA 1-247-529

 

2002

 

Fabric Design

TB30010 (23) SABA DEDUCTION STRIPE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-530

 

2002

 

Fabric Design

TB3941 1231 TROPICAL SEA GLASS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-531

 

2002

 

Fabric Design

TB2417 (23) FLORAL VIBRATIONS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-532

 

2002

 

Fabric Design

TB30035 (23) MINTICELLO MIST

 

 

 

Viewpoint International, Inc.

 

VA 1-247-533

 

2002

 

Fabric Design

TB30088 (23) DANCING FLOWERS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-534

 

2002

 

Fabric Design

TB2418 (23) POCONO PINEAPPLE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-535

 

2002

 

Fabric Design

TB2423 (23) TWIN FALLS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-536

 

2002

 

Fabric Design

TB3955 (23) BIG AND BEAUTIFUL

 

 

 

Viewpoint International, Inc.

 

VA 1-247-537

 

2002

 

Fabric Design

TB3990 (23) BOURBON LEGENDS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-538

 

2002

 

Fabric Design

TB30023/TB1107 (23) PALM DUNE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-539

 

2002

 

Fabric Design

TB3956 (23) LOBSTER LINE DANCE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-540

 

2002

 

Fabric Design

TB3996 (23) MONKEY JUNGLE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-541

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2002

 

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

TB2416 (23) PINA COLADA

 

 

 

Viewpoint International, Inc.

 

VA 1-247-542

 

2002

 

Fabric Design

TB3953 (23) BAMBOO SUNRISE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-543

 

2002

 

Fabric Design

TB3936 (23) FLORAL PARADISE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-544

 

2002

 

Fabric Design

TB3924/TB9066 (23) LEAF OF LUXURY

 

 

 

Viewpoint International, Inc.

 

VA 1-247-545

 

2002

 

Fabric Design

TB3986 (23) PINEAPPLE LANE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-546

 

2002

 

Fabric Design

TB3987 (23) PALM CONCERTO #8

 

 

 

Viewpoint International, Inc.

 

VA 1-247-547

 

2002

 

Fabric Design

TB3977 (23) STRIPE TEASE

 

 

 

Viewpoint International, Inc.

 

VA 1-247-548

 

2002

 

Fabric Design

TB3963 (23) BARBADOS BAY

 

 

 

Viewpoint International, Inc.

 

VA 1-247-549

 

2002

 

Fabric Design

TB30026 (23) BEACH WALK

 

 

 

Viewpoint International, Inc.

 

VA 1-247-550

 

2002

 

Fabric Design

TB30024 (23) MOSAIC PALMS

 

 

 

Viewpoint International, Inc.

 

VA 1-247-551

 

2002

 

Fabric Design

TB30022 (23) FERN BABY FERN

 

 

 

Viewpoint International, Inc.

 

VA 1-247-552

 

2002

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Copyright Title

 

Alternate
Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

SUNSET COCKTAILS

 

n/a

 

Viewpoint International, Inc.

 

SR 314-648

 

11/29/2002

 

Sound recording, liner notes and jacket artwork

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2003

 

Copyright Title

 

Alternate
Title
(NONE)

 

Author/Claimant

 

Registration
#

 

Year
Registered

 

Description

TB 2515 (33) TB Tropical Punch

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-522

 

2003

 

Fabric Design

TB30224 (33) Figi Fest

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-519

 

2003

 

Fabric Design

TB2482 (33) Flirty Floral

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-512

 

2003

 

Fabric Design

TB2491 (33) Palm Top Hibiscus

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-511

 

2003

 

Fabric Design

TB2499 (33) Orchid Overture

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-508

 

2003

 

Fabric Design

TB2493/TB9124/TB1143 (33) Pick Me Up / Flora Bora

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-499

 

2003

 

Fabric Design

TB2481 (33) Calypso Cocktail

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-497

 

2003

 

Fabric Design

TB2514 (33) Hana Cove

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-495

 

2003

 

Fabric Design

TB2494 (33) Boxer Palm

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-489

 

2003

 

Fabric Design

TB2489 (33) Shades of Paradise

 

N/A

 

Viewpoint International, Inc.

 

VA 1-203-524

 

2003

 

Fabric Design

 

--------------------------------------------------------------------------------

 

 

COPYRIGHTS HOLIDAY 2003

 

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

BAMBOO BOUQUET

 

34TB436

 

Viewpoint International, Inc.

 

VA 1-221-761

 

2003

 

Fabric Design

BON VOYAGE

 

34TB30415

 

Viewpoint International, Inc.

 

VA 1-221-769

 

2003

 

Fabric Design

BANQUET TOSS

 

34TB30413

 

Viewpoint International, Inc.

 

VA 1-221-762

 

2003

 

Fabric Design

Buena Vista

 

34TB2535

 

Viewpoint International, Inc.

 

VA 1-217-919

 

2003

 

Fabric Design

CHAMPAGNE TOAST

 

34TB30427

 

Viewpoint International, Inc.

 

VA 1-217-925

 

2003

 

Fabric Design

Costa Rica

 

34TB30357

 

Viewpoint International, Inc.

 

VA 1-221-755

 

2003

 

Fabric Design

déjà vu

 

34TB30380

 

Viewpoint International, Inc.

 

VA 1-217-929

 

2003

 

Fabric Design

FANTASY ISLAND

 

34TB30328

 

Viewpoint International, Inc.

 

VA 1-217-931

 

2003

 

Fabric Design

FIRST DANCE

 

34TB30418

 

Viewpoint International, Inc.

 

VA 1-217-927

 

2003

 

Fabric Design

Flamingo Dance Towel

 

34TB132

 

Viewpoint International, Inc.

 

VA 1-214-455

 

2003

 

Fabric Design

FLOWER GIRL

 

34TB30417

 

Viewpoint International, Inc.

 

VA 1-221-771

 

2003

 

Fabric Design

Four Food Groups

 

T7314/T7313

 

Viewpoint International, Inc.

 

VA 1-226-307

 

2003

 

Fabric Design

Fresca Palms

 

34TB30399

 

Viewpoint International, Inc.

 

VA 1-217-914

 

2003

 

Fabric Design

Fresh Beverage

 

34TB30566

 

Viewpoint International, Inc.

 

VA 1-221-775

 

2003

 

Fabric Design

Ginger Tonic

 

34TB30346

 

Viewpoint International, Inc.

 

VA 1-221-760

 

2003

 

Fabric Design

GoHac

 

34TB30398

 

Viewpoint International, Inc.

 

VA 1-217-920

 

2003

 

Fabric Design

Hllo Hideaway

 

34TB2548

 

Viewpoint International, Inc.

 

VA 1-221-766

 

2003

 

Fabric Design

HONEYMOON LAGOON

 

34TB2525

 

Viewpoint International, Inc.

 

VA 1-221-763

 

2003

 

Fabric Design

Hula Hallucinations

 

34TB30375

 

Viewpoint International, Inc.

 

VA 1-221-764

 

2003

 

Fabric Design

Island Carpool

 

T7316

 

Viewpoint International, Inc.

 

VA 1-226-306

 

2003

 

Fabric Design

Island Gataway

 

34TB30405

 

Viewpoint International, Inc.

 

VA 1-221-770

 

2003

 

Fabric Design

Island Surprise

 

34TB2546

 

Viewpoint International, Inc.

 

VA 1-221-768

 

2003

 

Fabric Design

Jungle Rhumba

 

34TB30403

 

Viewpoint International, Inc.

 

VA 1-217-923

 

2003

 

Fabric Design

Kong Coast

 

34TB2542

 

Viewpoint International, Inc.

 

VA 1-221-756

 

2003

 

Fabric Design

LILY MY LOVE

 

34TB30330

 

Viewpoint International, Inc.

 

VA 1-221-765

 

2003

 

Fabric Design

Lost Islands

 

34TB2550

 

Viewpoint International, Inc.

 

VA 1-221-745

 

2003

 

Fabric Design

Lotus Limbo

 

34TB30326

 

Viewpoint International, Inc.

 

VA 1-217-913

 

2003

 

Fabric Design

LOVE BIRDS

 

34TB30419

 

Viewpoint International, Inc.

 

VA 1-217-922

 

2003

 

Fabric Design

Love Notes Embroidery

 

34TB8148

 

Viewpoint International, Inc.

 

VA 1-214-456

 

2003

 

Fabric Design

Luscious Lovelies

 

34TB30411

 

Viewpoint International, Inc.

 

VA 1-221-773

 

2003

 

Fabric Design

MAMBO MAMA

 

34TB30354

 

Viewpoint International, Inc.

 

VA 1-217-933

 

2003

 

Fabric Design

Moonlight Bay

 

34TB2549

 

Viewpoint International, Inc.

 

VA 1-221-745

 

2003

 

Fabric Design

ORCHID BREEZE

 

34TB30340

 

Viewpoint International, Inc.

 

VA 1-217-928

 

2003

 

Fabric Design

Orchids on the Run

 

34TB30364

 

Viewpoint International, Inc.

 

VA 1-217-930

 

2003

 

Fabric Design

PAINT THE TOWN

 

34TG30344

 

Viewpoint International, Inc.

 

VA 1-221-752

 

2003

 

Fabric Design

Palm Illusion

 

34TB30365

 

Viewpoint International, Inc.

 

VA 1-217-918

 

2003

 

Fabric Design

Palm Plle-it

 

34TB30360

 

Viewpoint International, Inc.

 

VA 1-217-915

 

2003

 

Fabric Design

Palm Swizzles

 

34TB30395

 

Viewpoint International, Inc.

 

VA 1-217-917

 

2003

 

Fabric Design

Paradise Beach

 

T30300

 

Viewpoint International, Inc.

 

VA 1-226-305

 

2003

 

Fabric Design

PINEAPPLE PIZAZZ

 

34TB1150

 

Viewpoint International, Inc.

 

VA 1-221-750

 

2003

 

Fabric Design

Pineapple Soul Mate

 

34TB30349

 

Viewpoint International, Inc.

 

VA 1-221-759

 

2003

 

Fabric Design

Pineapple Tango

 

34TB30374

 

Viewpoint International, Inc.

 

VA 1-221-758

 

2003

 

Fabric Design

Pipe Dream

 

34TB30387

 

Viewpoint International, Inc.

 

VA 1-221-754

 

2003

 

Fabric Design

POINSETTA PROMISE

 

34TB30331

 

Viewpoint International, Inc.

 

VA 1-221-747

 

2003

 

Fabric Design

Promise Me Paradise Embroidery

 

34TB147

 

Viewpoint International, Inc.

 

VA 1-214-454

 

2003

 

Fabric Design

ROMANTIC RENDEZVOUS

 

34TB30329

 

Viewpoint International, Inc.

 

VA 1-217-916

 

2003

 

Fabric Design

Salvadorian

 

34TB30393

 

Viewpoint International, Inc.

 

VA 1-221-767

 

2003

 

Fabric Design

Scene Stealer

 

T7315/T7312

 

Viewpoint International, Inc.

 

VA 1-226-308

 

2003

 

Fabric Design

Smooth Operator

 

T30299/T7320

 

Viewpoint International, Inc.

 

VA 1-226-304

 

2003

 

Fabric Design

Smooth Sailing

 

34TB30370

 

Viewpoint International, Inc.

 

VA 1-221-772

 

2003

 

Fabric Design

Tahitian Breeze

 

34TB30377

 

Viewpoint International, Inc.

 

VA 1-221-753

 

2003

 

Fabric Design

Tarpum Springs

 

34TB2530

 

Viewpoint International, Inc.

 

VA 1-217-924

 

2003

 

Fabric Design

THE HONEYMOONER

 

34TB1148

 

Viewpoint International, Inc.

 

VA 1-217-926

 

2003

 

Fabric Design

Tranquility Isle

 

34TB30367

 

Viewpoint International, Inc.

 

VA 1-221-748

 

2003

 

Fabric Design

TROPICAL LACE

 

34TB30416

 

Viewpoint International, Inc.

 

VA 1-217-932

 

2003

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2003

 

Copyright Title

 

Alternate Title

 

Author/Claimant

 

Registration #

 

Year
Registered

 

Description

TROPICAL TREASURE

 

34TB1149

 

Viewpoint International, Inc.

 

VA 1-221-751

 

2003

 

Fabric Design

TWILIGHT PROPOSAL

 

34TB30422

 

Viewpoint International, Inc.

 

VA 1-221-749

 

2003

 

Fabric Design

Vacation Vixen - Back

 

34TB30394

 

Viewpoint International, Inc.

 

VA 1-217-921

 

2003

 

Fabric Design

Vacation Vixen - Bottom

 

34TB30407

 

Viewpoint International, Inc.

 

VA 1-221-757

 

2003

 

Fabric Design

WEDDING SHOWER

 

34TB0414

 

Viewpoint International, Inc.

 

VA 1-221-774

 

2003

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2004

 

Copyright Title

 

Alternate Title 

 

Claimant/Owner

 

Registration
#

 

Year
Registered

 

Description

ANTIKI FLORAL

 

TB30460/TB9181, Flower Tangle

 

Viewpoint International, Inc.

 

VA 1-219-425

 

2004

 

Fabric Design

BALI BLISS

 

TB30461

 

Viewpoint International, Inc.

 

VA 1-241-847

 

2004

 

Fabric Design

BAMBOO

 

TB30466/TB9162

 

Viewpoint International, Inc.

 

VA 1-219-341

 

2004

 

Fabric Design

BELLE JARDIN

 

TB30505

 

Viewpoint International, Inc.

 

VA 1-252-630

 

2004

 

Fabric Design

BELOW THE EQUATOR

 

TB30476

 

Viewpoint International, Inc.

 

VA 1-219-386

 

2004

 

Fabric Design

BIG SHOT DRIVE IN

 

T2915

 

Viewpoint International, Inc.

 

VA 1-300-327

 

2004

 

Fabric Design

BOUTIQUE BANQUET

 

TB30588

 

Viewpoint International, Inc.

 

VA 1-219-344

 

2004

 

Fabric Design

BRUSHED HIBISCUS CAMP

 

TB30585

 

Viewpoint International, Inc.

 

VA 1-219-339

 

2004

 

Fabric Design

CABANA PALM

 

TB30471

 

Viewpoint International, Inc.

 

VA 1-219-430

 

2004

 

Fabric Design

CAFÉ BAHAMA

 

TB30454

 

Viewpoint International, Inc.

 

VA 1-241-849

 

2004

 

Fabric Design

CASTING AGENT

 

T30484

 

Viewpoint International, Inc.

 

VA 1-300-336

 

2004

 

Fabric Design

COSTA FLORA

 

TB2587

 

Viewpoint International, Inc.

 

VA 1-219-343

 

2004

 

Fabric Design

DAISY DELIGHT

 

TB30489

 

Viewpoint International, Inc.

 

VA 1-219-411

 

2004

 

Fabric Design

DATE GROVE

 

TB30435/TB1160

 

Viewpoint International, Inc.

 

VA 1-219-387

 

2004

 

Fabric Design

DESERT BIRDS

 

TB30482/TB9181

 

Viewpoint International, Inc.

 

VA 1-219-412

 

2004

 

Fabric Design

DESERT IRIS

 

TB30441

 

Viewpoint International, Inc.

 

VA 1-219-425

 

2004

 

Fabric Design

DREAMING DEL RIO

 

TB30458

 

Viewpoint International, Inc.

 

VA 1-219-422

 

2004

 

Fabric Design

FAN-TASTIC

 

TB30430

 

Viewpoint International, Inc.

 

VA 1-219-428

 

2004

 

Fabric Design

FAT CAT CASINO

 

T7340

 

Viewpoint International, Inc.

 

VA 1-300-330

 

2004

 

Fabric Design

FIRE FLOWER

 

TB30496

 

Viewpoint International, Inc.

 

VA 1-252-833

 

2004

 

Fabric Design

FLEUR DE SOLEIL

 

TB30450

 

Viewpoint International, Inc.

 

VA 1-219-392

 

2004

 

Fabric Design

FLORAL REFLECTIONS

 

TB30487

 

Viewpoint International, Inc.

 

VA 1-219-410

 

2004

 

Fabric Design

FROM HERE TO PARADISE

 

TB30428

 

Viewpoint International, Inc.

 

VA 1-219-420

 

2004

 

Fabric Design

GARDEN MIRAGE

 

TB30457

 

Viewpoint International, Inc.

 

VA 1-219-431

 

2004

 

Fabric Design

GARDEN OF HOPE AND COURAGE

 

TB30468 Lotus Blossom

 

Viewpoint International, Inc.

 

VA 1-252-834

 

2004

 

Fabric Design

HEAT WAVE

 

TB30444/TB9174

 

Viewpoint International, Inc.

 

VA 1-219-432

 

2004

 

Fabric Design

HIBISCUS HIDEAWAY

 

TB30437

 

Viewpoint International, Inc.

 

VA 1-252-631

 

2004

 

Fabric Design

HIBISCUS HULA HOTEL

 

TB3-434

 

Viewpoint

 

VA 1-241-

 

2004

 

Fabric

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2004

 

Copyright Title

 

Alternate Title 

 

Claimant/Owner

 

Registration
#

 

Year
Registered

 

Description

 

 

 

 

International, Inc.

 

848

 

 

 

Design

HIDING IN HIBISCUS

 

TB30455

 

Viewpoint International, Inc.

 

VA 1-219-391

 

2004

 

Fabric Design

HOLLYWOOD HIBISCUS

 

TB30593

 

Viewpoint International, Inc.

 

VA 1-219-346

 

2004

 

Fabric Design

ISLAND ADVENTURE CAMP

 

TB30431

 

Viewpoint International, Inc.

 

VA 1-219-389

 

2004

 

Fabric Design

ISLAND DIRECTOR

 

T7338, T7334

 

Viewpoint International, Inc.

 

VA 1-300-329

 

2004

 

Fabric Design

ISLAND INSPIRATION

 

TB30499

 

Viewpoint International, Inc.

 

VA 1-219-409

 

2004

 

Fabric Design

JARDIN

 

TB30509

 

Viewpoint International, Inc.

 

VA 1-219-404

 

2004

 

Fabric Design

MAI TIDE

 

TB30438/TB9175/ Shade of

 

Viewpoint International, Inc.

 

VA 1-219-393

 

2004

 

Fabric Design

MARTINIS & BIKINIS

 

T7347

 

Viewpoint International, Inc.

 

VA 1-300-328

 

2004

 

Fabric Design

MOON OVER MIAMI

 

TB30445/TB9172

 

Viewpoint International, Inc.

 

VA 1-219-394

 

2004

 

Fabric Design

ORCHID SANDS

 

TB30591

 

Viewpoint International, Inc.

 

VA 1-247-587

 

2004

 

Fabric Design

ORCHID SPRINGS

 

TB30596

 

Viewpoint International, Inc.

 

VA 1-219-337

 

2004

 

Fabric Design

PARADISE FOUND

 

TB30594

 

Viewpoint International, Inc.

 

VA 1-219-349

 

2004

 

Fabric Design

PARADISE SHADOW

 

TB30584

 

Viewpoint International, Inc.

 

VA 1-219-350

 

2004

 

Fabric Design

PASSION LEAF

 

TB30274

 

Viewpoint International, Inc.

 

VA 1-219-423

 

2004

 

Fabric Design

PICNIC IN PROVENCE

 

TB30446

 

Viewpoint International, Inc.

 

VA 1-219-406

 

2004

 

Fabric Design

PINEAPPLE INFUSION

 

TB30474/TB9169

 

Viewpoint International, Inc.

 

VA 1-219-384

 

2004

 

Fabric Design

PLAY IT AGAIN

 

TB30279

 

Viewpoint International, Inc.

 

VA 1-219-340

 

2004

 

Fabric Design

PROPELLA PALM

 

TB30433/9163

 

Viewpoint International, Inc.

 

VA 1-219-385

 

2004

 

Fabric Design

ROSE AMOR

 

TB30451

 

Viewpoint International, Inc.

 

VA 1-241-850

 

2004

 

Fabric Design

RUSTIC PARADISE

 

TB30590

 

Viewpoint International, Inc.

 

VA 1-219-338

 

2004

 

Fabric Design

SAIL FAST LIVE SLOW

 

T30466, T2964

 

Viewpoint International, Inc.

 

VA 1-300-331

 

2004

 

Fabric Design

SO RIGHT, SARONG

 

TB30543/TB9160

 

Viewpoint International, Inc.

 

VA 1-219-388

 

2004

 

Fabric Design

SOUTH PACIFIC

 

TB2558

 

Viewpoint International, Inc.

 

VA 1-219-342

 

2004

 

Fabric Design

SUNSET HIDEAWAY

 

TB30359

 

Viewpoint International, Inc.

 

VA 1-219-348

 

2004

 

Fabric Design

SWIZZLE INN

 

T30465, T7345

 

Viewpoint International, Inc.

 

VA 1-300-332

 

2004

 

Fabric Design

TAHITI SWEETIE

 

TB30592

 

Viewpoint International, Inc.

 

VA 1-219-347

 

2004

 

Fabric Design

TAHITIAN DREAMIN’

 

TB30467/TB9178

 

Viewpoint International, Inc.

 

VA 1-219-429

 

2004

 

Fabric Design

TALL COOL ONE

 

T7339

 

Viewpoint International, Inc.

 

VA 1-300-326

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2004

 

Copyright Title

 

Alternate Title 

 

Claimant/Owner

 

Registration
#

 

Year
Registered

 

Description

TEETOTALER

 

T7334

 

Viewpoint International, Inc.

 

VA 1-300-337

 

2004

 

Fabric Design

TICKET TO PARADISE

 

TB30459/TB9173

 

Viewpoint International, Inc.

 

VA 1-219-427

 

2004

 

Fabric Design

TOMMY TONGA

 

TB30482/TB9165

 

Viewpoint International, Inc.

 

VA 1-219-390

 

2004

 

Fabric Design

VISIONS OF PARADISE

 

TB30475/TB9179 Garden

 

Viewpoint International, Inc.

 

VA 1-241-848

 

2004

 

Fabric Design

WANNA BE LOVED BY YOU

 

TB30508/TB9682/TB1161

 

Viewpoint International, Inc.

 

VA 1-252-632

 

2004

 

Fabric Design

WATERFALL FLOWERS

 

TB30587

 

Viewpoint International, Inc.

 

VA 1-219-345

 

2004

 

Fabric Design

WINGS OVER RIO

 

TB30465

 

Viewpoint International, Inc.

 

VA 1-219-424

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2004

 

Copyright Title

 

Alternate Title 

 

Owner

 

Registration
#

 

Year
Registered

 

Description

AERIAL PALMS

 

T30476/120026

 

Tommy Bahama Group, Inc.

 

VA 1-263-899

 

2004

 

Fabric Design

AGUA FRESCA

 

T20020

 

Tommy Bahama Group, Inc.

 

VA 1-263-895

 

2004

 

Fabric Design

BAHAMA BLISS

 

T30463

 

Tommy Bahama Group, Inc.

 

VA 1-263-889

 

2004

 

Fabric Design

BALCONY BLOOMS

 

TW1348

 

Tommy Bahama Group, Inc.

 

VA 1-259-263

 

2004

 

Fabric Design

BATIKI FLORAL

 

TW60036/6936

 

Tommy Bahama Group, Inc.

 

VA 1-259-284

 

2004

 

Fabric Design

BATIKI LOUNGE

 

T30496

 

Tommy Bahama Group, Inc.

 

VA 1-263-888

 

2004

 

Fabric Design

BIRD IN PARADISE

 

T30472/T30471

 

Tommy Bahama Group, Inc.

 

VA 1-263-920

 

2004

 

Fabric Design

BLOCK PARTY

 

T20022

 

Tommy Bahama Group, Inc.

 

VA 1-253-898

 

2004

 

Fabric Design

BOGEY AND LAST CALL

 

T7356, T7364, T30622

 

Tommy Bahama Group, Inc.

 

VA 1-300-333

 

2004

 

Fabric Design

BRISBANE HIBISCUS

 

TW60089/3940

 

Tommy Bahama Group, Inc.

 

VA 1-259-258

 

2004

 

Fabric Design

CALLAFLORA

 

TW3927/30041

 

Tommy Bahama Group, Inc.

 

VA 1-259-259

 

2004

 

Fabric Design

CHAIRMAN OF THE BOARD

 

T30615

 

Tommy Bahama Group, Inc.

 

VA 1-300-334

 

2004

 

Fabric Design

CHAMELEON GARDEN

 

TW60070/30008

 

Tommy Bahama Group, Inc.

 

 

 

2004

 

Fabric Design

CLIMBING VINES

 

TW2431

 

Tommy Bahama Group, Inc.

 

VA 1-259-285

 

2004

 

Fabric Design

CLUB 88

 

(43) TB30642/9254

 

Tommy Bahama Group, Inc.

 

VA 1-265-751

 

2004

 

Fabric Design

DANCING MIRAGE

 

TW3976A&B/3955/6391

 

Tommy Bahama Group, Inc.

 

 

 

2004

 

Fabric Design

DRAGON DREAMS

 

(43) TB30619/TB9187

 

Tommy Bahama Group, Inc.

 

VA 1-263-752

 

2004

 

Fabric Design

ENDLESS WEEKEND

 

T30558

 

Tommy Bahama Gtoup, Inc.

 

VA 1-263-918

 

2004

 

Fabric Design

FERN FLOWER-FLORIA

 

TW6927/3926

 

Tommy Bahama Group, Inc.

 

VA 1-259-271

 

2004

 

Fabric Design

FIRE FLOWER

 

T30473/79273

 

Tommy Bahama Group, Inc.

 

VA 1-263-892

 

2004

 

Fabric Design

FISHNET FERN

 

TW2439/6917

 

Tommy Bahama Group, Inc.

 

‘

 

 

 

Fabric Design

FLORAL CORAL

 

TW2446

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

FLORAL FIREWORKS

 

TW3915

 

Tommy Bahama Group, Inc.

 

VA 1-259-268

 

2004

 

Fabric Design

FLORAL ISLAND

 

TW60032/3906

 

Tommy Bahama Group, Inc.

 

VA 1-259-278

 

2004

 

Fabric Design

FLORAMAZING

 

TW30045/60092

 

Tommy Bahama Group, Inc.

 

VA 1.259-270

 

2004

 

Fabric Design

FLOWER FAN

 

TW30009

 

Tommy Bahama Group, Inc.

 

VA 1-259-282

 

2004

 

Fabric Design

FLOWER POOL TEE

 

TW2441

 

Tommy Bahama Group, Inc.

 

VA 1-259-290

 

2004

 

Fabric Design

FLOWER SHOWER

 

TW2429/TW6914

 

Tommy Bahama Group, Inc.

 

‘

 

 

 

Fabric Design

 

--------------------------------------------------------------------------------

 

 

COPYRIGHTS FALL  2004

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration
#

 

Year
Registered

 

Description

GALLERY WALK

 

720025/T20030

 

Tommy Bahama Group, Inc.

 

VA 1-263-890

 

2004

 

Fabric Design

GARDEN COLLAGE

 

TW60025/2447

 

Tommy Bahama Group, Inc.

 

VA 1-259-281

 

2004

 

Fabric Design

GARDEN OF HOPE & COURAGE/BAHAMA COLODA

 

T30532/T7361/T9221

 

Tommy Bahama Group, Inc.

 

VA 1-263-897

 

2004

 

Fabric Design

GARDEN OF HOPE AND COURAGE/TERRACE GARDEN

 

TW3922/60038

 

Tommy Bahama Group, Inc.

 

VA 1-259-277

 

2004

 

Fabric Design

GREAT BARRIER LEAF

 

TW60028/2445

 

Tommy Bahama Group, Inc.

 

VA 1-259-287

 

2004

 

Fabric Design

HARBOR YARN DYE

 

TW3961

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

HEART OF PALMS/PALM RELIEF

 

T30524/T30625

 

Tommy Bahama Group, Inc.

 

VA 1-283-911

 

2004

 

Fabric Design

JUNGLE DOWN UNDER

 

TW3957/6932

 

Tommy Bahama Group, Inc.

 

VA 1-259-269

 

2004

 

Fabric Design

JUNGLE HEAT

 

T20053/T9264/T30583

 

Tommy Bahama Group, Inc.

 

VA 1-283-915

 

2004

 

Fabric Design

KOI ME LATER

 

T30493/T7359/T9253

 

Tommy Bahama Group, Inc.

 

VA 1-283-917

 

2004

 

Fabric Design

LATE NIGHT TANGO

 

T30518/T9265

 

Tommy Bahama Group, Inc.

 

VA 1-283-900

 

2004

 

Fabric Design

LEAF CONSTELATION

 

TW60035/3916/6966

 

Tommy Bahama Group, Inc.

 

VA 1-259-267

 

2004

 

Fabric Design

LEAF IT TO ME

 

T30517

 

Tommy Bahama Group, Inc.

 

VA 1-263.885

 

2004

 

Fabric Design

LEAVES OF PARADISE

 

TW3954

 

Tommy Bahama Group, Inc.

 

VA 1-259-273

 

2004

 

Fabric Design

LEAVES OVER LEAVES

 

TW3928/1350/60066

 

Tommy Bahama Group, Inc.

 

VA 1-259-272

 

2004

 

Fabric Design

LIGHT OF BRIGHT LILLIES

 

TW6922/TW60034/TW3909

 

Tommy Bahama Group, Inc.

 

VA 1-259-279

 

2004

 

Fabric Design

LILY ISLAND

 

TW3946/60046/3945

 

Tommy Bahama Group, Inc.

 

VA 1-259-280

 

2004

 

Fabric Design

LUAU LANES

 

TW3925

 

Tommy Bahama Group, Inc.

 

VA 1-259-289

 

2004

 

Fabric Design

MADE IN THE SHADE

 

TW 1352/3924

 

Tommy Bahama Group, Inc.

 

VA 1-259-261

 

2004

 

Fabric Design

MANDALAY

 

T30512/T9257

 

Tommy Bahama Group, Inc.

 

VA 1-263-894

 

2004

 

Fabric Design

MONTE COLLINA

 

TW60050/3962/1367

 

Tommy Bahama Group, Inc.

 

VA 1-259-260

 

2004

 

Fabric Design

MOONLIT BREEZE

 

TW3948

 

Tommy Bahama Group, Inc.

 

VA 1-259-258

 

2004

 

Fabric Design

PALM DADDY

 

T30522

 

Tommy Bahama Group, Inc.

 

VA 1-263-884

 

2004

 

Fabric Design

PALM TREE PARTY

 

TW7189/7190

 

Tommy Bahama Group, Inc.

 

VA 1-259-275

 

2004

 

Fabric Design

PALM TREE PASSION

 

TW30046

 

Tommy Bahama Group: Inc.

 

 

 

 

 

Fabric Design

PARADISE ETCHINGS

 

T30500

 

Tommy Bahama Group, Inc.

 

VA 1-253-896

 

2004

 

Fabric Design

PARADISE LEI

 

T30486/T9269

 

Tommy Bahama Group, Inc.

 

VA 1-283-922

 

2004

 

Fabric Design

PARADISE PAGODA

 

T20018/T20019

 

Tommy Bahama

 

VA 1-263-

 

2004

 

Fabric

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL  2004

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration
#

 

Year
Registered

 

Description

 

 

 

 

Group, Inc.

 

887

 

 

 

Design

PILLAR OF THE COMMUNITY

 

T20034

 

Tommy Bahama Group: Inc.

 

VA 1-259-282

 

2004

 

Fabric Design

PINEAPPLE FLAIR

 

TW1353

 

Tommy Bahama Group, Inc.

 

VA 1-259-293

 

2004

 

Fabric Design

PINEAPPLE TOSS

 

TW2436

 

Tommy Bahama Group, Inc.

 

VA 1.-259-283

 

2004

 

Fabric Design

POSTAGE PICK UP

 

T30515

 

Tommy Bahama Group, Inc.

 

VA 1-263-913

 

2004

 

Fabric Design

POT OF GOLD CAMP

 

T30484/T9262

 

Tommy Bahama Group, Inc.

 

VA 1-263-891

 

2004

 

Fabric Design

REMOTE ISLAND

 

T30519/T9283

 

Tommy Bahama Group, Inc.

 

VA 1-2630912

 

2004

 

Fabric Design

SAMBA SUNSET

 

T30616/t9266

 

Tommy Bahama Group, Inc.

 

VA 1-265-912

 

2004

 

Fabric Design

SEAFOOD TROOPS

 

T30525/T9549/T9256

 

Tommy Bahama Group, Inc.

 

VA 1-263-919

 

2004

 

Fabric Design

SHADED FERN TOSS

 

TW3929/6926/6005

 

Tommy Bahama Group, Inc.

 

VA 1-259-292

 

2004

 

Fabric Design

SHADOW PALM HIBISCUS

 

TW6923/1337/3900

 

Tommy Bahama Group, Inc.

 

VA 1-259-291

 

2004

 

Fabric Design

SNAP SHOT

 

T60481

 

Tommy Bahama Group, Inc.

 

VA 1-263-916

 

2004

 

Fabric Design

SPLASH DANCE

 

T7367

 

Tommy Bahama Group, Inc.

 

VA 1-300-335

 

2004

 

Fabric Design

SPLIT DECISION

 

T30523

 

Tommy Bahama Group, Inc.

 

VA 1-271-900

 

2004

 

Fabric Design

SUN BAKED BLOSSOM

 

TW3914/TW1371

 

Tommy Bahama Group, Inc.

 

VA 1-259-286

 

2004

 

Fabric Design

SUNDANCER

 

(43) TB2590

 

Tommy Bahama Group, Inc.

 

VA 1-263-753

 

2004

 

Fabric Design

TIGER LILY LANE

 

TW3964/80090

 

Tommy Bahama Group, Inc.

 

VA 1-269-276

 

2004

 

Fabric Design

TROPICAL ATOL

 

TW191/7192/7196

 

Tommy Bahama Group, Inc.

 

VA 1-259-274

 

2004

 

Fabric Design

TROPICAL SKETCH

 

TW1361/3921

 

Tommy Bahama Group, Inc.

 

VA 1-259-258

 

2004

 

Fabric Design

TROPICAL TEA PARTY

 

TW60047/3950/1398/1363

 

Tommy Bahama Group, Inc.

 

VA 1-259-264

 

2004

 

Fabric Design

VINTAGE ORCHID

 

TW2442

 

Tommy Bahama Group, Inc.

 

 

 

2004

 

Fabric Design

VINTAGE VINES

 

TW60037/3918

 

Tommy Bahama Group, Inc.

 

VA 1-259-257

 

2004

 

Fabric Design

VINTAGE VISION

 

T9260

 

Tommy Bahama Group, Inc.

 

VA 1-263-914

 

2004

 

Fabric Design

VOLCANIC VENTURE

 

T30477/T10024/T9258

 

Tommy Bahama Group, Inc.

 

VA 1-263-901

 

2004

 

Fabric Design

WADING FOR LOVE

 

T9255

 

Tommy Bahama Group, Inc.

 

VA 1-263-921

 

2004

 

Fabric Design

WATERCOLOR BLOSSOMS

 

TW1365/1399/3961

 

Tommy Bahama Group, Inc.

 

VA 1-259-265

 

2004

 

Fabric Design

WHIRLWIND

 

T9252

 

Tommy Bahama Group, Inc.

 

VA 1-263-893

 

2004

 

Fabric Design

ZEN AND NOW

 

T30544, T7365

 

Tommy Bahama Group, Inc.

 

VA 1-300-338

 

2004

 

Fabric Design

ISLAND SOFT

 

 

 

Tommy Bahama Group, Inc.

 

TXu1-158-449

 

2004

 

Literary Work

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY  2004

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

BAHAMA ALL NIGHTER/ALL NIGHTER TRAVELER

 

(44) TB30751/TB9221

 

Tommy Bahama Group, Inc.

 

VA 1-282-117

 

2004

 

Fabric Design

BANANA BRIGADE

 

(44) TB30761/TB2645

 

Tommy Bahama Group, Inc.

 

VA 1-275-849

 

2004

 

Fabric Design

DIRECTOR’S CUT

 

(44) \B30704/TB2618/ TB9527

 

Tommy Bahama Group, Inc.

 

VA 1-275-848

 

2004

 

Fabric Design

EL STAMPADO

 

(44) TB30686/TB9206

 

Tommy Bahama Group, Inc.

 

VA 1-282-089

 

2004

 

Fabric Design

FANTASTIKI

 

(44) TB30899/TB9218

 

Tommy Bahama Group, Inc.

 

VA 1-282-120

 

2004

 

Fabric Design

FERNTASTiC

 

(44) TB30759

 

Tommy Bahama Group, Inc.

 

VA 1-282-115

 

2004

 

Fabric Design

HUT HUT HURRAY/SUNRISE SAIL

 

(44) TB30673/TB9213

 

Tommy Bahama Group, Inc.

 

VA 1-276-847

 

2004

 

Fabric Design

IMPRESSION MAKER

 

(44) TB609

 

Tommy Bahama Group, Inc.

 

VA 1-282-094

 

2004

 

Fabric Design

INTOXICA

 

(44) TB30651

 

Tommy Bahama Group, Inc.

 

VA 1-282-119

 

2004

 

Fabric Design

LARGER THAN LEAF

 

(44) TB30663/TB9222

 

Tommy Bahama Group, Inc.

 

VA 1-282.112

 

2004

 

Fabric Design

LEAFING A DREAM

 

(44)T2629

 

Tommy Bahama Group, Inc.

 

VA 1-282087

 

2004

 

Fabric Design

MAI TAI MAMBO

 

(44) TB30653

 

Tommy Bahama Group, Inc.

 

VA 1-282.082

 

2004

 

Fabric Design

MAIDEN PARADISE/HULA WAHINE

 

(44) TB30654/TB2641/ TB9209

 

Tommy Bahama Group, Inc.

 

VA 1-282-103

 

2004

 

Fabric Design

MAX A MILLION

 

(44) TB9216

 

Tommy Bahama Group, Inc.

 

VA 1-282-108

 

2004

 

Fabric Design

MAYAN MOSAIC

 

(44) TB30675/TB9211

 

Tommy Bahama Group, Inc.

 

VA 1-282-104

 

2004

 

Fabric Design

MILE HIGH CLUB

 

(44) TB30752/TB1181

 

Tommy Bahama Group, Inc.

 

VA 1-282-084

 

2004

 

Fabric Design

MOJITO MAMBO

 

(44) TB30667/TB9529/ TB9216

 

Tommy Bahama Group, Inc.

 

VA 1-282-106

 

2004

 

Fabric Design

NAUGHTY NOEL

 

(44) TB30748/TB9528

 

Tommy Bahama Group, Inc.

 

VA 1-276-846

 

2004

 

Fabric Design

PALM ALMIGHTY

 

(44) TB30701

 

Tommy Bahama Group, Inc.

 

VA 1-282-090

 

2004

 

Fabric Design

PALM FICTION

 

(44) TB30747

 

Tommy Bahama Group, Inc.

 

VA 1-275.851

 

2004

 

Fabric Design

PALM WITH THE WIND

 

(44) TB30658/TB2612/ TB9214

 

Tommy Bahama Group, Inc.

 

VA 1 282-088

 

2004

 

Fabric Design

PALM-TOPIA/TAKING COVER

 

(44) TB2623

 

Tommy Bahama Group, Inc.

 

VA 1-275-845

 

2004

 

Fabric Design

PARALLEL PARADISE

 

(44) TB30546/TB2613

 

Tommy Bahama Group, Inc.

 

VA 1.- 82-101

 

2004

 

Fabric Design

PINEAPPLE MADNESS

 

(44) TB30677/TB2619/ TB9220

 

Tommy Bahama Group, Inc.

 

VA 1-282-085

 

2004

 

Fabric Design

PINEAPPLE RUMBA

 

(44) TB2620

 

Tommy Bahama Group, Inc.

 

VA 1-282-096

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

PLUME WITH A VIEW

 

(44) TB30672/TB2642/ TB30672/ TB9217

 

Tommy Bahama Group, Inc.

 

VA 1-282-100

 

2004

 

Fabric Design

ROPE ‘N ROLL.

 

(44) TB30664/TB2682

 

Tommy Bahama Group, Inc.

 

VA 1-275-853

 

2004

 

Fabric Design

TAHITIAN FIRE LIGHT

 

(44) TB30884

 

Tommy Bahama Group, Inc.

 

VA 1-282-109

 

2004

 

Fabric Design

TI-KI-LA RENDEZVOUS

 

(44) TB9207

 

Tommy Bahama Group, Inc.

 

VA 1-282-113

 

2004

 

Fabric Design

TRAVELIN’ MAN

 

(44)1630897/T69223/ 181178

 

Tommy Bahama Group, Inc.

 

VA 1-282-116

 

2004

 

Fabric Design

TRELLIS THE TRUTH

 

(44) TB30659

 

Tommy Bahama Group, Inc.

 

VA 1-282-105

 

2004

 

Fabric Design

TWO PALM SAM

 

(44) TB2643

 

Tommy Bahama Group, Inc.

 

VA 1-275-850

 

2004

 

Fabric Design

UNCAGED

 

(44) TB30760

 

Tommy Bahama Group, Inc.

 

VA 1-282-095

 

2004

 

Fabric Design

WHAT A CATCH!

 

(44) TB3071/TB9531/TB9212

 

Tommy Bahama Group, Inc.

 

VA 1-275-852

 

2004

 

Fabric Design

YING YANG PALM

 

(44) TB30680

 

Tommy Bahama Group, Inc.

 

VA-1-282-097

 

2004

 

Fabric Design

BANANARAMA

 

(44) TB2603

 

Tommy Bahama Group, Inc.

 

Fabric missing-Style TW2467; TW2548

 

 

 

Fabric Design

BIRD OF PARADISE

 

(44) TB30764

 

Tommy Bahama Group, Inc.

 

VA 1-282-107

 

2004

 

Fabric Design

HIBISCUS FLOAT

 

(44) TB2649

 

Tommy Bahama Group, Inc.

 

Fabric missing-Style TW2451; TW2471

 

 

 

Fabric Design

HIBISCUS IN THE MIST

 

(44) TB30347

 

Tommy Bahama Group, Inc.

 

VA 1-282-110

 

2004

 

Fabric Design

HULA WAHINE

 

(44) TB30654

 

Tommy Bahama Group, Inc.

 

VA 1-282-086

 

2004

 

Fabric Design

ISLAND HIBISCUS

 

(44) TB30710

 

Tommy Bahama Group, Inc.

 

VA 1-282-102

 

2004

 

Fabric Design

PACIFIC SCENERY

 

(44) TB30740

 

Tommy Bahama Group, Inc.

 

VA 1-282-099

 

2004

 

Fabric Design

PINEAPPLE BOUQUET

 

(44) TB30338

 

Tommy Bahama Group, Inc.

 

VA 1-282-111

 

2004

 

Fabric Design

POLYNESIAN PUNCH

 

(44) TB30677

 

Tommy Bahama Group, Inc.

 

VA 1-282-118

 

2004

 

Fabric Design

POSTCARD DREAMS

 

??

 

Tommy Bahama Group, Inc.

 

No Print # assigned-missing; Style #TW60057/TW2494

 

2004

 

Fabric Design

SHADES OF ROMANCE

 

(44) TB30771

 

Tommy Bahama Group, Inc.

 

VA 1-282-114

 

2004

 

Fabric Design

SUNRISE SAIL

 

(44) TB30708

 

Tommy Bahama Group, Inc.

 

VA 1-262-083

 

2004

 

Fabric Design

TAHITIAN TANGO

 

(44) TB30770

 

Tommy Bahama Group, Inc.

 

VA 1-282-092

 

2004

 

Fabric Design

TAHITIAN TONAL (Engineered)

 

(44) TB30695

 

Tommy Bahama Group, Inc.

 

VA 1-282-093

 

2004

 

Fabric Design

TAKING COVER

 

(44) TB30580

 

Tommy Bahama Group, Inc.

 

VA 1-252-091

 

2004

 

Fabric Design

VINTAGE BOUQUET

 

(44) TB30768

 

Tommy Bahama Group, Inc.

 

VA 1-282-121

 

2004

 

Fabric Design

WATERCOLOR VIEW

 

(44) TB30763

 

Tommy Bahama

 

VA-1-282-096

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

 

 

 

 

Group, Inc.

 

 

 

 

 

 

Swingers Only

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-584

 

2004

 

Fabric Design

Paradise Detective

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-583

 

2004

 

Fabric Design

Cigar Club

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-582

 

2004

 

Fabric Design

Cigar Club Bag

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-581

 

2004

 

Fabric Design

Cigar Club Towel

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-580

 

2004

 

Fabric Design

Grass Call

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-579

 

2004

 

Fabric Design

Grass Call II

 

Grass Call

 

Tommy Bahama Group, Inc.

 

VAu648-578

 

2004

 

Fabric Design

Born to Break Par

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-577

 

2004

 

Fabric Design

Straight Up

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-576

 

2004

 

Fabric Design

Paradise Pin Up

 

 

 

Tommy Bahama Group. Inc.

 

VAu648-575

 

2004

 

Fabric Design

Best Wishes

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-574

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS (COMMERCIAL PRINTS) 2004

 

Copyright Title

 

Owner

 

Registration #

 

New
Registered

 

Description

Couple on Grass

 

Tommy Bahama Group, Inc.

 

VAu656-158

 

2004

 

Commercial Print

Bowing Horse

 

Tommy Bahama Group, Inc.

 

VAu656-158

 

2004

 

Commercial Print

Tennis Man

 

Tommy Bahama Group, Inc.

 

VAu656-162

 

2004

 

Commercial Print

Man by Pool

 

Tommy Bahama Group, Inc.

 

VAu656-160

 

2004

 

Commercial Print

Woman Kneeling on Beach

 

Tommy Bahama Group, Inc.

 

VAu656-157

 

2004

 

Commercial Print

Sports Car

 

Tommy Bahama Group, Inc.

 

VAu656-161

 

2004

 

Commercial Print

 

--------------------------------------------------------------------------------

 

COPYRIGHTS SPRING 2005

 

Copyright Title

 

Alternate Title

 

Registration #

 

New Registered

 

Year Registered

 

Description

AMAZE ME

 

(61) TB30866

 

Tommy Bahama Group, Inc.

 

VA 1-299-336

 

2004

 

Fabric Design

Awakening (Allover)

 

(51)TB30840

 

Tommy Bahama Group, Inc.

 

VA 1-284-293

 

2004

 

Fabric Design

Awakening (Engineered)

 

(51)TB30841

 

Tommy Bahama Group, Inc.

 

VA 1-284-297

 

2004

 

Fabric Design

BAMBOO ECLIPSE

 

(51) TB30773

 

Tommy Bahama Group, Inc.

 

VA 1-299-323

 

2004

 

Fabric Design

BANANA BOTANA

 

(51) TB30774

 

Tommy Bahama Group, Inc.

 

VA 1-299-337

 

2004

 

Fabric Design

Beach Party Mixer

 

(51)TB30851

 

Tommy Bahama Group, Inc.

 

VA 1-297-829

 

2004

 

Fabric Design

BIRD IS THE WORD

 

(61) TB30784/TB9234

 

Tommy Bahama Group, Inc.

 

VA 1-299-328

 

2004

 

Fabric Design

BIRD OF PATCHADISE

 

(51) 1830804/T89226

 

Tommy Bahama Group, Inc.

 

VA 1-299-330

 

2004

 

Fabric Design

Blushing Orchid

 

(51)1W2653

 

Tommy Bahama Group, Inc.

 

VA 1-284-291

 

2004

 

Fabric Design

Butterfly Getaway

 

(51)TB30844

 

Tommy Bahama Group, Inc.

 

VA 1-297-821

 

2004

 

Fabric Design

Butterfly Getaway /no butterflies

 

(51)TB1195

 

Tommy Bahama Group, Inc.

 

VA 1-284-300

 

2004

 

Fabric Design

Copa Copacabanna

 

(51)TB30817

 

Tommy Bahama Group, Inc.

 

VA 1-297-627

 

2004

 

Fabric Design

Country Club

 

(51)TB30823

 

Tommy Bahama Group, Inc.

 

VA 1-297-631

 

2004

 

Fabric Design

Desert Oasis

 

(51)1B30831

 

Tommy Bahama Group, Inc.

 

VA 1-297-625

 

2004

 

Fabric Design

Desert Oasis (Blue)

 

(51)TB30822

 

Tommy Bahama Group, Inc.

 

VA 1-297-628

 

2004

 

Fabric Design

Desert Shadows

 

(51 )TB30864

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

Dr. Cocktail

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-587

 

2004

 

Fabric Design

Dr. T. Bahama M.D.

 

Dr. Cocktail (back of shirt)

 

Tommy Bahama Group, Inc.

 

Applied October 20, 2004. Refused registration for being more like a trademark.

 

N/A

 

Fabric Design

FIRECRACKER PALMS

 

(51) TB2668

 

Tommy Bahama Group, Inc.

 

VA 1-299-320

 

2004

 

Fabric Design

FLORAL INVESTMENT

 

(51) TB2694

 

Tommy Bahama Group, Inc.

 

VA 1-299-339

 

2004

 

Fabric Design

Going Bananas

 

(51)TB30814

 

Tommy Bahama Group, Inc.

 

VA 1-284-290

 

2004

 

Fabric Design

GRANDE PARDISEO

 

(51)TB30764

 

Tommy Bahama Group, Inc.

 

VA 1-299-329

 

2004

 

Fabric Design

Hibiscus Beach

 

(61)TW2697

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

HIBISCUS HACIENDA

 

(51) TB30826/TB9239

 

Tommy Bahama Group, Inc.

 

VA 1-299.332

 

2004

 

Fabric Design

Hisbiscus Icon

 

(51)182878

 

Tommy Bahama Group, Inc.

 

Applied November 9, 2004

 

2004

 

Fabric Design

HULA MARATHON

 

(51)TB30785

 

Tommy Bahama Group, Inc.

 

VA 1-299-345

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

HULAWOOD

 

(51 ) TB30799/TB9238

 

Tommy Bahama Group, Inc.

 

VA 1-299.334

 

2004

 

Fabric Design

Juicy Blooms

 

(51)TB30816

 

Tommy Bahama Group,, Inc.

 

VA 1-297-832

 

2004

 

Fabric Design

Juicy Blooms (Blue)

 

(51)TB2651

 

Tommy Bahama Group, Inc.

 

VA 1-297-630

 

2004

 

Fabric Design

JUNGLE BOGGIE

 

(51) TB30827

 

Tommy Bahama Group, Inc.

 

VA 1-299-325

 

2004

 

Fabric Design

Jungle Tumble

 

51 TB30822

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

JUST DUET

 

(51) TB30783/TB9240

 

Tommy Bahama Group, Inc.

 

VA 1-299.344

 

2004

 

Fabric Design

KABOOM PALM

 

(51 ) TB30801/TB9231

 

Tommy Bahama Group, Inc.

 

VA 1-299.324

 

2004

 

Fabric Design

King of Green

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-586

 

2004

 

Fabric Design

King of Green II

 

King of Green

 

-Tommy Bahama Group, Inc.

 

VAu654-237

 

2004

 

Fabric Design

Luau Lanes

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-588

 

2004

 

Fabric Design

LUAU LANES

 

(51) TB30753

 

Tommy Bahama Group, Inc.

 

VA 1-299-319

 

2004

 

Fabric Design

Lush Limbo

 

(51) TB2651

 

Tommy Bahama Group. Inc.

 

VA 1-297-823

 

2004

 

Fabric Design

MARGARITA MAMBO

 

(51) TB30811/TB9228

 

Tommy Bahama Group, Inc.

 

VA 1-299-333

 

2004

 

Fabric Design

Mirage

 

(51)TB30850

 

Tommy Bahama Group, Inc.

 

VA 1-297-828

 

2004

 

Fabric Design

Missing Title

 

(51) TB2689

 

Tommy Bahama Group, Inc.

 

Did not apply

 

Did not apply

 

 

MISSION BEACH

 

(51) TB2687

 

Tommy Bahama Group, Inc.

 

VA 1-299-341

 

2004

 

Fabric Design

MONKEY SNACK

 

(51) TB30798

 

Tommy Bahama Group; Inc.

 

VA 1-299-321

 

2004

 

Fabric Design

OASIS PALM

 

(51) TB30788/TB9

 

Tommy Bahama Group, Inc.

 

VA 1-299.343

 

2004

 

Fabric Design

PALM DRIVE (51) TB30869

 

(51) TB2689

 

Tommy Bahama Group, Inc.

 

VAu657-926

 

2005

 

Fabric Design

PALM SCREENING

 

(51) TB30809

 

Tommy Bahama Group, Inc.

 

VA 1-299-335

 

2004

 

Fabric Design

PALM TILES

 

(61) TB2686

 

Tommy Bahama Group, Inc.

 

VA 1-299-338

 

2004

 

Fabric Design

Petal Pusher

 

(51)1B30816

 

Tommy Bahama Group, Inc.

 

VA 1-297-633

 

2004

 

Fabric Design

Picture Perfect

 

(51)TB30813

 

Tommy Bahama Group. Inc.

 

VA 1-297-620

 

2004

 

Fabric Design

PINEAPPLE FLOAT

 

(51) TB30797

 

Tommy Bahama Group, Inc.

 

VA 1-299-326

 

2004

 

Fabric Design

PINEAPPLE PLANTATION

 

(51) TB30887

 

Tommy Bahama Group, Inc.

 

VA 1-299-342

 

2004

 

Fabric Design

Polynesian Palms

 

(51)TB30821

 

Tommy Bahama Group, Inc.

 

VA 1-284-294

 

2004

 

Fabric Design

Potynesian Paradise

 

(51)TB30825

 

Tommy Bahama Group, Inc.

 

VA 1-284-298

 

2004

 

Fabric Design

PORTAL TO PARADISE Same as Palm Drive

 

Same as Palm Drive

 

Tommy Bahama Group, Inc.

 

Same as Palm Drive

 

Same as Palm Drive

 

Fabric Design

Putt Daddy

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-591

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Putt Daddy II

 

Putt Daddy

 

Tommy Bahama Group, Inc.

 

VAu648-590

 

2004

 

Fabric Design

Putt Daddy III

 

Putt baddy, Putt Daddy II

 

Tommy Bahama Group, Inc.

 

VAu648-589

 

2004

 

Fabric Design

Queen of the Desert

 

(51)T$30806

 

Tommy Bahama Group, Inc.

 

VA 1-297-822

 

2004

 

Fabric Design

Rain Petals

 

(51)TB30842

 

Tommy Bahama Group, Inc.

 

VA 1-284-292

 

2004

 

Fabric Design

Sails Call

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-585

 

2004

 

Fabric Design

SAMBA SERENADE

 

(51) TB30805

 

Tommy Bahama Group, Inc.

 

VA 1-299-340

 

2004

 

Fabric Design

Shake My Day

 

 

 

Tommy Bahama Group, Inc.

 

VAu648-593

 

2004

 

Fabric Design

Shake my Day II

 

Shake My Day

 

Tommy Bahama Group, Inc.

 

VAu648-592

 

2004

 

Fabric Design

SUITE TIME

 

(51) T92667

 

Tommy Bahama Group, Inc.

 

VA 1-299-317

 

2004

 

Fabric Design

Suplme Pineapple

 

(51)TB1194

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

SWANKY PALMS

 

(51) TB30794/TB9233

 

Tommy Bahama Group, Inc.

 

VA 1-299-327

 

2004

 

Fabric Design

Tempartures Risin’

 

(51)TB30846

 

Tommy Bahama Group, Inc.

 

Did not receive fabric

 

N/A

 

Fabric Design

TRIPLE VISION

 

(61) TB30829/TB9535

 

Tommy Bahama Group, Inc.

 

VA 1-299-331

 

2004

 

Fabric Design

Tropical Trellis

 

(51 )TB30822

 

Tommy Bahama Group, Inc.

 

VA 1-284-295

 

2004

 

Fabric Design

TURKS TILES

 

(51) T30775/TB9230

 

Tommy Bahama Group, Inc.

 

VA 1-299-322

 

2004

 

Fabric Design

Watercolor Floral

 

(51)TB30824

 

Tommy Bahama Group, Inc.

 

VA 1-297-624

 

2004

 

Fabric Design

WHICH WAY TO PARADISE

 

(51) TB9237

 

Tommy Bahama Group, Inc.

 

VA 1-299318

 

2004

 

Fabric Design

Windswept Floral

 

(51)1B2874

 

Tommy Bahama Group, Inc.

 

VA 1-297-619

 

2004

 

Fabric Design

Wings of Paradise

 

(51)TB30865

 

Tommy Bahama Group, Inc.

 

VA 1-284-296

 

2004

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2005

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

WOMEN’S HOLIDAY

 

 

 

 

 

 

 

 

 

 

Bursting Bouquet

 

(53) TB30916

 

Tommy Bahama Group, Inc.

 

VAu667-410

 

2005

 

Fabric Design

Celebration

 

(53) TB30954

 

Tommy Bahama Group, Inc.

 

VAu667-418

 

2005

 

Fabric Design

En Fuego Flora

 

(53) TB2702

 

Tommy Bahama Group, Inc.

 

Applied: 6/6/05

 

N/A

 

Fabric Design

Festival Lily

 

(53) TB2707

 

Tommy Bahama Group, Inc.

 

Awaiting swatches from Hong Kong

 

N/A

 

Fabric Design

Fields of Paradise

 

(53) TB30947

 

Tommy Bahama Group, Inc.

 

VAu667-397

 

N/A

 

Fabric Design

Fire Floral (All Over)

 

(53) TB30895

 

Tommy Bahama Group, Inc.

 

VAu667-402

 

2005

 

Fabric Design

Fire Floral (Engineered)

 

(53) TB30895

 

Tommy Bahama Group, Inc.

 

VAu667-392

 

N/A

 

Fabric Design

Floral Fiesta

 

(53) TB30897

 

Tommy Bahama Group, Inc.

 

VAu667-409

 

2005

 

Fabric Design

Ginger Sail

 

(53) TB30971

 

Tommy Bahama Group, Inc.

 

VAu667-420

 

2005

 

Fabric Design

Hammock Lounger

 

(53) TB30835

 

Tommy Bahama Group, Inc.

 

VAu667-412

 

2005

 

Fabric Design

Intrigue

 

(53) TB2730

 

Tommy Bahama Group, Inc.

 

Applied: 6/6/05

 

N/A

 

Fabric Design

Intrigue

 

(53) TB2730

 

Tommy Bahama Group, Inc.

 

Awaiting swatches from Hong Kong

 

N/A

 

Fabric Design

Mexican Market

 

(53) TB30896

 

Tommy Bahama Group, Inc.

 

VAu667-405

 

2005

 

Fabric Design

Mexican Market

 

(53) TB30896 (Green)

 

Tommy Bahama Group, Inc.

 

VAu664-534

 

2005

 

Fabric Design

Mustique

 

(53) TB2716

 

Tommy Bahama Group, Inc.

 

Awaiting swatches from Hong Kong

 

N/A

 

Fabric Design

Nostalgia

 

(53) TB30901

 

Tommy Bahama Group, Inc.

 

VAu667-419

 

2005

 

Fabric Design

Nostalgia Flowar

 

(53) TB30900

 

Tommy Bahama Group, Inc.

 

VAu667-413

 

2005

 

Fabric Design

Nostalgia Ironwork

 

(53) TB30931

 

Tommy Bahama Group, Inc.

 

VAu667-406

 

2005

 

Fabric Design

Old Havanna

 

(53) TB3899B/ (53) TB3899A

 

Tommy Bahama Group, Inc.

 

VAu667-415

 

2005

 

Fabric Design

Pineapple VooDoo

 

(53) TB30909

 

Tommy Bahama Group, Inc.

 

VAu667-408

 

2005

 

Fabric Design

Rendevous

 

(53) TB2703

 

Tommy Bahama Group, Inc.

 

VAu667-414

 

2005

 

Fabric Design

Romance Island

 

(53) TB30955

 

Tommy Bahama Group, Inc.

 

VAu667-407

 

2005

 

Fabric Design

Shadow Play

 

(53) TB30911B

 

Tommy Bahama Group, Inc.

 

VAu667-400

 

2005

 

Fabric Design

Shadow Play Mix

 

(53) TB30910

 

Tommy Bahama Group, Inc.

 

VAu667-401

 

2005

 

Fabric Design

Siesta Stamp

 

(53) TB30893

 

Tommy Bahama Group, Inc.

 

VAu667-418

 

2005

 

Fabric Design

Siesta Stripe

 

(53) TB30892

 

Tommy Bahama Group, Inc.

 

VAu667-403

 

2005

 

Fabric Design

Sultry Shades

 

(53) TB30932

 

Tommy Bahama Group, Inc.

 

VAu667-404

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Temptation Floral

 

(53) TB30903

 

Tommy Bahama Group, Inc.

 

VAu667-417

 

2005

 

Fabric Design

Tones of Tranquility

 

(53) TB2704

 

Tommy Bahama Group, Inc.

 

Applied: 6/6/05

 

N/A

 

Fabric Design

Tropical Toile

 

(53) TB30891

 

Tommy Bahama Group, Inc.

 

VAu667-411

 

2005

 

Fabric Design

Waves of Hibiscus

 

(53) TB30919 Light

 

Tommy Bahama Group, Inc.

 

VAu667-398

 

2005

 

Fabric Design

Waves of Hibiscus

 

(53) TB30919 Morningsky

 

Tommy Bahama Group, Inc.

 

VAu667-399

 

2005

 

Fabric Design

Waves of Hibiscus

 

(53) TB2712

 

Tommy Bahama Group, Inc.

 

VAu667-398

 

2005

 

Fabric Design

Windward Walk

 

(53) TB30913

 

Tommy Bahama Group, Inc.

 

VAu667-393 Light Blue/VAu667-395 Navy Blue

 

2005

 

Fabric Design

Windward Walk

 

(53) TB2699

 

Tommy Bahama Group, Inc.

 

VAu667-394

 

2005

 

Fabric Design

MEN’S HOLIDAY

 

 

 

 

 

 

 

 

 

 

3-Way Stop

 

(53) 30888/tb9543 Camel

 

Tommy Bahama Group, Inc.

 

VAu672-956

 

2005

 

Fabric Design

3-Way Stop

 

(53) TB30888/TB9543 Delivery

 

Tommy Bahama Group, Inc.

 

VAu672-957

 

2005

 

Fabric Design

Bahama Barn Boo

 

(53) TB30458

 

Tommy Bahama Group, Inc.

 

VAu672-937

 

2005

 

Fabric Design

Birds Afloat

 

(53) TB2727

 

Tommy Bahama Group, Inc.

 

VAu672-942

 

2005

 

Fabric Design

Bombay Blooms

 

(53) TB30951/9251

 

Tommy Bahama Group, Inc.

 

VAu672-946

 

2005

 

Fabric Design

Casa del Habano

 

(53) TB30928/9545

 

Tommy Bahama Group, Inc.

 

VAu672-941

 

2005

 

Fabric Design

El Grande

 

(53) TB30949

 

Tommy Bahama Group, Inc.

 

VAu672-929

 

2005

 

Fabric Design

Flora da Keys

 

(53) TB9258

 

Tommy Bahama Group, Inc.

 

VAu672-928

 

2005

 

Fabric Design

Garden of Hope & Courage/Borders of Paradise

 

(53) TB30872/TB9264

 

Tommy Bahama Group, Inc.

 

VAu672-949

 

2005

 

Fabric Design

Hibiscus Mistress

 

(53) TB30923/9259

 

Tommy Bahama Group, Inc.

 

VAu672-953

 

2005

 

Fabric Design

Hidden Fruit

 

(53) TB2726

 

Tommy Bahama Group, Inc.

 

VAu672-933

 

2005

 

Fabric Design

Island Imprints

 

(53) TB30933/9263

 

Tommy Bahama Group, Inc.

 

VAu672-960

 

2005

 

Fabric Design

Live Bait

 

(53) TB30877/TB9248

 

Tommy Bahama Group, Inc.

 

VAu672-952

 

2005

 

Fabric Design

Medallion Stallion

 

(53) TB30921/9256

 

Tommy Bahama Group, Inc.

 

VAu672-934

 

2005

 

Fabric Design

Menage a Palms

 

(53) TB30940

 

Tommy Bahama Group, Inc.

 

VAu672-938

 

2005

 

Fabric Design

Monkeys Wild

 

(53) TB30889

 

Tommy Bahama Group, Inc.

 

VAu672-935

 

2005

 

Fabric Design

On the Prowl

 

(53) TB30942/9542

 

Tommy Bahama Group, Inc.

 

VAu672-958

 

2005

 

Fabric Design

Palm Date

 

(53) TB30922

 

Tommy Bahama Group, Inc.

 

VAu672-947

 

2005

 

Fabric Design

Palm Eclipse

 

(53) TB30941

 

Tommy Bahama

 

VAu672-936

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

 

 

 

 

Group, Inc.

 

 

 

 

 

 

Pineapple Progression

 

(53) TB30880/9261

 

Tommy Bahama Group, Inc.

 

VAu672-948

 

2005

 

Fabric Design

Pineapple Salsa

 

(53) TB30769

 

Tommy Bahama Group, Inc.

 

VAu672-959

 

2005

 

Fabric Design

Pisces Rising

 

(53) TB30887/9265

 

Tommy Bahama Group, Inc.

 

VAu672-945

 

2005

 

Fabric Design

Pop of Walkiki

 

(53) TB30952

 

Tommy Bahama Group, Inc.

 

VAu672-939

 

2005

 

Fabric Design

Real Estate

 

(53) TB31043

 

Tommy Bahama Group, Inc.

 

VAu672-951

 

2005

 

Fabric Design

Swinging Palms

 

(53) TB31044

 

Tommy Bahama Group, Inc.

 

VAu672-943

 

2005

 

Fabric Design

Ticket to Relax

 

(53) TB31045

 

Tommy Bahama Group, Inc.

 

VAu672-931

 

2005

 

Fabric Design

Tonal Tommy

 

(53) TB30882/9252

 

Tommy Bahama Group, Inc.

 

VAu672-981

 

2005

 

Fabric Design

Tropical Combustion

 

(53) TB9266

 

Tommy Bahama Group, Inc.

 

VAu672-932

 

2005

 

Fabric Design

Tropical Tsunami

 

(53) TB30946

 

Tommy Bahama Group, Inc.

 

VAu672-950

 

2005

 

Fabric Design

Twice as Nice

 

(53) TB30950

 

Tommy Bahama Group, Inc.

 

VAu672-954

 

2005

 

Fabric Design

Twin Fantasy

 

(53) TB30917

 

Tommy Bahama Group, Inc.

 

VAu672-962

 

2005

 

Fabric Design

Underwater Fantasy

 

(53) TB30934

 

Tommy Bahama Group, Inc.

 

VAu672-955

 

2005

 

Fabric Design

Vacation Station

 

(53) TB31042

 

Tommy Bahama Group, Inc.

 

VAu672-930

 

2005

 

Fabric Design

West Wind

 

(53) TB2713

 

Tommy Bahama Group, Inc.

 

VAu672-940

 

2005

 

Fabric Design

Windward

 

(53) TB30879_

 

Tommy Bahama Group, Inc.

 

VAu672-944

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS HOLIDAY 2005

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

WOMEN’S HOLIDAY

 

 

 

 

 

 

 

 

 

 

Cat-Chi

 

(54) TB30981

 

Tommy Bahama Group, Inc.

 

VAu672-345

 

2005

 

Fabric Design

Cat’s Meow

 

(54) TB30984

 

Tommy Bahama Group, Inc.

 

VAu672-344

 

2005

 

Fabric Design

Dancing Daylight

 

(54) TB31063

 

Tommy Bahama Group, Inc.

 

VAu672-348

 

2005

 

Fabric Design

Glass Menagerie

 

(54) TB2761/ (54) TB2734 (54) TB30998

 

Tommy Bahama Group, Inc.

 

VAu672-352

 

2005

 

Fabric Design

Hidden Hibiscus

 

(54) TB2774

 

Tommy Bahama Group, Inc.

 

VAu672-337

 

2005

 

Fabric Design

Kitty’s Purr

 

(54) TB2738

 

Tommy Bahama Group, Inc.

 

VAu672-347

 

2005

 

Fabric Design

New Horizons

 

(54) TB2753B

 

Tommy Bahama Group, Inc.

 

VAu672-340

 

2005

 

Fabric Design

Orchid Sanctuary

 

(54) TB31022

 

Tommy Bahama Group, Inc.

 

VAu672-349

 

2005

 

Fabric Design

Pineapple Pop

 

(54) TB2771/ (54) TB31032

 

Tommy Bahama Group, Inc.

 

VAu672-346

 

2005

 

Fabric Design

Playful Poppies

 

(54) TB2741/ (54) TB31033

 

Tommy Bahama Group, Inc.

 

VAu672-335

 

2005

 

Fabric Design

Rainforest Retreat

 

(54) TB2752/ (54) TB31023

 

Tommy Bahama Group, Inc.

 

VAu672-353

 

2005

 

Fabric Design

Sea Bubbles

 

(54) TB30993

 

Tommy Bahama Group, Inc.

 

VAu672-341

 

2005

 

Fabric Design

Showering Flower

 

(54) TB2742

 

Tommy Bahama Group, Inc.

 

VAu672-336

 

2005

 

Fabric Design

Spice Island Flora

 

(54) TB30996

 

Tommy Bahama Group, Inc.

 

VAu672-350

 

2005

 

Fabric Design

Sunshine Through the Mist

 

(54) TB31062

 

Tommy Bahama Group, Inc.

 

VAu672-338

 

2005

 

Fabric Design

Sweet Silence

 

(54) TB31021

 

Tommy Bahama Group, Inc.

 

VAu672-355

 

2005

 

Fabric Design

Take me There

 

(54) TB30780

 

Tommy Bahama Group, Inc.

 

VAu672-343

 

2005

 

Fabric Design

Tigris Floral

 

(54) TB2740/ (54) TB30983

 

Tommy Bahama Group, Inc.

 

VAu672-339

 

2005

 

Fabric Design

Tropical Garland

 

(54) TB31055/ (54) TB YD3169

 

Tommy Bahama Group, Inc.

 

VAu672-342

 

2005

 

Fabric Design

Tropical Treasure

 

(54) TB30990

 

Tommy Bahama Group, Inc.

 

VAu672-354

 

2005

 

Fabric Design

Wild Side Floral

 

(54) TB31027/ (54) TB14058

 

Tommy Bahama Group, Inc.

 

VAu672-351

 

2005

 

Fabric Design

MEN’S HOLIDAY

 

 

 

 

 

 

 

 

 

 

Aruba Palms

 

(54) TBY3150

 

Tommy Bahama Group, Inc.

 

VAu676-353

 

2005

 

Fabric Design

Aruban Nights

 

(54) TB31011/ TB9277

 

Tommy Bahama Group, Inc.

 

VAu676-350

 

2005

 

Fabric Design

Baja Breeze

 

(54) TB3170

 

Tommy Bahama Group, Inc.

 

VAu676-347

 

2005

 

Fabric Design

Cactus Cantina

 

(54) TB31009/TB9547

 

Tommy Bahama Group, Inc.

 

VAu676-368

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Coastline Craze

 

(54) TB31034/TB9280

 

Tommy Bahama Group, Inc.

 

VAu676-356

 

2005

 

Fabric Design

Corsica Cactus

 

(54) TB31016

 

Tommy Bahama Group, Inc.

 

VAu676-337

 

2005

 

Fabric Design

Dragon Racing

 

(54) TB31012/TB9273/TB9546

 

Tommy Bahama Group, Inc.

 

VAu676-341

 

2005

 

Fabric Design

Fluer De France

 

(54) TB9285

 

Tommy Bahama Group, Inc.

 

VAu676-355

 

2005

 

Fabric Design

Fluer Island

 

(54) TB31001

 

Tommy Bahama Group, Inc.

 

VAu676-358

 

2005

 

Fabric Design

Garden of Hope & Courage, Hol 05

 

(54) TB31074

 

Tommy Bahama Group, Inc.

 

VAu676-351

 

2005

 

Fabric Design

King Cone

 

(54) TB31053

 

Tommy Bahama Group, Inc.

 

VAu676-367

 

2005

 

Fabric Design

Lotus Maximus

 

(54) TB31071/TB9284

 

Tommy Bahama Group, Inc.

 

VAu676-357

 

2005

 

Fabric Design

Lunar Lotus

 

(54) TB31054/TB9286

 

Tommy Bahama Group, Inc.

 

VAu676-346

 

2005

 

Fabric Design

Manor De Mango

 

(54) TB31050/TB9283

 

Tommy Bahama Group, Inc.

 

VAu676-342

 

2005

 

Fabric Design

Marina Half Pipe

 

(54) TB9289

 

Tommy Bahama Group, Inc.

 

VAu676-360

 

2005

 

Fabric Design

Mirror Palms

 

(54) TB31019/TB9279

 

Tommy Bahama Group, Inc.

 

VAu676-344

 

2005

 

Fabric Design

Palm Away

 

(54) TB31052/TB9275

 

Tommy Bahama Group, Inc.

 

VAu676-362

 

2005

 

Fabric Design

Palm Bounty

 

(54) TB9293

 

Tommy Bahama Group, Inc.

 

VAu676-369

 

2005

 

Fabric Design

Palm De Provence

 

(54) TB2747

 

Tommy Bahama Group, Inc.

 

VAu676-366

 

2005

 

Fabric Design

Palm Portrait

 

(54) TB31000

 

Tommy Bahama Group, Inc.

 

VAu676-339

 

2005

 

Fabric Design

Palm Relief

 

(54) TB9184

 

Tommy Bahama Group, Inc.

 

VAu676-338

 

2005

 

Fabric Design

Palms Together

 

(54) TBY2118

 

Tommy Bahama Group, Inc.

 

VAu676-354

 

2005

 

Fabric Design

Paradise Ranch

 

(54) TB31017/TB9292

 

Tommy Bahama Group, Inc.

 

VAu676-352

 

2005

 

Fabric Design

Paradise Vintage

 

(54) TB31048

 

Tommy Bahama Group, Inc.

 

VAu676-384

 

2005

 

Fabric Design

Pina Pinata

 

(54) TB31073

 

Tommy Bahama Group, Inc.

 

VAu676-340

 

2005

 

Fabric Design

Royal Lush

 

(54) TB30994

 

Tommy Bahama Group, Inc.

 

VAu676-361

 

2005

 

Fabric Design

Safari So Good

 

(54) TB2748

 

Tommy Bahama Group, Inc.

 

VAu676-365

 

2005

 

Fabric Design

Santa Cruise

 

(54) TB31007

 

Tommy Bahama Group, Inc.

 

VAu676-348

 

2005

 

Fabric Design

Sun ower

 

(54) TBYD3158

 

Tommy Bahama Group, Inc.

 

VAu676-336

 

2005

 

Fabric Design

The Last Cantina

 

(54) TB31005

 

Tommy Bahama Group, Inc.

 

VAu676-363

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

Tour De Lei

 

(54) TB2745

 

Tommy Bahama Group, Inc.

 

VAu676-359

 

2005

 

Fabric Design

Uke-Lady Luau

 

(54) TB31040

 

Tommy Bahama Group, Inc.

 

VAu676-345

 

2005

 

Fabric Design

Ukulei-Lei Boxer

 

(54) TB9549

 

Tommy Bahama Group, Inc.

 

VAu676-343

 

2005

 

Fabric Design

Upstream Vintage

 

(54) TBY3182

 

Tommy Bahama Group, Inc.

 

VAu676-349

 

2005

 

Fabric Design

ARTWORK

 

 

 

 

 

 

 

 

 

 

Born to Swing

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-936

 

2005

 

T-Shirt Design

Hawaiian Ginger

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-941

 

2005

 

Decorative Design

Hawaiian Shirt Plate

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-938

 

2005

 

Decorative Design

King of Cool

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-937

 

2005

 

T-Shirt Design

Pineapple Rodeo

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-934

 

2005

 

T-Shirt Design

Paradise Ranch

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-935

 

2005

 

T-Shirt Design

Porceline Post Card Motif Tray

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-940

 

2005

 

Decorative Design

Porceline Post Card Motif Box

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-939

 

2005

 

Decorative Design

Skate Date Club

 

 

 

Tommy Bahama Group, Inc.

 

VAu685-942

 

2005

 

T-Shirt Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS (COMMERCIAL PRINTS) 2005

 

Copyright Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Bed with Leaf Pattern Lines

 

Tommy Bahama Group, Inc.

 

VAu647-382

 

2005

 

Commercial Prints

Clear Flower

 

Tommy Bahama Group, Inc.

 

VAu668-308

 

2005

 

Commercial Prints

Linen on Shelves

 

Tommy Bahama Group, Inc.

 

VAu647-381

 

2005

 

Commercial Prints

Loafers on End Table

 

Tommy Bahama Group, Inc.

 

VAu647-368

 

2005

 

Commercial Prints

Man and Woman Embracing Love

 

Tommy Bahama Group, Inc.

 

VAu647-375

 

2005

 

Commercial Prints

Man and Woman Embracing on Beach

 

Tommy Bahama Group, Inc.

 

VAu647-373

 

2005

 

Commercial Prints

Man and Woman Embracing Under Palm Tree

 

Tommy Bahama Group, Inc.

 

VAu647-372

 

2005

 

Commercial Prints

Man and Woman in Glasses

 

Tommy Bahama Group, Inc.

 

VAu668-305

 

2005

 

Commercial Prints

Man and Woman in Happy Embrace

 

Tommy Bahama Group, Inc.

 

VAu647-377

 

2005

 

Commercial Prints

Man Standing in Doorway

 

Tommy Bahama Group, Inc.

 

VAu647-378

 

2005

 

Commercial Prints

Man’s Feet in Sandals

 

Tommy Bahama Group, Inc.

 

VAu647-376

 

2005

 

Commercial Prints

Man’s Watch 10:10

 

Tommy Bahama Group, Inc.

 

VAu647-383

 

2005

 

Commercial Prints

Perfume and Cologne

 

Tommy Bahama Group, Inc.

 

VAu647-367

 

2005

 

Commercial Prints

Pineapples in Bowl

 

Tommy Bahama Group, Inc.

 

VAu668-306

 

2005

 

Commercial Prints

Rug with Palm Tree Leaf Pattern

 

Tommy Bahama Group, Inc.

 

VAu647-380

 

2005

 

Commercial Prints

Rug with Plant vine Pattern

 

Tommy Bahama Group, Inc.

 

VAu647-379

 

2005

 

Commercial Prints

Woman in the Wind

 

Tommy Bahama Group, Inc.

 

VAu668-304

 

2005

 

Commercial Prints

Woman Smiling Wearing Watch

 

Tommy Bahama Group, Inc.

 

VAu668-303

 

2005

 

Commercial Prints

Woman Standing with Hands on Hips

 

Tommy Bahama Group, Inc.

 

VAu647-371

 

2005

 

Commercial Prints

Woman’s Shoe in Iron Tray

 

Tommy Bahama Group, Inc.

 

VAu647-374

 

2005

 

Commercial Prints

Women’s Shoes on Rock

 

Tommy Bahama Group, Inc.

 

VAu647-369

 

2005

 

Commercial Prints

Women’s Watch on Rock

 

Tommy Bahama Group, Inc.

 

VAu647-370

 

2005

 

Commercial Prints

Yacht on a Sunset Sail

 

Tommy Bahama Group, Inc.

 

VAu668-307

 

2005

 

Commercial Prints

 

--------------------------------------------------------------------------------


 

COPYRIGHTS (CRUISE, WOMEN’S SWIMWEAR) 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Big Bird

 

N/A

 

Tommy Bahama Group, Inc.

 

VAu665-729

 

2005

 

Fabric Design

Casa Blanca

 

Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-720

 

2005

 

Fabric Design

Casa Blanca

 

Azul

 

Tommy Bahama Group, Inc.

 

VAu665-719

 

2005

 

Fabric Design

Del Sol Stripe

 

Limon

 

Tommy Bahama Group, Inc.

 

VAu665-718

 

2005

 

Fabric Design

Del Sol Stripe

 

Agua

 

Tommy Bahama Group, Inc.

 

VAu665-717

 

2005

 

Fabric Design

Fiesta Stripe

 

Azul & Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-182

 

2005

 

Fabric Design

Hot Tropics

 

Mango

 

Tommy Bahama Group, Inc.

 

VAu665-727

 

2005

 

Fabric Design

Hot Tropics

 

Indigo

 

Tommy Bahama Group, Inc.

 

VAu665-728

 

2005

 

Fabric Design

Ka-Bloom

 

Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-726

 

2005

 

Fabric Design

Ka-Bloom

 

Azul

 

Tommy Bahama Group, Inc.

 

VAu665-725

 

2005

 

Fabric Design

Las Palmas

 

Limon

 

Tommy Bahama Group, Inc.

 

VAu665-724

 

2005

 

Fabric Design

Las Palmas

 

Agua

 

Tommy Bahama Group, Inc.

 

VAu665-723

 

2005

 

Fabric Design

Mai-Tie (Dye)

 

Mango, Lilly Pad & Indigo

 

Tommy Bahama Group, Inc.

 

VAu678-181

 

2005

 

Fabric Design

Native Bird

 

Multi

 

Tommy Bahama Group, Inc.

 

VAu665-731

 

2005

 

Fabric Design

New Bird

 

N/A

 

Tommy Bahama Group, Inc.

 

VAu665-730

 

2005

 

Fabric Design

Tropicana

 

La Rosa, Azul, Indigo & Black

 

Tommy Bahama Group, Inc.

 

VAu678-183

 

2005

 

Fabric Design

Tropicana

 

Limon & Agua

 

Tommy Bahama Group, Inc.

 

VAu678-184

 

2005

 

Fabric Design

Viva Las Flores

 

Rojo

 

Tommy Bahama Group, Inc.

 

VAu665-721

 

2005

 

Fabric Design

Viva Las Flores

 

Azul

 

Tommy Bahama Group, Inc.

 

VAu665-722

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS SPRING 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

MEN’S SPRING 2006

 

 

 

 

 

 

 

 

 

 

20,000 LEAVES UNDER THE SEA

 

(61) TB31187

 

Tommy Bahama Group, Inc.

 

VAu700-403

 

2006

 

Fabric Design

ABOUT A KOI/KOI STORY

 

(61) TB31201/TB9297

 

Tommy Bahama Group, Inc.

 

Applied: March 2006

 

N/A

 

Fabric Design

ANCHOR AWAY

 

(61) TB31117

 

Tommy Bahama Group, Inc.

 

VAu700-398

 

2006

 

Fabric Design

AQUA BLOOM

 

(61) TB9305

 

Tommy Bahama Group, Inc.

 

VAu700-417

 

2006

 

Fabric Design

BAMBOO ABOARD

 

(61) TB31087

 

Tommy Bahama Group, Inc.

 

VAu700-429

 

2006

 

Fabric Design

BAMBOO HAKU

 

(61) TB31202

 

Tommy Bahama Group, Inc.

 

VAu700-438

 

2006

 

Fabric Design

BANANA TIENDA

 

(61) TB31088

 

Tommy Bahama Group, Inc.

 

VAu700-430

 

2006

 

Fabric Design

BLOOM SERVICE

 

(61) TB9299

 

Tommy Bahama Group, Inc.

 

VAu700-414

 

2006

 

Fabric Design

CUBAN COVE SEEKER

 

(61) TB9311

 

Tommy Bahama Group, Inc.

 

VAu700-418

 

2006

 

Fabric Design

CUBANO CASCADE

 

(61) TB9308

 

Tommy Bahama Group, Inc.

 

VAu700-424

 

2006

 

Fabric Design

DIVER’S DELIGHT

 

(61) TB9318

 

Tommy Bahama Group, Inc.

 

VAu700-406

 

2006

 

Fabric Design

DON JUAN DE PALMO

 

(61) TB31094

 

Tommy Bahama Group, Inc.

 

VAu700-399

 

2006

 

Fabric Design

FADE OUT AVE

 

(61) TB9320

 

Tommy Bahama Group, Inc.

 

VAu700-404

 

2006

 

Fabric Design

FAN CLUB

 

(61) TB31116

 

Tommy Bahama Group, Inc.

 

VAu700-407

 

2006

 

Fabric Design

FANBRELLA

 

(61) TB31110

 

Tommy Bahama Group, Inc.

 

VAu700-434

 

2006

 

Fabric Design

FANTANGO

 

(61) TB31076

 

Tommy Bahama Group, Inc.

 

VAu700-445

 

2006

 

Fabric Design

FLOTILLA

 

(61) TB31077

 

Tommy Bahama Group, Inc.

 

VAu700-405

 

2006

 

Fabric Design

GARDEN OF HOPE AND COURAGE SPRING 06/BOURBON BLOOM

 

(61) TB31106/9555

 

Tommy Bahama Group, Inc.

 

VAu700-440

 

2006

 

Fabric Design

GEISHA GARDENS

 

(61) TB31198

 

Tommy Bahama Group, Inc.

 

VAu700-437

 

2006

 

Fabric Design

GINGER LEI

 

(61) TB31107

 

Tommy Bahama Group, Inc.

 

VAu700-420

 

2006

 

Fabric Design

HAVANA BLAST AVE

 

(61) TB9307

 

Tommy Bahama Group, Inc.

 

VAu700-412

 

2006

 

Fabric Design

HAVANNA HEAT

 

(61) TB31217/31218

 

Tommy Bahama Group, Inc.

 

VAu700-444

 

2006

 

Fabric Design

HIBISCUS BLUES

 

(61) TB31085

 

Tommy Bahama Group, Inc.

 

VAu700-436

 

2006

 

Fabric Design

HIBISCUS PARADE

 

(61) TB31204

 

Tommy Bahama Group, Inc.

 

VAu700-421

 

2006

 

Fabric Design

HOKKAIDO HIBISCUS

 

(61) TB31109

 

Tommy Bahama Group, Inc.

 

VAu700-401

 

2006

 

Fabric Design

ISLAND MIRAGE

 

(61) TB9330

 

Tommy Bahama

 

VAu700-400

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

AVE

 

 

 

Group, Inc.

 

 

 

 

 

 

JAVA SEE JAVA DO

 

(61) TB9317

 

Tommy Bahama Group, Inc.

 

VAu700-402

 

2006

 

Fabric Design

KING OF BLUES

 

(61) TB31216

 

Tommy Bahama Group, Inc.

 

VAu700-431

 

2006

 

Fabric Design

LA TO LAS VEGAS

 

(61) TB31119/9554

 

Tommy Bahama Group, Inc.

 

VAu700-410

 

2006

 

Fabric Design

LEAVES FALLIN

 

(61) TB9352

 

Tommy Bahama Group, Inc.

 

VAu700-409

 

2006

 

Fabric Design

LEI ‘N AROUND

 

(61) TB9302

 

Tommy Bahama Group, Inc.

 

VAu700-411

 

2006

 

Fabric Design

LOST LAGOON SEEKER

 

(61) TB9304

 

Tommy Bahama Group, Inc.

 

VAu700-428

 

2006

 

Fabric Design

MARTINI GRAS

 

(61) TB31102

 

Tommy Bahama Group, Inc.

 

VAu700-439

 

2006

 

Fabric Design

MOSAIC MAMBO

 

(61) TB31091

 

Tommy Bahama Group, Inc.

 

VAu700-408

 

2006

 

Fabric Design

ORCHID YOU NOT

 

(61) TB31123

 

Tommy Bahama Group, Inc.

 

VAu700-413

 

2006

 

Fabric Design

PALM MIRAGE

 

(61) TB31121

 

Tommy Bahama Group, Inc.

 

VAu700-426

 

2006

 

Fabric Design

PIER FUN

 

(61) TB31080

 

Tommy Bahama Group, Inc.

 

VAu700-441

 

2006

 

Fabric Design

PLAIDING IT COOL

 

(61) TB9309

 

Tommy Bahama Group, Inc.

 

VAu700-415

 

2006

 

Fabric Design

SANDDOLLAR

 

(61) TB9303

 

Tommy Bahama Group, Inc.

 

VAu700-443

 

2006

 

Fabric Design

SCENIC SEEKER

 

(61) TB9355

 

Tommy Bahama Group, Inc.

 

VAu700-416

 

2006

 

Fabric Design

SEA GARDENS

 

(61) TB31079

 

Tommy Bahama Group, Inc.

 

VAu700-435

 

2006

 

Fabric Design

SHOW STOPPER

 

(61) TB31120

 

Tommy Bahama Group, Inc.

 

VAu700-433

 

2006

 

Fabric Design

THE PALM OF FAME

 

(61) TB31100

 

Tommy Bahama Group, Inc.

 

VAu700-422

 

2006

 

Fabric Design

TIE DYE MAI TAI

 

(61) TB9327

 

Tommy Bahama Group, Inc.

 

VAu700-432

 

2006

 

Fabric Design

TONAL TIDE SEEKER

 

(61) TB9306

 

Tommy Bahama Group, Inc.

 

VAu700-423

 

2006

 

Fabric Design

UNDIVIDED ATTENTION

 

(61) TB31089

 

Tommy Bahama Group, Inc.

 

VAu700-442

 

2006

 

Fabric Design

VIEW BAYOU

 

(61) TB31197

 

Tommy Bahama Group, Inc.

 

VAu700-419

 

2006

 

Fabric Design

WEAVE ME ALONE

 

(61) TB31093

 

Tommy Bahama Group, Inc.

 

VAu700-426

 

2006

 

Fabric Design

WU GARDEN

 

(61) TB31111

 

Tommy Bahama Group, Inc.

 

VAu700-427

 

2006

 

Fabric Design

WOMEN’S SPRING 2006

 

 

 

 

 

 

 

 

A Thousand Temples Borders

 

(61) TB31210 (Wovens)/ (61) TB31086 (Border) (61) TB2811 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-832

 

2005

 

Fabric Design

Bahama Henna

 

(61) TB2784

 

Tommy Bahama Group, Inc.

 

VA1-383-819

 

2005

 

Fabric Design

Balinese Blossoms

 

(61) TB31127 (Wovens)/ (61) TB2809 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-824

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRING 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Beyond the Bungalow

 

(61) TB31148

 

Tommy Bahama Group, Inc.

 

VA1-383-828

 

2005

 

Fabric Design

Charms of the Kasbah

 

(61) TB31138 (Wovens)/ (61) TB31139 (Boarder)

 

Tommy Bahama Group, Inc.

 

VA1-383-822

 

2005

 

Fabric Design

Citrus Garden

 

(61) TB31145 (Wovens)/ (61) TB2790 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-829

 

2005

 

Fabric Design

Courtly Columns

 

(61) TB31231

 

Tommy Bahama Group, Inc.

 

VA1-383-816

 

2005

 

Fabric Design

Ink Blossoms

 

(61) TB31220 (wovens)/ (61) TB2827 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-834

 

2005

 

Fabric Design

Ink Blossoms Allover

 

(61) TB31223

 

Tommy Bahama Group, Inc.

 

VA1-383-815

 

2005

 

Fabric Design

My Maharaja

 

(61) TB31181 (Wovens)/ (61) TB2779 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-820

 

2005

 

Fabric Design

Paisley Daze

 

(61) TB31137 (Wovens)/ (61) TB2779 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-814

 

2005

 

Fabric Design

Palm Tree Place

 

(61) TB31149 (Wovens)/ (61) TB2801 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-823

 

2005

 

Fabric Design

Plumeria Garden

 

(61) TB31229

 

Tommy Bahama Group, Inc.

 

VA1-383-826

 

2005

 

Fabric Design

Queen of Sheba

 

(61) TB31193

 

Tommy Bahama Group, Inc.

 

VA1-383-817

 

2005

 

Fabric Design

Scroll Scapes

 

(61) TB31224 (Wovens)/ (61) TB2828 (Knits)

 

Tommy Bahama Group, Inc.

 

Applied Feb. 2006

 

Cancelled Application per Alyse TB Seattle 2-22-07

 

Fabric Design

Sea Scapes

 

(61) TB31232

 

Tommy Bahama Group, Inc.

 

VA1-383-825

 

2005

 

Fabric Design

Shades of Paradise

 

(61) TB31150

 

Tommy Bahama Group, Inc.

 

VA1-383-827

 

2005

 

Fabric Design

Sunshine Smile

 

(61) TB2791 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-831

 

2005

 

Fabric Design

Sunshine Wink

 

(61) TB31144 (Wovens)/ (61) TB2781 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-813

 

2005

 

Fabric Design

Tiles of Tangler

 

(61) TB31215

 

Tommy Bahama Group, Inc.

 

VA1-383-820

 

2005

 

Fabric Design

Tropical Market

 

(61) TB31147

 

Tommy Bahama Group, Inc.

 

VA1-383-833

 

2005

 

Fabric Design

Tropical Tatoo

 

(61) TB2778

 

Tommy Bahama Group, Inc.

 

VA1-383-818

 

2005

 

Fabric Design

Tutti Fruitty

 

(61) TB31142 (Wovens)/ (61) TB2787 (Knits)

 

Tommy Bahama Group, Inc.

 

VA1-383-830

 

2005

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

MEN’S FALL 2006

 

 

 

 

 

 

 

 

 

 

A Shore Thing

 

(63) TB9351

 

Tommy Bahama Group, Inc.

 

VA1-356-857

 

2006

 

Fabric Design

Bird Watching

 

(63) TB31264

 

Tommy Bahama Group, Inc.

 

VA1-356-796

 

2006

 

Fabric Design

Birds of Bombay

 

(63) TB31243

 

Tommy Bahama Group, Inc.

 

VA1-349-287

 

2006

 

Fabric Design

Bombay Greetings

 

(63) TB31241

 

Tommy Bahama Group, Inc.

 

VA1-356-865

 

2006

 

Fabric Design

Call to Hula

 

(63) TB31255

 

Tommy Bahama Group, Inc.

 

VA1-356-864

 

2006

 

Fabric Design

Chili Power

 

(63) TB9341

 

Tommy Bahama Group, Inc.

 

VA1-349-275

 

2006

 

Fabric Design

Cocktail Cruise

 

(63) TB9345

 

Tommy Bahama Group, Inc.

 

VA1-356-856

 

2006

 

Fabric Design

Day Tripper

 

(63) TB9335

 

Tommy Bahama Group, Inc.

 

VA1-349-285

 

2006

 

Fabric Design

First Shield

 

(63) TB31235

 

Tommy Bahama Group, Inc.

 

VA1-349-286

 

2006

 

Fabric Design

Fruit of the Bloom

 

(63) TB31282

 

Tommy Bahama Group, Inc.

 

VA1-349-284

 

2006

 

Fabric Design

Gateway of India

 

(63) TB31244

 

Tommy Bahama Group, Inc.

 

VA1-356-795

 

2006

 

Fabric Design

Highway To My Way

 

(63) TB9360

 

Tommy Bahama Group, Inc.

 

VA1-349-265

 

2006

 

Fabric Design

Himalayan Hibiscus

 

(63) TB31245

 

Tommy Bahama Group, Inc.

 

VA1-349-288

 

2006

 

Fabric Design

Island Canvas

 

(63) TB9356

 

Tommy Bahama Group, Inc.

 

VA1-356-863

 

2006

 

Fabric Design

Island Palm-Palms

 

(63) TB31236

 

Tommy Bahama Group, Inc.

 

VA1-356-859

 

2006

 

Fabric Design

Jungle Brush

 

(63) TB9357

 

Tommy Bahama Group, Inc.

 

VA1-356-792

 

2006

 

Fabric Design

Kaual Five-O

 

(63) TB31292

 

Tommy Bahama Group, Inc.

 

VA1-349-281

 

2006

 

Fabric Design

Koki Beach

 

(63) TB31251

 

Tommy Bahama Group, Inc.

 

VA1-349-291

 

2006

 

Fabric Design

Lava Lounge

 

(63) TB9333

 

Tommy Bahama Group, Inc.

 

VA1-356-858

 

2006

 

Fabric Design

Malbar Mixer

 

(63) TB31275

 

Tommy Bahama Group, Inc.

 

VA1-349-277

 

2006

 

Fabric Design

Monkeyin’ Around

 

(63) TB31238

 

Tommy Bahama Group, Inc.

 

VA1-349-278

 

2006

 

Fabric Design

Never Ending Summer

 

(63) TB31297

 

Tommy Bahama Group, Inc.

 

VA1-358-794

 

2006

 

Fabric Design

Orlando Plum

 

(63) TB31233

 

Tommy Bahama Group, Inc.

 

VA1-349-267

 

2006

 

Fabric Design

Paisley’s of Paradise

 

(63) TB31252

 

Tommy Bahama Group, Inc.

 

VA1-356-854

 

2006

 

Fabric Design

Palm Break

 

(63) TB31270

 

Tommy Bahama Group, Inc.

 

VA1-349-282

 

2006

 

Fabric Design

Palm Print

 

(63) TB9361

 

Tommy Bahama Group, Inc.

 

VA1-349-293

 

2006

 

Fabric Design

Polly’s Vacation

 

(63) TB312779

 

Tommy Bahama Group, Inc.

 

VA1-356-797

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Prowling Around

 

(63) TB31256

 

Tommy Bahama Group, Inc.

 

VA1-358-855

 

2006

 

Fabric Design

Sahara Palm

 

(63) TB31257

 

Tommy Bahama Group, Inc.

 

VA1-349-290

 

2006

 

Fabric Design

Sea You Soon

 

(63) TB31284

 

Tommy Bahama Group, Inc.

 

VA1-349-276

 

2006

 

Fabric Design

Seaflower Stripe

 

(63) TB9364/TB31298

 

Tommy Bahama Group, Inc.

 

VA1-356-798

 

2006

 

Fabric Design

Seaspray

 

(63) TB31295

 

Tommy Bahama Group, Inc.

 

VA1-356-866

 

2006

 

Fabric Design

Slow Tide

 

(63) TB9348

 

Tommy Bahama Group, Inc.

 

VA1-356-793

 

2006

 

Fabric Design

Splitting Image

 

(63) TB31259

 

Tommy Bahama Group, Inc.

 

VA1-349-266

 

2006

 

Fabric Design

Sunset Rally

 

(63) TB9334

 

Tommy Bahama Group, Inc.

 

VA1-356-868

 

2006

 

Fabric Design

Take A Dip

 

(63) TB31272

 

Tommy Bahama Group, Inc.

 

VA1-356-867

 

2006

 

Fabric Design

Tikka Taxi

 

(63) TB31242

 

Tommy Bahama Group, Inc.

 

VA1-356-889

 

2006

 

Fabric Design

Veranda Rights

 

(63) TB9350

 

Tommy Bahama Group, Inc.

 

VA1-349-289

 

2006

 

Fabric Design

Waves of Hibiscus

 

(63) TB30919

 

Tommy Bahama Group, Inc.

 

VA1-349-283

 

2006

 

Fabric Design

Whirly Curly

 

(63) TB9340

 

Tommy Bahama Group, Inc.

 

VA1-349-292

 

2006

 

Fabric Design

Zanzibar

 

(63) TB31259

 

Tommy Bahama Group, Inc.

 

VAu703-260

 

2006

 

Fabric Design

WOMEN’S FALL 2006

 

 

 

 

 

 

 

 

 

 

Blossoms Galore

 

(63) TB2870/ TB31319

 

Tommy Bahama Group, Inc.

 

VAu702-559

 

2006

 

Fabric Design

Climbing Vines

 

(63) TB31331

 

Tommy Bahama Group, Inc.

 

VAu695-531

 

2006

 

Fabric Design

Fall Fronds

 

(63) TB2882

 

Tommy Bahama Group, Inc.

 

VAu695-635

 

2006

 

Fabric Design

Fleur de Force

 

(63) TBTB2845/ TB31285

 

Tommy Bahama Group, Inc.

 

VAu695-530

 

2006

 

Fabric Design

Hun a Little Song

 

(63) TB31316

 

Tommy Bahama Group, Inc.

 

VAu702-562

 

2006

 

Fabric Design

Kaleidoscope Floral

 

(63) TB2854/ TB31300

 

Tommy Bahama Group, Inc.

 

VAu702-564

 

2006

 

Fabric Design

Linework Floral

 

(63) TB2866

 

Tommy Bahama Group, Inc.

 

VAu702-561

 

2006

 

Fabric Design

Luckey Leaf

 

(63) TB31387

 

Tommy Bahama Group, Inc.

 

Applied: May 2006

 

N/A

 

Fabric Design

Orchard Blossoms Bouquet

 

(63) TB31334

 

Tommy Bahama Group, Inc.

 

VAu702-560

 

2006

 

Fabric Design

Ornamental Flowers

 

(63) TB2878

 

Tommy Bahama Group, Inc.

 

VAu695-529

 

2006

 

Fabric Design

Pear Orchard

 

(63) TB2867/ TB31333

 

Tommy Bahama Group, Inc.

 

VAu702-567

 

2006

 

Fabric Design

Silly for Chantilly

 

(63) TB2871

 

Tommy Bahama Group, Inc.

 

VAu695-534

 

2006

 

Fabric Design

Speckles and Spots

 

(63) TB31291

 

Tommy Bahama Group, Inc.

 

VAu702-563

 

2006

 

Fabric Design

Spice of Life

 

(63) TB31383

 

Tommy Bahama Group, Inc.

 

VAu702-565

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Star Flower

 

(63) TB2860/ TB31307

 

Tommy Bahama Group, Inc.

 

VAu702-566

 

2006

 

Fabric Design

Sunrise Shadow

 

(63) TB31385

 

Tommy Bahama Group, Inc.

 

VAu695-533

 

2006

 

Fabric Design

Tommy’s Garden

 

(63) TB31386

 

Tommy Bahama Group, Inc.

 

Applied: May 2006

 

N/A

 

Fabric Design

Tribal Chevron

 

(63) TB2853

 

Tommy Bahama Group, Inc.

 

VAu695-532

 

2006

 

Fabric Design

ARTWORK

 

 

 

 

 

 

 

 

 

 

Ride the Tip

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-510

 

2006

 

Decorative Design

Hotel Bombay Lounge

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-507

 

2006

 

Decorative Design

Paradise Grand Prix

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-508

 

2006

 

Decorative Design

Jungle Shakedown

 

 

 

Tommy Bahama Group, Inc.

 

VAu703-509

 

2006

 

Decorative Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS HOLIDAY 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Holiday 2006 Artwork

 

 

 

 

 

 

 

 

 

 

Paradise Plunder

 

T31520 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-103

 

2006

 

Decorative Design

Toast To Libation

 

Republic of Relaxation / T31521 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-102

 

2006

 

Decorative Design

Without Reservation

 

T31516 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-101

 

2006

 

Decorative Design

Seas The Day

 

Paradise Rush Hour/ T31518 (embroidered shirt)

 

Tommy Bahama Group, Inc.

 

VAu713-100

 

2006

 

Decorative Design

MEN’S HOLIDAY 2006

 

 

 

 

 

 

 

 

 

 

Agave Jungle

 

(64) TB31349

 

Tommy Bahama Group, Inc.

 

VA 1-404-772

 

2006

 

Fabric Design

BBO Eskew

 

(64) TB9382/TB9383

 

Tommy Bahama Group, Inc.

 

VA 1-404-756

 

2006

 

Fabric Design

Beauty On The Beach

 

(64) TB9385

 

Tommy Bahama Group, Inc.

 

VA 1-404-757

 

2006

 

Fabric Design

Bird is The Word

 

(64) TB9264

 

Tommy Bahama Group, Inc.

 

VA 1-404-769

 

2006

 

Fabric Design

Brighten Beachy

 

(64) TB9367

 

Tommy Bahama Group, Inc.

 

VA 1-404-762

 

2006

 

Fabric Design

Casa De Flora

 

(64) TB9366

 

Tommy Bahama Group, Inc.

 

VA 1-404-763

 

2006

 

Fabric Design

Casino Coast

 

(64) TB31357

 

Tommy Bahama Group, Inc.

 

VA 1-404-776

 

2006

 

Fabric Design

Dive & Dash

 

(64) TB9369

 

Tommy Bahama Group, Inc.

 

VA 1-404-764

 

2006

 

Fabric Design

Early Bird

 

(64) TB31352

 

Tommy Bahama Group, Inc.

 

VA 1-404-750

 

2006

 

Fabric Design

Finding Reno

 

(64) TB9374

 

Tommy Bahama Group, Inc.

 

VA 1-404-770

 

2006

 

Fabric Design

Fish n Chicks

 

(64) T9384

 

Tommy Bahama Group, Inc.

 

VA 1-404-773

 

2006

 

Fabric Design

Grand Prix

 

(64) TB31362

 

Tommy Bahama Group, Inc.

 

VA 1-404-765

 

2006

 

Fabric Design

Halelani View

 

(64) TB31365

 

Tommy Bahama Group, Inc.

 

VA 1-404-758

 

2006

 

Fabric Design

Hawaiian Garden

 

(64)TB31111

 

Tommy Bahama Group, Inc.

 

VA 1-404-787

 

2006

 

Fabric Design

Hibiscus Ahoy

 

(64) TB31438

 

Tommy Bahama Group, Inc.

 

Applied: September 11, 2008

 

2006

 

Fabric Design

Hidden Hibiscus

 

(64) TB31374

 

Tommy Bahama Group, Inc.

 

VA 1-404-752

 

2006

 

Fabric Design

Hold’em & Fold’em

 

(64) TB31361

 

Tommy Bahama Group, Inc.

 

VA 1-404-751

 

2006

 

Fabric Design

Lady Luau

 

(64) TB31364

 

Tommy Bahama Group, Inc.

 

VA 1-404-774

 

2006

 

Fabric Design

Lanikal Leaves

 

(64) TB31367

 

Tommy Bahama Group, Inc.

 

VA 1-404-766

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Leaf Me Here

 

(64) TB31371

 

Tommy Bahama Group, Inc.

 

VA 1-404-781

 

2006

 

Fabric Design

Malden Monaco

 

(64) TB31382/T31356

 

Tommy Bahama Group, Inc.

 

VA 1-393-468

 

2006

 

Fabric Design

Margarita Bloom

 

(64) TB31355

 

Tommy Bahama Group, Inc.

 

VA 1-402-541

 

2006

 

Fabric Design

Painted Palms

 

64 T831351

 

Tommy Bahama Group, Inc.

 

VA 1-404-748

 

2006

 

Fabric Design

Parrots of the Caribbean

 

(64) TB31341

 

Tommy Bahama Group, Inc.

 

VA 1-404-755

 

2006

 

Fabric Design

Place To Be Scene

 

(64) TB9371

 

Tommy Bahama Group, Inc.

 

VA 1-404-760

 

2006

 

Fabric Design

Plumeria Palace

 

(64) TB31358

 

Tommy Bahama Group, Inc.

 

VA 1-404-759

 

2006

 

Fabric Design

Ponderosa Pineapples

 

(64) TB31399

 

Tommy Bahama Group, Inc.

 

VA 1-404-768

 

2006

 

Fabric Design

Rest &Relaxation

 

(64) TB9377

 

Tommy Bahama Group, Inc.

 

VA 1-404-775

 

2006

 

Fabric Design

Riviera Racer

 

(64) TB31359

 

Tommy Bahama Group, Inc.

 

VA 1-404-745

 

2006

 

Fabric Design

Royal Hibiscus

 

(64) TB31074

 

Tommy Bahama Group, Inc.

 

VA 1-404-753

 

2006

 

Fabric Design

Rum Punch

 

964) TB31343

 

Tommy Bahama Group, Inc.

 

VA 1-404-746

 

2006

 

Fabric Design

Shore Leave

 

64 TB31348

 

Tommy Bahama Group, Inc.

 

VA 1-404-743

 

2006

 

Fabric Design

Sky Hi

 

(64) TB9368

 

Tommy Bahama Group, Inc.

 

VA 1-404-744

 

2006

 

Fabric Design

Soul in One

 

(64) TB9248

 

Tommy Bahama Group, Inc.

 

VA 1-404-754

 

2006

 

Fabric Design

Spin Cycle

 

(64) TB9380

 

Tommy Bahama Group, Inc.

 

VA 1-404-742

 

2006

 

Fabric Design

Toucan Santa

 

(64) TB31340

 

Tommy Bahama Group, Inc.

 

Applied; September 11, 2006

 

N/A

 

Fabric Design

Treasure Reef

 

(64) TB31346

 

Tommy Bahama Group, Inc.

 

VA 1-399-044

 

2006

 

Fabric Design

Uno, Dos Palms

 

(64) TB31353

 

Tommy Bahama Group, Inc.

 

VA 1-404-771

 

2006

 

Fabric Design

Valle Isle

 

(64) TB31368

 

Tommy Bahama Group, Inc.

 

VA 1-404-747

 

2006

 

Fabric Design

Veranda Vista

 

(64) TB31369

 

Tommy Bahama Group, Inc.

 

VA 1-399-043

 

2006

 

Fabric Design

Walk the Plank

 

(64) TB31342

 

Tommy Bahama Group, Inc.

 

VA 1-402-542

 

2006

 

Fabric Design

WOMEN’S HOLIDAY 2006

 

 

 

 

 

 

 

 

 

 

Bamboo Island

 

(64) TW60220/TW14210/TW30551

 

Tommy Bahama Group, Inc.

 

VAu729-412

 

2006

 

Fabric Design

Beautiful Orchid

 

(64) TW30529

 

Tommy Bahama Group, Inc.

 

VAu729-411

 

2006

 

Fabric Design

Cherry Blossom Dress

 

(64) TW60218

 

Tommy Bahama Group, Inc.

 

VU729-416

 

2006

 

Fabric Design

Cherry Blossom Scarf

 

(64) TW7226

 

Tommy Bahama Group, Inc.

 

VAu734-883

 

2006

 

Fabric Design

Cherry Blossom Skirt

 

(64) TW65131

 

Tommy Bahama Group, Inc.

 

VAu729-414

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS HOLIDAY 2006

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Ironwork

 

(64) TW30528/TW60557/60227

 

Tommy Bahama Group, Inc.

 

VAu734-886

 

2006

 

Fabric Design

Island Fronds

 

(64) TW4670

 

Tommy Bahama Group, Inc.

 

VAu729-410

 

2006

 

Fabric Design

Island Shawdows

 

(64) TW60224/TW65136

 

Tommy Bahama Group, Inc.

 

VAu729-413

 

2006

 

Fabric Design

Lattice Border

 

(64) TW30520

 

Tommy Bahama Group, Inc.

 

VAu734-887

 

2006

 

Fabric Design

Leaf Bazaar

 

(64) TW60228/TW 14217/TW65139

 

Tommy Bahama Group, Inc.

 

VAu729-409

 

2006

 

Fabric Design

Oasis Garden

 

(64) TW30537/TW60234/TW8282

 

Tommy Bahama Group, Inc.

 

VAu734-884

 

2006

 

Fabric Design

Palm Mirage

 

(64) TW60236/TW14230/8282

 

Tommy Bahama Group, Inc.

 

VAu734-888

 

2006

 

Fabric Design

Sun Orchid

 

(64) TW65133/TW14209/1W60221

 

Tommy Bahama Group, Inc.

 

VAu734-885

 

2006

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS (COMMERCIAL PRINTS) 2006

 

Copyright
Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

The Shady Lady

 

Tommy Bahama Group, inc;

 

VAu725-439

 

2006

 

Commercial Prints

Cool Breeze Beauty

 

Tommy Bahama Group; Inc.

 

VAu725-440

 

2006

 

Commercial Prints

Veranda Vixen

 

Tommy Bahama Group, Inc.

 

VAu725-441

 

2006

 

Commercial Prints

Her Split Decision

 

Tommy Bahama Group, Inc.

 

VAu725-442

 

2006

 

Commercial Prints

Bandana Beauty

 

Tommy Bahama Group, Inc.

 

VAu725-443

 

2006

 

Commercial Prints

A Chair Affair

 

Tommy Bahama Group, Inc.

 

VAu725-444

 

2006

 

Commercial Prints

Casual Moments

 

Tommy Bahama Group, Inc.

 

VAu725-445

 

2006

 

Commercial Prints

Road Princess

 

Tommy Bahama Group, Inc.

 

VAu725-446

 

2006

 

Commercial Prints

She’s Camera Ready

 

Tommy Bahama Group, Inc.

 

VAu725-447

 

2006

 

Commercial Prints

A Man and His Guitar

 

Tommy Bahama Group, Inc.

 

VAu725-446

 

2006

 

Commercial Prints

Chill Time Denim

 

Tommy Bahama Group, Inc.

 

VAu725-449

 

2006

 

Commercial Prints

Jeans That Rock!

 

Tommy Bahama Group, Inc.

 

VAu725-450

 

2006

 

Commercial Prints

The Garden Mirage

 

Tommy Bahama Group, Inc.

 

VAu725-451

 

2006

 

Commercial Prints

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRINGS 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

MEN’S SPRING 2007

 

 

 

 

 

 

 

 

 

 

Amazon Palm

 

(71) TB31413

 

Tommy Bahama Group, Inc.

 

VA 1-399-075

 

2007

 

Fabric Design

Carnival Garden

 

(71) TB31402

 

Tommy Bahama Group, Inc.

 

VA 1-404-798

 

2007

 

Fabric Design

Channel Surfer

 

(71) TB9400

 

Tommy Bahama Group, Inc.

 

VA 1-399-057

 

2007

 

Fabric Design

Copabanana

 

(71) TB30680

 

Tommy Bahama Group, Inc.

 

VA 1-404-790

 

2007

 

Fabric Design

Crustacean Formation

 

(71) TB31445/TB9424

 

Tommy Bahama Group, Inc.

 

VA 1-399-064

 

2007

 

Fabric Design

Destination Relaxation

 

(71) TB9399

 

Tommy Bahama Group, Inc.

 

VA 1-399-065

 

2007

 

Fabric Design

Destination Vacation

 

(71) TB9411

 

Tommy Bahama Group, Inc.

 

VA 1-396-661

 

2007

 

Fabric Design

Flora Aura

 

(71) TB31415

 

Tommy Bahama Group, Inc.

 

VA 1-399-079

 

2007

 

Fabric Design

Hawaiian Hiatus

 

(71) TB9408

 

Tommy Bahama Group, Inc.

 

VA 1.396-863

 

2007

 

Fabric Design

Honey, I Blew Up the Pineapple

 

(71) TB9418

 

Tommy Bahama Group, Inc.

 

VA 1-399-077

 

2007

 

Fabric Design

Hula Lookin’ At

 

(71) TB9391

 

Tommy Bahama Group, Inc.

 

VA 1.399-068

 

2007

 

Fabric Design

Island Grove

 

(71) TB31428

 

Tommy Bahama Group, Inc.

 

VA 1-404-781

 

2007

 

Fabric Design

Jewel of the isle

 

(71) TB31417

 

Tommy Bahama Group, Inc.

 

VA 1.399-058

 

2007

 

Fabric Design

Leaful Weapon

 

(71) TB9397/TB9413

 

Tommy Bahama Group, Inc.

 

VA 1-404-782

 

2007

 

Fabric Design

Lelz Daze

 

(71) TB9394

 

Tommy Bahama Group, Inc.

 

VA 1-399-059

 

2007

 

Fabric Design

Linen Reef

 

(71) TB31447

 

Tommy Bahama Group, Inc.

 

VA 1-398-857

 

2007

 

Fabric Design

Luau Sunset

 

(71) TB31451

 

Tommy Bahama Group, Inc.

 

VA 1-399-071

 

2007

 

Fabric Design

Lucky Streak

 

(71) TB9393

 

Tommy Bahama Group, Inc.

 

VA 1-399-066

 

2007

 

Fabric Design

Lunar Festival

 

(71) TB31422

 

Tommy Bahama Group, Inc.

 

VA 1-399-073

 

2007

 

Fabric Design

Mardi Gras Mirage

 

(71) TB30680

 

Tommy Bahama Group, Inc.

 

VA 1-399-070

 

2007

 

Fabric Design

Martini Break

 

(71) TB31432

 

Tommy Bahama Group, Inc.

 

VA 1-399-078

 

2007

 

Fabric Design

Masquerade Mix

 

(71) TB31466

 

Tommy Bahama Group, Inc.

 

VA 1.399-081

 

2007

 

Fabric Design

Miami Heatwave

 

(71) TB31453

 

Tommy Bahama Group, Inc.

 

VA 1-399-056

 

2007

 

Fabric Design

Mirage Collage

 

(71) TB9421

 

Tommy Bahama Group, Inc.

 

VA 1-396-858

 

2007

 

Fabric Design

Morrow Bay

 

(71) TB9404

 

Tommy Bahama Group, Inc.

 

VA 1-399-061

 

2007

 

Fabric Design

Mr. Martini

 

(71) TB31432

 

Tommy Bahama Group, Inc.

 

N/A

 

Applied: 2/13/07

 

Fabric Design

Of Koi-ce

 

(71) TB31418

 

Tommy Bahama Group, Inc.

 

VA 1-404-800

 

2007

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRINGS 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Palm Desert

 

(71) TB31413

 

Tommy Bahama Group, Inc.

 

VA 1-398-906

 

2007

 

Fabric Design

Palm Flings

 

(71) TB31403

 

Tommy Bahama Group, Inc.

 

VA 1-404-792

 

2007

 

Fabric Design

Palm O’Rama

 

(71) TB9406

 

Tommy Bahama Group, Inc.

 

VA 1-399-067

 

2007

 

Fabric Design

Palm Springs Postcard

 

(71) TB31452

 

Tommy Bahama Group, Inc.

 

VA 1-404-793

 

2007

 

Fabric Design

Pale Palm

 

(71) TB31456

 

Tommy Bahama Group, Inc.

 

VA 1.399-074

 

2007

 

Fabric Design

Phuket Palms

 

(71) TB31422

 

Tommy Bahama Group, Inc.

 

VA 1-404-791

 

2007

 

Fabric Design

Pineapple Fiesta

 

(71) TB31450

 

Tommy Bahama Group, Inc.

 

VA 1-399-072

 

2007

 

Fabric Design

Pineapple Oasis

 

(71) TB31437

 

Tommy Bahama Group, Inc.

 

VA 1-399-062

 

2007

 

Fabric Design

Pineapple Splash

 

(71)T139409

 

Tommy Bahama Group, Inc.

 

VA 1-396-882

 

2007

 

Fabric Design

Pineapple Tumble

 

(71) TB31414

 

Tommy Bahama Group, Inc.

 

VA 1-399-076

 

2007

 

Fabric Design

Poolside Tropics

 

(71) TB9405

 

Tommy Bahama Group, Inc.

 

VA 1-404-778

 

2007

 

Fabric Design

Relax Resort

 

(71) TB9420

 

Tommy Bahama Group, Inc.

 

VA 1-396-864

 

2007

 

Fabric Design

Retro Palms

 

(71) TB31401

 

Tommy Bahama Group, Inc.

 

VA 1-404-789

 

2007

 

Fabric Design

Santa Cruise

 

(71) TB9402

 

Tommy Bahama Group, Inc.

 

VA 1-404-777

 

2007

 

Fabric Design

Sea You Lei’ter

 

(71) TB9390

 

Tommy Bahama Group, Inc.

 

VA 1-404-780

 

2007

 

Fabric Design

Sip Back and Relax

 

(71) TB9417

 

Tommy Bahama Group, Inc.

 

VA 1-399-859

 

2007

 

Fabric Design

Sunset Rally

 

(71) TB9334

 

Tommy Bahama Group, Inc.

 

VA 1-404801

 

2007

 

Fabric Design

Tahitian Fields

 

(71) TB9407

 

Tommy Bahama Group, Inc.

 

VA 1-399-069

 

2007

 

Fabric Design

Tarpon Bay

 

(71) TB31422

 

Tommy Bahama Group, Inc.

 

VA 1-396-865

 

2007

 

Fabric Design

THAI BO

 

(71) TB31457

 

Tommy Bahama Group, Inc.

 

VA 1-399-080

 

2007

 

Fabric Design

The Thai That Vines

 

(71) TB31419

 

Tommy Bahama Group, Inc.

 

VA 1-399-080

 

2007

 

Fabric Design

Tropic View

 

(71) TB31435

 

Tommy Bahama Group, Inc.

 

VA 1-399-083

 

2007

 

Fabric Design

Tropicali

 

(71) TB9412

 

Tommy Bahama Group, Inc.

 

VA 1-396-860

 

2007

 

Fabric Design

Yes! Siam

 

(71) TB31421

 

Tommy Bahama Group, Inc.

 

VA 1-404-796

 

2007

 

Fabric Design

Men’s and Women’s (TB18 Golf) Spring 2007

 

 

 

 

 

 

 

 

 

 

Bungalow Blooms

 

GP108

 

Tommy Bahama Group, Inc.

 

VA 1-404-794

 

2007

 

Fabric Design

Cope Cabana

 

GP107

 

Tommy Bahama Group, Inc.

 

VA 1-404-779

 

2007

 

Fabric Design

Head over Heels

 

GP283

 

Tommy Bahama Group, Inc.

 

VA 1-404-795

 

2007

 

Fabric Design

Pool Flower

 

GP106

 

Tommy Bahama Group, Inc.

 

VA 1-404-788

 

2007

 

Fabric Design

Sugar Blossom

 

GP113

 

Tommy Bahama Group, Inc.

 

VA 1-404-799

 

2007

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS SPRINGS 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

Swizzle Stripe

 

GP109

 

Tommy Bahama Group, Inc.

 

VA 1-404-797

 

2007

 

Fabric Design

WOMEN’S SPRING 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capri Coast Dress and Skirt

 

(71)TBW 30041

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Capri Coast Shirt

 

(71)TBW30048

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Flora Bora Jacquard

 

(71)TWYD3012

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Island Canopy

 

(71)TBW408

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Knot A Floral Halter

 

(71)TBW30031

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Knot A Floral Shirt

 

(71)TBW30042

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Knot A Floral Skirt

 

(71)TBW 30047

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Nautical Anchor

 

(71)TBW2014SP

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Nautical Crest

 

(71)TBW2012

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Palm Tree Jungle

 

(71)TBW30044

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Paradise Hotel Silk Scarf

 

(71)TBW30030

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Tahitian Sunset

 

(71)TBW2016

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Terrace Tile

 

(71)TBW 30043

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Waving Palms

 

(71)TBW30035/ (71) TBW407/ (71)TBW2017TX

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

Welcome to Bermuda Shirt

 

(71)TBW30034

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

 

--------------------------------------------------------------------------------

 

COPYRIGHTS FALL 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

MEN’S FALL 2007

 

 

 

 

 

 

 

 

 

 

Apertif

 

(73) TB31528

 

Tommy Bahama Group, Inc.

 

VA 1-416-776

 

2007

 

Fabric Design

Bamboo Cove

 

(73) TB31490

 

 

 

VA 1-416-767

 

2007

 

Fabric Design

Batik La Chique

 

(73) TB31488

 

 

 

VA 1-416-744

 

2007

 

Fabric Design

Bordeaux Blooms

 

(73) TB31496

 

 

 

VA 1-416-756

 

2007

 

Fabric Design

Cailstoga Canopy

 

(73)T1331485

 

 

 

VA 1-416-769

 

2007

 

Fabric Design

Coyote Cove

 

(73) TB31493

 

 

 

VA 1-416-764

 

2007

 

Fabric Design

Desert Surf

 

(73) TB31530

 

 

 

VA 1-416-758

 

2007

 

Fabric Design

Dune Garden

 

(73) TB31531

 

 

 

VA 1-416-774

 

2007

 

Fabric Design

Fan Mall

 

(73) TB9441

 

 

 

VA 1-416-754

 

2007

 

Fabric Design

Floral Reflections

 

(73) TB31504

 

 

 

VA 1-416-752

 

2007

 

Fabric Design

Garden of Hope and Courage Fall 07

 

(73)TB31512

 

 

 

VA 1-416-760

 

2007

 

Fabric Design

Hibiscus High Road

 

(73) TB9426

 

 

 

VA 1-416-761

 

2007

 

Fabric Design

Hip Trip

 

(73) TB9434

 

 

 

VA 1-416-763

 

2007

 

Fabric Design

Island Reserve

 

(73) TB31492

 

 

 

VA 1-416-742

 

2007

 

Fabric Design

Late Harvest

 

(73) TB31486

 

 

 

VA 1-416-779

 

2007

 

Fabric Design

Lel’n Around

 

(73) TB9435

 

 

 

VA 1-416-759

 

2007

 

Fabric Design

Maximum Over Chili

 

(73) TB9428

 

 

 

VA 1-416-748

 

2007

 

Fabric Design

Mojito Montage

 

(73) TB9427

 

 

 

VA 1-416-770

 

2007

 

Fabric Design

Muscat Mirage

 

(73) TB31494

 

 

 

VA 1-416-778

 

2007

 

Fabric Design

Pacific Breeze

 

(73) TB31500

 

 

 

VA 1-416-753

 

2007

 

Fabric Design

Palms Unite

 

(73) TB31495

 

 

 

VA 1-416-741

 

2007

 

Fabric Design

Paradise Camp

 

(73) TB31491

 

 

 

VA 1-416-765

 

2007

 

Fabric Design

Party On

 

(73) TB9447

 

 

 

VA 1-416-750

 

2007

 

Fabric Design

Passion for Paradise

 

(73) TB9440

 

 

 

VA 1-416-762

 

2007

 

Fabric Design

Pineapple Row

 

(73) TB31482

 

 

 

VA 1-416-771

 

2007

 

Fabric Design

Que Syrah

 

(73) TB31527

 

 

 

VA 1-416-748

 

2007

 

Fabric Design

Relaxcursion

 

(73) TB9433

 

 

 

VA 1-416-743

 

2007

 

Fabric Design

SeaView Soon

 

(73) TB9431

 

 

 

VA 1-416-772

 

2007

 

Fabric Design

Shade Lounger

 

(73) TB31503

 

 

 

VA 1-416-776

 

2007

 

Fabric Design

Tails of the Sea

 

(73) TB9414

 

 

 

VA 1-416-755

 

2007

 

Fabric Design

Tropical Maze

 

(73) TB31484

 

 

 

VA 1-416-745

 

2007

 

Fabric Design

U’ma Favorite Camp

 

(73) TB31514

 

 

 

VA 1-416-747

 

2007

 

Fabric Design

Vacation Fascination

 

(73) TB9439

 

 

 

VA 1-416-773

 

2007

 

Fabric Design

Valley Floral

 

(73) TB31507

 

 

 

VA 1-416-766

 

2007

 

Fabric Design

Vintage View

 

(73) TB31499

 

 

 

VA 1-416-777

 

2007

 

Fabric Design

Volksdragon

 

(73) TB9429

 

 

 

VA 1-416-749

 

2007

 

Fabric Design

Wake ‘N Bake

 

(73) TB9437

 

 

 

VA 1-416-757

 

2007

 

Fabric Design

(Retail Special)

 

(73) TB31646

 

 

 

VA 1-416-766

 

2007

 

Fabric Design

(Retail Special)

 

(73) TB31537

 

 

 

VA 1-416-751

 

2007

 

Fabric Design

WOMEN’S FALL 2007

 

 

 

 

 

 

 

 

 

 

Desert Jungle

 

TBW300700

 

 

 

VA 1-416-751

 

Pending/Applied For

 

Fabric Design

Filigree Paisley

 

TBW300060

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Ink Blossom

 

TBW30077

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Island Flora

 

TBW2023

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Madeira Flora

 

TBW30065

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Madeira Jacquard

 

TWJ73001

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Moonlit Jungle

 

TBW30059

 

 

 

 

 

Pending/Applied

 

Fabric Design

 

--------------------------------------------------------------------------------


 

COPYRIGHTS FALL 2007

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

 

 

 

 

 

 

 

For

 

 

Portuguese Medallion

 

TBW30064

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Tahiti Orchids

 

TBW30055

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Taravao

 

TBEM1017

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Temptation Floral

 

TB30903

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Zanzi Medallion

 

TBW30063

 

 

 

 

 

Pending/Applied For

 

Fabric Design

Zanzi Paisley

 

TBW30058

 

 

 

 

 

Pending/Applied For

 

Fabric Design

ARTWORK

 

 

 

 

 

 

 

 

 

 

Daily Double

 

T31807
(embroidered shirt)

 

 

 

VAu750-258

 

2007

 

Decorative Design

Paradise Nation

 

T20709
(embroidered
sweatshirt)

 

 

 

VAu750-261

 

2007

 

Decorative Design

Pelican Cigar

 

T31769
(embroidered shirt)

 

 

 

VAu750-259

 

2007

 

Decorative Design

Pineapple Express

 

T31715

 

 

 

VAu750-260

 

2007

 

Decorative Design

 

--------------------------------------------------------------------------------


 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

BILL COLLECTOR BAR

 

TR7012(G)

 

Tommy Bahama Group,

 

VAu000957155

 

2008

 

ARTWORK

 

1-4294150

BOARDS OF A FEATHER

 

TR2146

 

Tommy Bahama Group,

 

VAu000957595

 

2008

 

ARTWORK

 

 

CASTING CALL

 

T32092

 

Tommy Bahama Group,

 

VAu000957209

 

2008

 

ARTWORK

 

 

DESERT PHOENIX

 

T32118

 

Tommy Bahama Group,

 

VAu000957221

 

2008

 

ARTWORK

 

 

DESPERTE STEAK KNIVES

 

TR2145

 

Tommy Bahama Group,

 

VAu000957156

 

2008

 

ARTWORK

 

 

EX PRESIDENTE’ CAMP

 

732125

 

Tommy Bahama Group,

 

VAu000957464

 

2008

 

ARTWORK

 

 

FISH & CHICKS

 

TR734

 

Tommy Bahama Group,

 

VAu000957154

 

2008

 

ARTWORK

 

 

FLAMINGO LANES

 

T31998

 

Tommy Bahama Group,

 

VAu000957204

 

2008

 

ARTWORK

 

 

HULA LOTTA SHAKIN’ TEE

 

TR2097

 

Tommy Bahama Group,

 

VAu000957190

 

2008

 

ARTWORK

 

 

LOGO STRIPE TOWEL

 

TR7I2

 

Tommy Bahama Group,

 

VAu000957200

 

2008

 

ARTWORK

 

 

MARLIN LINE-UP

 

TR794

 

Tommy Bahama Group,

 

VAu000957203

 

2008

 

ARTWORK

 

 

NATURAL BORN GRILLER

 

TR7001(G)

 

Tommy Bahama Group,

 

VAu000957193

 

2008

 

ARTWORK

 

 

PARADISE DISTILLED

 

732032

 

Tommy Bahama Group,

 

VAu000957208

 

2008

 

ARTWORK

 

 

PARADISE ON TAP

 

T32145

 

Tommy Bahama Group,

 

VAu000957206

 

2008

 

ARTWORK

 

 

RIDE’EM COWBOYS

 

T32121

 

Tommy Bahama Group,

 

VAu000957465

 

2008

 

ARTWORK

 

 

SIGNS OF LIFE

 

TR2148

 

Tommy Bahama Group,

 

VAu000957194

 

2008

 

ARTWORK

 

 

ST. CROIX LANES

 

T32074

 

Tommy Bahama Group,

 

VAu000957466

 

2008

 

ARTWORK

 

 

Men’s & Women’s (TB18 GOLF) Sprint 2008

 

 

 

 

 

 

 

 

Bahama Bouquet

 

(81) GP129

 

Tommy Bahama Group,

 

VA1-63-996

 

2008

 

Fabric Design

 

 

Bell of the Ball

 

(81) GP142

 

Tommy Bahama Group,

 

VA1-631-993

 

2008

 

Fabric Design

 

 

Play Thru Paisley

 

(81) GP2101

 

Tommy Bahama Group,

 

VA1-631-998

 

2008

 

Fabric Design

 

 

Houndstooth Blooms

 

(81) GP422

 

Tommy Bahama Group,

 

VA1-632-006

 

2008

 

Fabric Design

 

 

Let’s Par-Tee

 

(81) GP130

 

Tommy Bahama Group,

 

VA1-632-003

 

2008

 

Fabric Design

 

 

Pretty Birdie

 

(81) GP2078

 

Tommy Bahama Group,

 

VA1-632-005

 

2008

 

Fabric Design

 

 

Oh Medallion

 

(81) GP130

 

Tommy Bahama Group,

 

VA1-632-004

 

2008

 

Fabric Design

 

 

Cape Escape

 

(81) GP2088

 

Tommy Bahama Group,

 

VA1-632-525

 

2008

 

Fabric Design

 

 

Buoyed Up

 

(81) GP2122

 

Tommy Bahama Group,

 

VA1-631-999

 

2008

 

Fabric Design

 

 

Straight Shooter

 

(81)GYD2105

 

Tommy Bahama Group,

 

VA1-632-523

 

2008

 

Fabric Design

 

 

MEN’S SPRING 2008

 

 

 

 

 

 

 

 

 

 

 

 

CAMO-MIRAGE

 

(81) T131221

 

Tommy Bahama Group,

 

VA 1632:977

 

2008

 

Fabric

 

 

SHORE STORIES

 

(81) TB2977

 

Tommy Bahama Group,

 

VA 1-632-976

 

2008

 

Fabric

 

 

PHUKET PALMS

 

(81) TB31422

 

Tommy Bahama Group,

 

VA 1-632-974

 

2008

 

Fabric

 

 

WEEKEND AT FERNIES

 

(81) TB1631

 

Tommy Bahama Group,

 

VA 1-632-970

 

2008

 

Fabric

 

 

 

--------------------------------------------------------------------------------


 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

FRONDS DE LEON

 

(81) TB31632/TB9484

 

Tommy Bahama Group,

 

VA 1-632-972

 

2008

 

Fabric

 

 

SLAM DUNK

 

(81) TB31635

 

Tommy Bahama Group,

 

VA 1-632-971

 

2008

 

Fabric

 

 

BAMBOOZE CRUISE

 

(81) TB31643

 

Tommy Bahama Group,

 

VA I-632-973

 

2008

 

Fabric

 

 

TECH TAC TOE

 

(81) TB31646

 

Tommy Bahama Group,

 

VA 1-632-975

 

2008

 

Fabric

 

 

DOWNLOAD STRIPE

 

(81) TB31648

 

Tommy Bahama Group,

 

VA 1-632-978

 

2008

 

Fabric

 

 

FLOWER POINT

 

(81) TB31649

 

Tommy Bahama Group,

 

VA 1-634.025

 

2008

 

Fabric

 

 

SPACE & TIME

 

(81) TB31654

 

Tommy Bahama Group,

 

VA 1-634-024

 

2008

 

Fabric

 

 

TIDE N’ SEEK

 

(81) TB31656

 

Tommy Bahama Group,

 

VA 1-634-02

 

2008

 

Fabric

 

 

JUST COASTING

 

(81) TB31657

 

Tommy Bahama Group,

 

VA 1-634-022

 

2008

 

Fabric

 

 

CORAL LEAF

 

(81) TB31660

 

Tommy Bahama Group,

 

VA 1-634-021

 

2008

 

Fabric

 

 

SUNDAY SIESTA

 

(81)TB31662

 

Tommy Bahama Group,

 

VA 1-634-026

 

2008

 

Fabric

 

 

DRAG’N RACING

 

(81) TB31667/TB31707

 

Tommy Bahama Group,

 

VA 1-634-020

 

2008

 

Fabric

 

 

BREEZE FRAME

 

(81) TB31668

 

Tommy Bahama Group,

 

VA 1-634-029

 

2008

 

Fabric

 

 

KE’IKI BEACH

 

(81) 1B31670

 

Tommy Bahama Group,

 

VA 1-634-028

 

2008

 

Fabric

 

 

PARADISE LANE

 

(81) TB31671

 

Tommy Bahama Group,

 

VA 1-634-027

 

2008

 

Fabric

 

 

TAMARINDO

 

(81)TB31672

 

Tommy Bahama Group,

 

VA 1-633-964

 

2008

 

Fabric

 

 

CALYPSO ISLAND

 

(81) TB31673

 

Tommy Bahama Group,

 

CA 1-633-976

 

2008

 

Fabric

 

 

SAND-A-LEI

 

(81) TB1674

 

Tommy Bahama Group,

 

VA 1-633-975

 

2008

 

Fabric

 

 

PAPA ROCKS

 

(81) TB31676

 

Tommy Bahama Group,

 

VA 1-633-974

 

2008

 

Fabric

 

 

A-GUST-OF FLORAL

 

(81) TB31680

 

Tommy Bahama Group,

 

VA 1-633-973

 

2008

 

Fabric

 

 

GARDEN OF HOPE AND COURAGE SP 08

 

(81)TB31681

 

Tommy Bahama Group,

 

VA 1-633-972

 

2008

 

Fabric

 

 

COPY PASTE

 

(81) TB31689

 

Tommy Bahama Group,

 

VA 1-633-971

 

2008

 

Fabric

 

 

THE REAL MCKOI

 

(81) TB31691

 

Tommy Bahama Group,

 

VA 1-633-970

 

2008

 

Fabric

 

 

GEORGE FLORA-MAN

 

(81) TB1766

 

Tommy Bahama Group,

 

VA 1-633-968

 

2008

 

Fabric

 

 

CASA DE CHILL

 

(81)TB9366

 

Tommy Bahama Group,

 

VA 1-633.967

 

2008

 

Fabric

 

 

FEISTY FIESTA

 

(81) TB9390

 

Tommy Bahama Group,

 

VA 1-633-966

 

2008

 

Fabric

 

 

PALM O’RAMA

 

(81) TB9406

 

Tommy Bahama Group,

 

VA 1-633-965

 

2008

 

Fabric

 

 

RIP SWIRL

 

(81) TB9408

 

Tommy Bahama Group,

 

VA 1-633.959

 

2008

 

Fabric

 

 

LEI Z BOY

 

(81) TB9411

 

Tommy Bahama Group,

 

VA 1-633-958

 

2008

 

Fabric

 

 

LEI-ING LOW

 

(81) TB9435

 

Tommy Bahama Group,

 

VA 1-633-956

 

2008

 

Fabric

 

 

ALL SHOOK UP

 

(81) T89451

 

Tommy Bahama Group,

 

VA 1-633-954

 

2008

 

Fabric

 

 

CABO SAN LOCO

 

(81) TB9457

 

Tommy Bahama Group,

 

VA 1-633-953

 

2008

 

Fabric

 

 

ANTONIO BANDANA

 

(81) TB9459

 

Tommy Bahama

 

VA 1-633-950

 

2008

 

Fabric

 

 

 

--------------------------------------------------------------------------------


 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

 

 

 

 

Group,

 

 

 

 

 

 

 

 

HU-LA-LA

 

(81) TB9482

 

Tommy Bahama Group,

 

VA 1-633-960

 

2008

 

Fabric

 

 

PANAME CITY PAISLEY

 

(81) TB9483

 

Tommy Bahama Group,

 

VA I-633.951

 

2008

 

Fabric

 

 

GIN ATOMIC

 

(81)TB9484/TB31632

 

Tommy Bahama Group,

 

VA 1-633-949

 

2008

 

Fabric

 

 

CANNON BEACH

 

(81) TB9485

 

Tommy Bahama Group,

 

VA 1:633-948

 

2008

 

Fabric

 

 

IN A PINCH

 

(81)TB9486

 

Tommy Bahama Group,

 

VA 1-633-946

 

2008

 

Fabric

 

 

HANALEI BEACH

 

(81)TB9490

 

Tommy Bahama Group,

 

VA 1-633-955

 

2008

 

Fabric

 

 

THE LEI DOWN

 

(81) TB9492

 

Tommy Bahama Group,

 

VA 1433-182

 

2008

 

Fabric

 

 

WHERE’S THE REEF?

 

(81) TB9493

 

Tommy Bahama Group,

 

VA 1-633-172

 

2008

 

Fabric

 

 

SAKI TO ME

 

(81)TB9496

 

Tommy Bahama Group,

 

VA 1-633-173

 

2008

 

Fabric

 

 

LEI ALL DAY

 

(81)TB9497

 

Tommy Bahama Group,

 

VA 1-633-174

 

2008

 

Fabric

 

 

FLOATATION ADVICE

 

(81) TB9498

 

Tommy Bahama Group,

 

VA 1-633-176

 

2008

 

Fabric

 

 

HAVANA CABANA

 

(81) T89502

 

Tommy Bahama Group,

 

VA 1-633-181

 

2008

 

Fabric

 

 

HIBACHI HIBISCUS

 

(81) TB9503

 

Tommy Bahama Group,

 

VA 1-633-177

 

2008

 

Fabric

 

 

GRILL BILL

 

(81) TB9504

 

Tommy Bahama Group,

 

VA 1-633-178

 

2008

 

Fabric

 

 

LEIING & DRINKING

 

(81) TB9507

 

Tommy Bahama Group,

 

VA 1-633-179

 

2008

 

Fabric

 

 

HAROLD & MOD

 

(81) TB9508

 

Tommy Bahama Group,

 

VA 1-633-180

 

2008

 

Fabric

 

 

PALM CRUISE

 

(81) TB9512

 

Tommy Bahama Group,

 

VA 1-633-175

 

2008

 

Fabric

 

 

WOMEN’S SPRING 2008

 

 

 

 

 

 

 

 

 

 

LATTICE GEO

 

TBW2062

 

Tommy Bahama Group,

 

Vau 961-548

 

2008

 

Fabric

 

1-47905391

ZEBRA PRINT

 

TBW30148

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

 

1-47905433

DAMASK PRINT

 

TBW30118

 

Tommy Bahama Group,

 

Vau 961-533

 

2008

 

Fabric

 

1-47905465

BALINESE BREEZE

 

TBW2058

 

Tommy Bahama Group,

 

Vau 961-539

 

2008

 

Fabric

 

1-47905497

BLACK PASSION

 

TBW30112

 

Tommy Bahama Group,

 

Vau 961-512

 

2008

 

Fabric

 

1-47905529

PASSION PAISLEY

 

TBW30109

 

Tommy Bahama Group,

 

Vau 961-535

 

2008

 

Fabric

 

1-47905561

70’S FLORAL DRESS

 

TBW2050

 

Tommy Bahama Group,

 

Vau 961-547

 

2008

 

Fabric

 

1-47903593

70’S FLORAL SLEEVELESS

 

TBW30110

 

Tommy Bahama Group,

 

you 961-538

 

2008

 

Fabric

 

1-47905625

70’S FLORAL PRINT SCARF

 

TBW30144

 

Tommy Bahama Group,

 

Vau 961-528

 

2008

 

Fabric

 

1-47905660

FLORAL SPRAY SHIRT

 

TBW30124

 

Tommy Bahama Group,

 

Vau 961-544

 

2008

 

Fabric

 

1-47905692

RIBBON FLORAL

 

TBW30125

 

Tommy Bahama Group,

 

Vau 961-546

 

2008

 

Fabric

 

147905724

HONOLULU FLORAL

 

TBW2060

 

Tommy Bahama Group,

 

Vau 961-531

 

2008

 

Fabric

 

1-47905756

PARADISE FLORAL

 

TBW30146

 

Tommy Bahama Group,

 

Vau 961-516

 

2008

 

Fabric

 

1-47905788

CHAIN PRINT

 

TBW2051

 

Tommy Bahama Group,

 

Vau 961-549

 

2008

 

Fabric

 

1-47905820

 

--------------------------------------------------------------------------------


 

Copyright Title

 

Alternate Title

 

Owner

 

Registration #

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

KNOT A PLAID

 

TBW30131

 

Tommy Bahama Group,

 

Rejected

 

2008

 

Fabric

 

1-47905852

BAMBOO BEACH

 

TBW30143

 

Tommy Bahama Group,

 

Vau 961-530

 

2008

 

Fabric

 

1-47905884

MOD FLORAL

 

TBW30133

 

Tommy Bahama Group,

 

Vau 961.514

 

2008

 

Fabric

 

1-47952116

LAGUNA VINE

 

TBW2052

 

Tommy Bahama Group,

 

Vau 961-529

 

2008

 

Fabric

 

1-47952148

SUMMER SOLSTICE

 

TBW30136

 

Tommy Bahama Group, Inc.

 

 

 

Pending Registration

 

Fabric Design

 

147952180

TROPICAL TRELLIS STRIPE

 

TBW30116

 

Tommy Bahama Group,

 

Vau 961-517

 

2008

 

Fabric

 

1-47952212

SUN DAZE

 

TBW30137

 

Tommy Bahama Group,

 

Vau 961-537

 

2008

 

Fabric

 

1-47952244

ZUMA LEAF

 

TBW2059

 

Tommy Bahama Group,

 

Vau 961-532

 

2008

 

Fabric

 

1-47952276

CHAIN LINK GEO

 

TBW2081

 

Tommy Bahama Group,

 

 

 

 

 

 

 

 

TEXTURED LEAF

 

713W 2082

TV 60514

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SPA LEAF

 

TBW2083

TV 20230

TV 60513

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

 

--------------------------------------------------------------------------------


 

Copyright Title

 

Alternate Title

 

Owner

 

Registration
#

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

BAREFOOT BAR

 

TR2178

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

1-4294150

MARLIN MAYHEM

 

TR7036

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

PINA EXPRESS

 

TR7031

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

THE OVAL OFFICE

 

TR2064

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

DOWN SHIFT

 

TR2177/TR7022

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

BULL SHOT LOUNGE

 

T32274

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

JUST ANOTHER DAY IN PARADISE

 

T32148

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

FLAGS OF LEISURE

 

T32281

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Decorative Design

 

 

FALL 2008 MEN’S - TOMMY BAHAMA/RELAX PRINTS

 

 

 

 

 

 

FRONT & ZENTER

 

(83) TBYD3534

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIG SUR

 

(83) TB31781

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

STAIRWAY TO PARADE

 

(83) TB31738

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

CANOPY MIST

 

(83) TB31742

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

ZENTER OF THE UNIVERSE

 

(83) TB31784

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIG LEAGUE

 

(83) TB31796

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

TROPICAL LANES

 

(83) TB31775

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PARADISE BOWL

 

(83) TB31752

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SUITE DEAL

 

(83) TB31749

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SUNDIAL

 

(83) TB31764

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PAISLEY PLAZA

 

(83) TB31791

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

HAVANA PALM

 

(83) TB31763

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LEAF ME IN PARADISE

 

(83) TB31761

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIRDS GONE WILD

 

(83) TB31776

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

DIVINE LIFE

 

(83) TB31748

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BILLIONAIRE’S PARADISE

 

(83) TB31747

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PINEAPPLE BRIGADE

 

(83) TB31751

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

RELAX NATION

 

(83) TB31787

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BOB GRILLIN’/BOB CHILLIN

 

(83) TB3990/TB

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LAFERN AND SHIRLEY

 

(83) TB9533

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PARADISE PLUMES

 

(83) TB9516

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GEO JAM

 

(83) TB9258

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SWIRL OF MY DREAMS

 

(83) TB9523

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

WHOLE LOTTA HULA

 

(83) TB31797

 

Tommy Bahama Group,

 

 

 

 

 

Fabric Design

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration
#

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

IT TAKES A CHILLAGE

 

(83) TB9539

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

ONCE IN A LEAFTIME

 

(83) TB9520

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

HIDE AND BATIK

 

(83) TB9527

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GEO RETRO

 

(83) TB9544

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PETAL TO THE METAL

 

(83) TB9543

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PIMP MY SIDE

 

(83) TB9545

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LAS PALMAS

 

(83) TB9534

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

B-I-N-GEO

 

(83) TB9536

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LAW& BORDER

 

(83) TB9510

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

TRACES OF THE SEA

 

(83) TB9524

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

Men’s & Women’s (TB 18 GOLF) Fall 2008

LOOP ME IN

 

(83) GWP152

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SASSIE LASSIE

 

(83) GWP149

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

FLORAL IMPRESSION

 

(83) GWP2208

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

FIREWORKS

 

(83) GWP2191

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GROVIN BABY

 

(83) GWP156

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

MY LADY PAISLEY

 

(83) GWP157

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

GO CARGOI

 

(83) GWP161

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

HOYTIE-TOYIE

 

(83) GWP2175

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

LADY LOFT

 

(83) GWP154

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SWEET CONFETTI

 

(83) GWP2171

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PICCADILLY PLACE

 

(83) GWP2185

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

FEATHERIE DOTS

 

(83) GWP2172

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

DECO DAME

 

(83) GWP2202

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BIRDIE OF PARADISE

 

(83) GWP2179

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

WOMEN’S  2008

 

 

 

 

 

 

 

 

 

 

 

 

MOREA GOE

 

TBW 2072

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BALINESE DREAMS

 

TBW30150

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

TAHITIAN PALMS (leaf)

 

TBW 2078

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

DRESS

TAHITIAN PALMS (geo)

 

TBW 2079

TBW 3155

TW 14500

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

BORDER

PARADISE MEDALLION

 

TW 8403

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

PARADISE MEDALLION

 

TBW 30156

TBW 2069

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

COCOA PALMS

 

TW 65321

 

Tommy Bahama Group,

 

 

 

 

 

Fabric Design

 

 

 

--------------------------------------------------------------------------------


 

 

Copyright Title

 

Alternate Title

 

Owner

 

Registration
#

 

Year
Registered

 

Description

 

Electronic
Submission
Case #

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

COCOA PALMS

 

TBW 424

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SOUTH SEAS GEO

 

TBW 2073

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

ROAD TO BALI

 

TBW 2077

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

INDONESIAN PAISLEY

 

TBW 30160

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

SUMATRA MEDALLION

 

TBW30152

TBW 30171

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

COCO PLAYA PAISLEY

 

TW 7379

TBW 30164

TW 60496

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

BARBADOS GEO

 

TW30904

TBW 2075

TW 20209

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

MONTSERRAT

 

TBW418

 

Tommy Bahama Group, Inc.

 

 

 

 

 

Fabric Design

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

INTELLECTUAL PROPERTY LICENSES

 

License Agreements

 

1.                                       License Agreement between Geoffrey
Beene, Inc. (Licensor) and Oxford Industries, Inc. (Licensee), dated November 1,
2006.

 

2.                                       License Agreement by and between Levi
Strauss & Co. (Licensor) and Oxford Industries, Inc. (Licensee), dated
January 31, 2000.

 

3.                                       License Agreement by and between Tommy
Hilfiger Licensing, Inc. (Licensor) and Oxford Industries, Inc. (Licensee),
dated August 4, 1993.

 

4.                                       License Agreement by and between Tommy
Hilfiger Licensing, Inc. (Licensor) and Oxford Industries, Inc. (Licensee),
dated June 15, 1995.

 

5.                                       License Agreement by and between L-K
Enterprises, LLC (Licensor) and Oxford Industries, Inc. (Licensee), dated
December 12, 2001.

 

6.                                       License Agreement by and between JRA
Trademarks Co., Ltd. (Licensor) and Oxford Industries, Inc. (Licensee), dated as
of January 1, 2007.

 

7.                                       License Agreement by and between Levi
Strauss & Co. (Licensor) and Oxford Industries, Inc. (Licensee), dated
November 30, 2006.

 

8.                                       License Agreement by and between Patch
Licensing, LLC (Licensor) and Oxford Industries, Inc. (Licensee), dated as of
August 10, 2006.

 

9.                                       License Agreement by and between
Kenneth Cole Productions, Inc. (Licensor) and Oxford Industries, Inc.
(Licensee), dated February 19, 2007.

 

10.                                 License Agreement by and between Oxford
Industries, Inc. (Licensee) and Licensing Partners International, LLC
(Licensor), entered January 1, 2007.

 

11.                                 License Agreement by and between Oxford
Industries, Inc. (Licensee) and Dal Dielo LLC (Licensor), entered April 1, 2008.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PATENTS

 

US Patent Application No. 11/590,690 Stain Resistant Interlining for Clothing;
filed October 31, 2006 by Oxford Industries, Inc..

 

US Provisional Application No. 60/947,507 Shirt with Woven Pleats; filed July 2,
2007 by Oxford Industries, Inc.; Conversion application filed July 2, 2008.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

PLEDGED COMPANIES

 

Pledgor

 

Pledgee

 

Type

 

Certificate
Number

 

Number of Shares

Oxford Industries, Inc.

 

Tommy Bahama Group, Inc. (Viewpoint International, Inc.)

 

Common

 

A3

 

2,125

Oxford Industries, Inc.

 

Ben Sherman Clothing, Inc.

 

Common

 

2

 

1,000

Oxford Industries, Inc.

 

Oxford Caribbean, Inc.

 

Common

 

1

 

3,000

Oxford Industries, Inc.

 

Lionshead Clothing Company

 

Common

 

1

 

1,500

Oxford Industries, Inc.

 

Piedmont Apparel Corporation

 

Common

 

1

 

1,500

Oxford Industries, Inc.

 

Oxford of South Carolina, Inc.

 

Common

 

1

 

100,000

Oxford Industries, Inc.

 

Oxford Private Limited of Delaware, Inc.

 

Common

 

1

 

1,500

Oxford Industries, Inc.

 

Oxford Garment, Inc.

 

Common

 

1

 

3,000

Oxford Industries, Inc.

 

Oxford International, Inc.

 

Common

 

2

 

99,500

Oxford Industries, Inc.

 

Oxford International, Inc.

 

Common

 

001

 

500

Oxford Industries, Inc.

 

SFI of Oxford Acquisition Corporation

 

Common

 

2

 

1,000

Oxford Industries, Inc.

 

Oxford (Philippines), Inc.

 

Capital

 

009

 

24,994

Oxford Industries, Inc.

 

Oxford (Philippines), Inc.

 

Capital

 

011

 

1

Oxford Industries, Inc.

 

Oxford of Europe

 

—

 

5

 

65

Oxford Industries, Inc.

 

Oxford Products (International) Limited

 

—

 

6

 

97,499

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

01

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

02

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

03

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

04

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

05

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

06

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

07

 

1

 

--------------------------------------------------------------------------------


 

Pledgor

 

Pledgee

 

Type

 

Certificate
Number

 

Number of Shares

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

08

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

09

 

1

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

10

 

1

Oxford Industries, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

5

 

100

Oxford Industries, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

5B

 

10,949

Oxford Industries, Inc.

 

Camisas Bahia Kino, S.A. de C.V.

 

—

 

2B

 

1,000

Oxford Industries, Inc.

 

Camisas Bahia Kino, S.A. de C.V.

 

—

 

27A

 

100

Oxford Industries, Inc.

 

Industrias Oxford de Merida, S.A. de C.V.

 

—

 

6

 

1,000

Oxford Industries, Inc.

 

Industrias Lanier de Honduras S. de R.L.

 

—

 

—

 

Uncertificated

Tommy Bahama Group, Inc. (f/k/a Viewpoint International, Inc.)

 

Tommy Bahama R&R Holdings, Inc.

 

Common

 

2

 

100

Tommy Bahama R&R Holdings, Inc.

 

Tommy Bahama Beverages, LLC

 

—

 

—

 

Uncertificated

Tommy Bahama Beverages, LLC

 

Tommy Bahama Texas Beverages, LLC

 

—

 

—

 

Uncertificated

Oxford International, Inc.

 

Oxford Products (International) Limited

 

—

 

5

 

1

Oxford International, Inc.

 

Oxford Internacional de Guatemala, Sociedad Anonima

 

—

 

004

 

4

Oxford International, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

2

 

100

Oxford Caribbean, Inc.

 

Q.R. Fashions S. de R.L.

 

—

 

—

 

Uncertificated

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

 

Jurisdiction

Oxford Industries, Inc.

 

Georgia

Tommy Bahama Group, Inc.

 

Delaware

Ben Sherman Clothing, Inc.

 

Georgia

Lionshead Clothing Company

 

Delaware

Oxford Caribbean, Inc.

 

Delaware

Oxford Garment, Inc.

 

Delaware

Oxford International, Inc.

 

Georgia

Oxford Lockbox, Inc.

 

Delaware

Oxford of South Carolina, Inc.

 

South Carolina

Piedmont Apparel Corporation

 

Delaware

SFI of Oxford Acquisition Corporation

 

Delaware

Tommy Bahama Beverages, LLC

 

Delaware

Tommy Bahama R&R Holdings, Inc.

 

Delaware

Tommy Bahama Texas Beverages, LLC

 

Texas

Viewpoint Marketing, Inc.

 

Florida

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
FORM OF SUPPLEMENT

 

Supplement No.          (this “Supplement”) dated as of                     ,
20      , to the Amended and Restated Pledge and Security Agreement dated as of
August 15, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) by each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each
individually “Grantor”) and SUNTRUST BANK, in its capacity as Administrative
Agent for the Lender Group (together with its successors, “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement or, if not
defined therein, in the Credit Agreement; and

 

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lenders to make certain financial accommodations to Borrowers; and

 

WHEREAS, pursuant to Section 6.20 of the Credit Agreement, new direct or
indirect Domestic Subsidiaries of Borrowers (other than an Excluded Subsidiary)
must execute and deliver certain Loan Documents, including the Security
Agreement, and the execution of the Security Agreement by the undersigned new
Grantor or Grantors (collectively, the “New Grantors”) may be accomplished by
the execution of this Supplement in favor of Administrative Agent, for the
benefit of the Lender Group;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

1.             In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof. 
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant, assign,
and pledge to Administrative

 

--------------------------------------------------------------------------------


 

Agent, for the benefit of the Lender Group, a security interest in and security
title to all assets of such New Grantor including, all property of the type
described in Section 2 of the Security Agreement to secure the full and prompt
payment of the Secured Obligations, including, any interest thereon, plus
reasonable attorneys’ fees and expenses if the Secured Obligations represented
by the Security Agreement are collected by law, through an attorney-at-law, or
under advice therefrom.  Schedule 1, “Trade Names; Organizational ID Number;
Chief Executive Office”,  Schedule 2,  “Commercial Tort Claims”, Schedule 3,
“Copyright Registrations and Applications for Registration”, Schedule 4,
“Intellectual Property Licenses”, Schedule 5, “Patents”, Schedule 6, “Pledged
Companies” and Schedule 7, “List of Uniform Commercial Code Filing
Jurisdictions” attached hereto supplement Schedule 1, Schedule 2, Schedule
3, Schedule 4, Schedule 5, Schedule 6 and Schedule 7, respectively, to the
Security Agreement and shall be deemed a part thereof for all purposes of the
Security Agreement.  Each reference to a “Grantor” in the Security Agreement
shall be deemed to include each New Grantor.  The Security Agreement is
incorporated herein by reference.

 

2.             Each New Grantor represents and warrants to the Lender Group that
this Supplement has been duly executed and delivered by such New Grantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

3.             This Supplement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission shall be
as effective as delivery of a manually executed counterpart hereof.

 

4.             Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

5.             This Supplement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Grantor and Administrative Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

NEW GRANTORS:[Name of New Grantor]

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

[Name of New Grantor]

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

SUNTRUST BANK

 

 

 

By:

 

Name:

 

Title:

 

 

SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
as of this          day of                     , 20     , among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lender Group (together with its successors,
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Lender Group, that certain Amended and Restated
Pledge and Security Agreement dated as of August 15, 2008 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Lender Group, this
Copyright Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or, if
not defined therein, in the Credit Agreement.

 

2.             GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Each Grantor
hereby grants to Administrative Agent, for the benefit of the Lender Group, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Copyright Collateral”):

 

--------------------------------------------------------------------------------


 

(a)           all of such Grantor’s Copyrights and Copyright Intellectual
Property Licenses to which it is a party as licensor or licensee including those
referred to on Schedule I hereto;

 

(b)           all reissues, continuations or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Copyright or any Copyright licensed under any Intellectual
Property License.

 

3.             SECURITY FOR OBLIGATIONS.  This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Copyright Security Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Administrative
Agent, the Lender Group, or any of them, whether or not they are unenforceable
or not allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

 

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to Administrative Agent, for the benefit of the Lender Group,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of Administrative Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

5.             AUTHORIZATION TO SUPPLEMENT.  Grantors shall give Administrative
Agent prompt notice in writing of any additional United States copyright
registrations or applications therefor after the date hereof.  Grantors hereby
authorize Administrative Agent unilaterally to modify this Agreement by amending
Schedule I to include any future United States registered copyrights or
applications therefor of Grantors.  Notwithstanding the foregoing, no failure to
so modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Administrative Agent’s continuing security
interest in all Collateral, whether or not listed on Schedule I.

 

6.             COUNTERPARTS.  This Copyright Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument.  In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by other electronic transmission shall be deemed an original
signature hereto.

 

7.             CONSTRUCTION.  Unless the context of this Copyright Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning

 

--------------------------------------------------------------------------------


 

represented by the phrase “and/or.”  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Copyright Security Agreement or any other
Loan Document refer to this Copyright Security Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Copyright Security Agreement or such other Loan Document, as the case may
be.  Section, subsection, clause, schedule, and exhibit references herein are to
this Copyright Security Agreement unless otherwise specified.  Any reference in
this Copyright Security Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  Any reference herein or in any other Loan Document to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than unasserted contingent indemnification Obligations. 
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

COPYRIGHT SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS

 

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Licenses

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made as of
this        day of                   , 20     , among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and SUNTRUST BANK, in its capacity as Administrative
Agent for the Lender Group (together with its successors, “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Lender Group, that certain Amended and Restated
Pledge and Security Agreement dated as of August 15, 2008 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Lender Group, this
Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or, if
not defined therein, in the Credit Agreement.

 

2.             GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Each Grantor
hereby grants to Administrative Agent, for the benefit of the Lender Group, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Patent Collateral”):

 

--------------------------------------------------------------------------------


 

(a)           all of its Patents and Patent Intellectual Property Licenses to
which it is a party including those referred to on Schedule I hereto;

 

(b)           all reissues, continuations or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Patent or any Patent licensed under any Intellectual Property
License.

 

3.             SECURITY FOR OBLIGATIONS.  This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Administrative Agent, the Lender
Group, or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.

 

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Patent Security Agreement are granted in conjunction with the security
interests granted to Administrative Agent, for the benefit of the Lender Group,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of Administrative Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

5.             AUTHORIZATION TO SUPPLEMENT.  If any Grantor shall obtain rights
to any new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Administrative Agent
with respect to any such new patent rights.  Without limiting Grantors’
obligations under this Section 5, Grantors hereby authorize Administrative Agent
unilaterally to modify this Agreement by amending Schedule I to include any such
new patent rights of Grantors.  Notwithstanding the foregoing, no failure to so
modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Administrative Agent’s continuing security
interest in all Collateral, whether or not listed on Schedule I.

 

6.             COUNTERPARTS.  This Patent Security Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.  In proving this Patent Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by other electronic transmission shall be deemed an original
signature hereto.

 

7.             CONSTRUCTION.  Unless the context of this Patent Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular,

 

3

--------------------------------------------------------------------------------


 

references to the singular include the plural, the terms “includes” and 
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Patent
Security Agreement or any other Loan Document refer to this Patent Security
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Patent Security Agreement or such other Loan
Document, as the case may be.  Section, subsection, clause, schedule, and
exhibit references herein are to this Patent Security Agreement unless otherwise
specified.  Any reference in this Patent Security Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PATENT SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PATENT SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PATENT SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of                     , 20     , is
delivered pursuant to Section 6 of the Security Agreement referred to below. 
The undersigned hereby agrees that this Pledged Interests Addendum may be
attached to that certain Amended and Restated Pledge and Security Agreement,
dated as August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), made by the undersigned,
together with the other Grantors named therein, to SUNTRUST BANK, as
Administrative Agent.  Initially capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Security Agreement or, if
not defined therein, defined in that certain Second Amended and Restated Credit
Agreement, dated as August 15, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Oxford Industries, Inc., a Georgia corporation (“Parent”), Tommy Bahama
Group, Inc., a Delaware corporation (“TBG”; together with Parent, each referred
to individually as a “Borrower” and, collectively, as “Borrowers”), the Persons
party thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Issuing Banks, the financial institutions party
thereto from time to time as lenders (“Lenders”) and SunTrust Bank, as the
administrative agent (“Administrative Agent”).  The undersigned hereby agrees
that the additional interests listed on this Pledged Interests Addendum as set
forth below shall be and become part of the Pledged Interests pledged by the
undersigned to Administrative Agent in the Security Agreement and any pledged
company set forth on this Pledged Interests Addendum as set forth below shall be
and become a “Pledged Company” under the Security Agreement, each with the same
force and effect as if originally named therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

[                          ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Pledgor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
